       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 1 of 179   187
     JB63SCO1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 CR 630 (ER)

5    MARK S. SCOTT,

6                      Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   November 6, 2019
9                                                  9:00 a.m.

10   Before:

11                            HON. EDGARDO RAMOS,

12                                                 District Judge

13
                                    APPEARANCES
14

15   GEOFFREY S. BERMAN,
          United States Attorney for the
16        Southern District of New York
     CHRISTOPHER DiMASE
17   NICHOLAS FOLLY
     JULIETA V. LOZANO
18        Assistant United States Attorneys

19   COVINGTON & BURLING LLP
          Attorneys for Defendant
20   BY: ARLO DEVLIN-BROWN
          KATRI STANLEY
21        -AND-
     DAVID M. GARVIN
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 2 of 179        188
     JB63SCO1

1               (In open court; jury not present)

2               THE COURT:   Do the parties have anything they want to

3    discuss?

4               MR. FOLLY:   Your Honor, I believe there are a couple

5    of issues.

6               THE COURT:   Sure.

7               MR. DEVLIN-BROWN:    Good morning, your Honor.       I think

8    it is an issue we've largely resolved, but I do want to put it

9    on the record for your Honor and sort of note our continuing

10   concern about yesterday in which the witness, Mr. Ignatov, who

11   has very little personal knowledge of Mark Scott, and also very

12   little personal knowledge of, if any, of events before he

13   joined OneCoin, was on the stand where numerous e-mails from

14   2014 between Ruja and Mr. Greenwood were shown.          We objected,

15   because there were no real questions offered to the witness.

16   Sometimes a question was asked like -- probably exaggerating --

17   but the date of this e-mail is the date of this e-mail.             Or

18   this is an e-mail address for so-and-so.

19              We have concerns, particularly where they confuse the

20   jury, it is not helpful to the jury where the witness has

21   limited information.     That said, we recognize your Honor has

22   substantial discretion to allow that.

23              The government this morning has or last night has said

24   we have some additional exhibits like that, one is I think from

25   Locke Lord, a couple of others are from documents seized from


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 3 of 179     189
     JB63SCO1

1    Mr. Scott's computers.      They are not on the stipulation we've

2    entered into, and therefore, they wouldn't be in evidence yet.

3    But, we don't want to gum up the works, so what we've told the

4    government is we're not, they can offer these things, we don't

5    dispute their authenticity, but we may object or we'd like to

6    object now, if we don't have to do it each time, your Honor, to

7    the relevance of showing such a document to the particular

8    witness if he's not on the document and there is no questions

9    about it and it has no relationship to his testimony.

10             We won't object as to authenticity about documents,

11   assuming the government will extend the same leeway in

12   cross-examination.

13             THE COURT:    So presumably, these documents that they

14   are going to offer are admissible.        You won't be objecting to

15   relevance.

16             MR. DEVLIN-BROWN:     Not at all as to authenticity.      On

17   occasion, we may object as to relevance.

18             MR. FOLLY:    This was the same issue that was raised

19   yesterday which your Honor overruled those objections related

20   to this exact theme, which is displaying certain documents to

21   the witness where the witness does have some personal knowledge

22   of the participants in the e-mails, has been testifying and

23   providing relevant context to the OneCoin enterprise, events

24   surrounding it, and other similar issues.         And there's no

25   objection from defense counsel that these documents are not


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 4 of 179   190
     JB63SCO1

1    relevant.    These documents, many of them were within the scope

2    of the Court's motions in limine rulings where your Honor found

3    that these were clearly co-conspirator statements in

4    furtherance of the conspiracy.       The documents are already in

5    evidence.    The ones we are going to offer today are not yet,

6    but the ones from yesterday were.

7               And contrary to Mr. Devlin-Brown's assertion that this

8    would confuse the jury, it is designed to do precisely the

9    opposite and help the jury view evidence with some context

10   surrounding it, so it's not just at some portion in the trial

11   an endless stream of documents with no testimony surrounding

12   them, adding context to what's being shown to them.

13              So, this method of presentation to the jury is

14   designed to save the Court time, it's designed to make a clear

15   presentation to the jury.      There is no dispute that these

16   documents are otherwise relevant.       And we believe that this is

17   an appropriate way of publishing these exhibits to the jury.

18              THE COURT:   Certainly, it is at least a little awkward

19   being shown all of these documents at a time when he was not

20   involved in the organization.       But, trials are frequently

21   awkward.    The way in which things come in are subject to the

22   rules, and it is not as though any litigant is allowed to put

23   something in in the fashion that would make most sense.

24              So, from my perspective, if a document is relevant, if

25   it's authentic, it comes into evidence.        Once it's in evidence,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 5 of 179    191
     JB63SCO1

1    the government or any party can use it in whatever appropriate

2    manner.   I take the point that it is a little awkward.

3              The other thing I wanted to note is something that

4    I've never seen before, is that these e-mails are being

5    presented to the jury and no one is reading them.          They're just

6    sort put on the screen for some period of time and taken down.

7    If Mr. Folly and Mr. Ignatov were reading them, you might have

8    an objection to that.     Generally speaking, when things like

9    that are presented, it's read.       But, I'll leave that up to you

10   and your particular style.

11             MR. DEVLIN-BROWN:     Understood that's advice to the

12   government.    Our preference and view, and I think least

13   confusing to the jury, would be for them with the Greenwood

14   e-mails to put an agent on the stand or a paralegal, and read

15   them in that fashion when it's quite clear to the jury that the

16   particular witness has no questions about, no answers about

17   those documents and they're just being presented as they are.

18             THE COURT:    They could do that, too.      It's not

19   inappropriate for them to do it in the way they are doing it.

20             MR. DEVLIN-BROWN:     Understood.

21             THE COURT:    Anything else?

22             MR. FOLLY:    One additional issue is that defense

23   counsel intends to potentially offer Defense Exhibit 111, which

24   is a OneCoin blockchain audit report.

25             THE COURT:    What was it?    What report?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 6 of 179         192
     JB63SCO1

1              MR. FOLLY:    OneCoin audit report of the blockchain.

2              THE COURT:    Okay.

3              MR. FOLLY:    I'm happy to pass up this copy if you'd

4    like to see it.

5              THE COURT:    Please.    Is this the report that

6    Mr. Ignatov testified about yesterday that was actually created

7    internally?

8              MR. DEVLIN-BROWN:     I believe it is, your Honor.        Our

9    intention, he did testify about a report that was created, the

10   doctor really published it internally.        It was published on the

11   OneCoin website, periodically updated.        We ask to show it to

12   him, if he recognizes it as such, and offer it into evidence.

13             THE COURT:    Okay.

14             MR. FOLLY:    Your Honor, to my knowledge, he has never

15   seen the audit report.      But that's really a separate issue as

16   to whether Mr. Devlin-Brown could actually admit that document.

17   The bigger issue is that there's no evidence that we are aware

18   of that Mr. Scott ever saw that audit report.

19             And this goes back to issues that were raised in the

20   motions in limine, we moved on this issue, we had concerns that

21   at trial, the defense would try to introduce legal opinions or

22   audits or other similar reports that the defendant never saw.

23   If he never saw them, as the defense conceded in their motion

24   in limine opposition, there's no basis for it to go into

25   evidence.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 7 of 179       193
     JB63SCO1

1              The whole issue at trial is what Mark Scott knew at

2    the time.   And if there is no evidence he saw this, then it's

3    irrelevant to his state of mind.

4              This is the exact same type of evidence that the

5    defense tried to prevent us from introducing, putting a witness

6    on the stand who would testify that they did Google research

7    and concluded within 10, 15 minutes that this was a fraud

8    scheme.   If one of those can come in, then the other can come

9    in.   And at present, based on your Honor's ruling, none of them

10   can come in.

11             THE COURT:    Mr. Devlin-Brown.

12             MR. DEVLIN-BROWN:     I think the sort of bright line

13   that Mr. Folly is trying to carve here doesn't really make

14   sense.

15             So to be clear, your Honor, we wouldn't be offering

16   that or arguing that Mr. Scott saw that document.          But, the

17   government has put on extensive information through this

18   witness that OneCoin took steps to deceive the public as to

19   whether it was a real cryptocurrency.        He actually testified

20   that one of the things they did is have a fake audit report.

21   He testified that that fooled him, and that is going to be a

22   theme on cross, that he was fooled for a long time.          So, it's

23   evidence of the very point that the government is trying to

24   bring out on direct examination, and if the witness has seen

25   it, it seems appropriate to offer it into evidence.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 8 of 179   194
     JB63SCO1

1              THE COURT:    Is it the case -- I'm looking at it very

2    quickly -- that this audit concludes that everything that's

3    going on at OneCoin is legitimate and proper?

4              MR. DEVLIN-BROWN:     Yes, your Honor.

5              THE COURT:    I guess the only question that I would

6    have for you, Mr. Devlin-Brown, is will you be arguing that,

7    based at least in part on this document, that Mr. Scott had no

8    reason to believe that what was going on at OneCoin was

9    fraudulent?

10             MR. DEVLIN-BROWN:     I won't be arguing that based on

11   that document he had no reason to believe what was going on was

12   fraudulent.

13             MR. FOLLY:    If I may.    This is a theme that already

14   came up in the opening statements.        There was argument

15   suggesting that OneCoin was hiding from the public specific

16   aspects of the fraud, such as whether or not its blockchain was

17   legitimate.    And the argument and the inference was that

18   Mr. Scott had no way of knowing this was a fraud because he did

19   not know that the blockchain, specifically, was not in fact a

20   real blockchain.     That was -- that argument already landed at

21   this trial and I think it's clearly an avenue that the defense

22   is pursuing.

23             And they conceded in their opposition motion, they

24   said following this principle, the defense has no objection to

25   the government's request that the Court preclude any evidence


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 9 of 179   195
     JB63SCO1

1    offered by the defendant for the purpose of establishing his

2    state of mind regarding OneCoin's legality, absent proof he was

3    aware of such evidence.

4              Absent that proof in this trial, there is no other

5    relevance to a lengthy audit report that states that OneCoin's

6    blockchain was legitimate.      It's clear what he's trying to do

7    is show the jury, look, there was this report that was shown to

8    the public, and Mr. Scott therefore could not have possibly

9    known that this blockchain was not legitimate.

10             THE COURT:    He's saying he's not going to be arguing

11   that based on this document.       Didn't Mr. Ignatov testify

12   yesterday that this report was prepared, it was fraudulently

13   prepared, and it was put up on the website?

14             MR. FOLLY:    Your Honor, he did.      There's no other

15   relevance to offering this report, other than to make the exact

16   point which I've articulated, and he has proffered no other

17   relevance of offering this report.        The testimony is there.

18   What it has to do with Scott's knowledge, the only issue

19   apparently in dispute at this trial, is entirely unclear.

20             If there was a proffer as to what this has to do with

21   his knowledge or state of mind, I think we should hear that.

22   But absent that, just putting this document out there and

23   letting the jury draw the inference that Scott was relying in

24   some way on information that was publicly available such as

25   this audit report, would be completely misleading.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 10 of 179     196
     JB63SCO1

1               THE COURT:   The defense, as I understand it, is that

2    OneCoin, to the extent that it was a fraudulent enterprise, was

3    assiduously attempting to cover up that fact through various

4    means.    And Mr. Ignatov obviously has information suggesting

5    that was what they were doing and they were largely successful,

6    or at least partly successful in doing that.          He's already

7    testified that this report was prepared.         He's testified it was

8    put up on the website.      The jury can make the inference based

9    on that, that Mr. Scott was aware that this report was out

10   there.    I don't see how it hurts the government at all, based

11   on what's been argued.

12              MR. FOLLY:   Your Honor, we're not disputing that

13   defense should be allowed to cross-examine Mr. Ignatov about

14   the fact that this was basically a phony report and that

15   OneCoin was deceiving the public about it.         It's more about

16   putting things into evidence that were in the public domain

17   that Scott may or may not have relied on to show a state of

18   mind.    That's the issue.

19              We could have put other witnesses on such as

20   Mr. Hatley who said he did Google research, came across things

21   showing within minutes that OneCoin was a big fraud scheme, and

22   your Honor was very concerned that the jury would take away

23   from that that Mr. Scott should have figured that out.           And

24   that's the exact -- it is the opposite of the situation with

25   the audit.    Putting the audit into evidence is going to leave


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 11 of 179          197
     JB63SCO1

1    the jury with the misimpression that it was relevant to Scott's

2    state of mind.

3              THE COURT:    Except we have a representation from

4    counsel that's not going to be the argument.

5              MR. FOLLY:    Your Honor, even in their openings that

6    was part of the theme of their argument.         So that is

7    inconsistent with the strategy they have already pursued.

8              THE COURT:    I guess my view is that it's one thing for

9    me to have decided you're not going to put in particular pieces

10   of evidence which can only be subject to one reasonable

11   inference.    But here we have a particular piece of evidence,

12   that's already before the jury, the fact of this report.             And

13   we have before the jury the fact that it was on the website.

14   Putting this particular document in is not going to do anything

15   more than what the government has already put before the jury.

16   And to say that he can't make arguments, Mr. Scott can't make

17   arguments concerning particular documents he hasn't seen is not

18   to say that he can't make arguments generally that he was

19   unaware of the fraudulent nature of the enterprise.           That's why

20   we're here.    That's why we're having this trial, right?            He's

21   allowed to say that.

22             MR. FOLLY:    Absolutely, your Honor.       And we don't see

23   how this document bears on that precise argument.

24             THE COURT:    Okay.   Your objection to this is

25   overruled.    Or rather, yes, overruled.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 12 of 179     198
     JB63SCO1

1              MR. DEVLIN-BROWN:     Thank you, your Honor.

2              MR. FOLLY:    Just to be clear, we understand our

3    objection is overruled as to relevancy.         We still may have an

4    objection as to whether this witness can authenticate it.

5              THE COURT:    Fair.

6              MR. DEVLIN-BROWN:     Okay.    And I'll represent just for

7    purposes, this was e-mailed by people at OneCoin to Robert

8    Courtneidge at Locke Lord, so there is not going to be a

9    dispute as to authenticity.

10             THE COURT:    You can give this back.       Anything else?

11             MR. DEVLIN-BROWN:     Not at this time, your Honor.

12             THE COURT:    Be short.    I'll be holding you to your

13   representation.

14             MR. DEVLIN-BROWN:     Exactly, your Honor.      Not to try to

15   talk myself out of the ruling, but just to I think give context

16   and hopefully assure the government we're not going to do

17   something improper.     The Court was right to exclude Mr. Hatley

18   who has no connection with the case and who would say I Googled

19   it and thought it was a fraud.       Applying that to the defense, I

20   think, means we can't call a witness out of the public who

21   says, wow, I spent a lot of time researching it, and I thought

22   it was legit.    That was irrelevant to Mr. Scott's state of

23   mind.   It would improper for us to take a legal opinion that

24   Mr. Scott's never seen that this was secret in the OneCoin

25   archives and argue to the jury that he would have been aware of


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 13 of 179   199
     JB63SCO1

1    it.   But there may be reasons why, for particular witnesses,

2    particular documents have relevance, and I think we can just

3    proceed on a case-by-case basis.

4              THE COURT:    That's right.

5              Alternate No. 4 is running late.

6              (Pause)

7              THE COURT:    All the jurors are here.       Can we have

8    Mr. Ignatov be brought out.       Everyone ready to go?

9              MR. DEVLIN-BROWN:     Yes, your Honor.

10             MS. LOZANO:    Yes, your Honor.

11             (Continued on next page)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 14 of 179   200
     JB63SCO1                    Ignatov - Direct

1               (Jury present)

2               THE COURT:   Ladies and gentlemen of the jury, good

3    morning.    I trust everyone had a pleasant evening.

4               We will now continue with the direct examination of

5    Mr. Ignatov.    Mr. Ignatov, you are reminded that you are still

6    under oath.

7               THE WITNESS:    Yes.

8               THE COURT:   Mr. Folly.

9               MR. FOLLY:   Thank you, your Honor.

10    KONSTANTIN IGNATOV,

11         called as a witness by the Government,

12         having been previously sworn, testified as follows:

13   DIRECT EXAMINATION (Continued)

14   BY MR. FOLLY:

15   Q.   Mr. Ignatov, you mentioned yesterday that there came a time

16   when your sister Ruja disappeared.        Is that right?

17   A.   Yes, this was in October 2017.

18   Q.   We'll come back and discuss the details of that shortly.

19   After Ruja disappeared, did you continue working at OneCoin?

20   A.   Yes, I did.

21   Q.   Where were you living at that time of Ruja's disappearance?

22   A.   I was living in one of Ruja's mansions.

23   Q.   Did you own that property or was it Ruja's?

24   A.   It was Ruja's.

25   Q.   Did Ruja give you anything else of value during the time


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 15 of 179     201
     JB63SCO1                    Ignatov - Direct

1    that you worked for OneCoin?

2    A.   One time, she bought me clothes from more expensive brands

3    because she said she doesn't want to be embarrassed anymore

4    when I'm around her friends and business partners.           And the

5    other time, she gave me a house as a present where my parents

6    live in.

7    Q.   The house that you just mentioned that she gave you as a

8    present, approximately how much was that house worth?

9    A.   150 to 180,000.

10              THE COURT:   Is that euros?

11              THE WITNESS:    Dollars.

12   Q.   After your sister disappeared, did your position at OneCoin

13   change or did it remain the same?

14   A.   It changed.

15   Q.   How did it change?

16   A.   I became one of the top leaders in OneCoin.

17   Q.   After you became one of OneCoin's top leaders, did your

18   salary change or remain the same?

19   A.   It remained the same.

20   Q.   What were some of your main responsibilities as one of

21   OneCoin's top leaders?

22   A.   I was presenting on network events, I was meeting people

23   from the network, and I had some decision-making abilities.

24   Q.   When you say decision-making abilities, what types of

25   decisions were you responsible for?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 16 of 179   202
     JB63SCO1                    Ignatov - Direct

1    A.   For example, marketing, or release and hiring of employees.

2    Q.   During this time period, were you in touch with Ruja?

3    A.   No.

4    Q.   Did you make representations that you were in touch with

5    Ruja?

6    A.   Yes, I did.

7    Q.   Why did you make those representations?

8    A.   In front of the network so that everybody thinks that

9    everything in the company is still going, and everything is

10   okay.

11   Q.   Who did you make those representations that you were still

12   in touch with Ruja to?

13   A.   To everybody except my parents.

14   Q.   As one of the company's top leaders, did you help to keep

15   the fraud scheme going?

16   A.   Yes.

17   Q.   What types of things did you do to help keep the fraud

18   scheme going?

19   A.   I was, for example, presenting at OneCoin events,

20   mentioning that I'm still in touch with Ruja, that she's still

21   in the decision-making process involved, and I promised things

22   to happen at certain dates.

23   Q.   When you say you promised things to happen at certain

24   dates, what types of things did you promise?

25   A.   For example, the opening of the exchange.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 17 of 179    203
     JB63SCO1                    Ignatov - Direct

1    Q.   Did OneCoin ever make good on that promise to open up an

2    exchange?

3    A.   No.

4    Q.   Prior to Ruja's disappearance, were any of OneCoin's

5    investors dissatisfied with the company?

6    A.   Yes, many of them.

7    Q.   In what ways were they dissatisfied?

8    A.   That promises were made that were never kept.

9    Q.   Focusing on the dissatisfaction of OneCoin's investors, did

10   that change or remain the same after Ruja disappeared?

11   A.   It got even worse after she disappeared.

12   Q.   In what ways did it get worse?

13   A.   For example, beginning of 2018, it started that I get

14   various death threats on the phone.        People telling me that if

15   something goes wrong with OneCoin, or for the promises are not

16   fulfilled, that they will kill me.

17   Q.   In addition to those threats that were made to you on the

18   phone, were there any other threats that were made against you?

19   A.   Yes.   The first one was in March 2018 when I wanted to go

20   back to my car after working.       Somebody put a gun in my back

21   and I was forced into a minivan.       Then I was taken out to the

22   suburbs of Sofia where I got beaten up, a finger of mine was

23   broken, and a gun was pointed out me.        And I was told if Ruja

24   disappeared with the money, that these people would come back

25   and kill me.    And if I go to the police, that they will cut a


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 18 of 179   204
     JB63SCO1                    Ignatov - Direct

1    body part out of me.

2    Q.   Were there any other similar incidents that happened to

3    you?

4    A.   In fall of the same year, I got a call from a person who

5    identified himself as a high-ranking member of the Hells Angels

6    telling me I have to come to Zurich, Switzerland, to answer him

7    and his business partners' questions.        And if I don't come, he

8    said that this will have a bad ending for me.

9                So I went there, where I ended up with them in a hotel

10   room.   Again, a gun was pointed at me.        This time, it was stuck

11   into my mouth.    And I was told that I have to make sure that

12   every promise that is made to them has to be fulfilled, and

13   they told me that the money they invested into the company is

14   far more worth than my life.

15   Q.   After those incidents, did you continue to work for

16   OneCoin?

17   A.   Yes.

18   Q.   During the time period you worked for OneCoin, did you

19   learn about anyone who was arrested connected to OneCoin?

20   A.   Yes, for example, Mark Scott, Sebastian Greenwood, and I

21   heard about various leaders from the network that got arrested.

22   Q.   Did you have an understanding of the types of crimes that

23   some of those people were charged with?

24   A.   In most cases, it was fraud.

25   Q.   During the time period you worked for OneCoin, did you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 19 of 179   205
     JB63SCO1                    Ignatov - Direct

1    learn about any bribes that were paid connected to OneCoin?

2    A.   Yes.   I heard that, especially in Asia, bribes have been

3    paid.

4    Q.   I want to jump ahead for a moment and direct your attention

5    to 2019.    Did there come a time when you traveled to the United

6    States in 2019?

7    A.   Yes, it was end of February 2019.

8    Q.   Were you still working for OneCoin at that time?

9    A.   Yes, I did.

10   Q.   What was your role at the company?

11   A.   I was one of the top leaders at this time.

12   Q.   What was the purpose of that trip to the United States?

13   A.   I wanted to have some meetings with some people from the

14   network, and I want to attend two presentations about the

15   future of e-commerce in the U.S.A.

16   Q.   When you referred to meetings with people connected to the

17   network, were those some of the other leaders in OneCoin?

18   A.   Yes.

19   Q.   Where did you travel to on this trip?

20   A.   First I landed in San Francisco, then to Las Vegas, and in

21   the end Los Angeles.

22   Q.   What happened when you first arrived at the San Francisco

23   airport?

24   A.   I was stop by an agent from the border patrol.

25   Q.   What happened when you got stopped by the agent from the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 20 of 179   206
     JB63SCO1                    Ignatov - Direct

1    border patrol?

2    A.   He was questioning me, and he took my phone and my

3    computer.

4    Q.   Were you truthful in answering that agent's questions?

5    A.   No, I wasn't.

6    Q.   What types of things were you untruthful about?

7    A.   About the purpose of my visit, and who I'm working for.

8    Q.   Why weren't you truthful about the purpose of your visit

9    and who you were working for?

10   A.   Because I knew that I was working for a fraud scheme, and I

11   didn't want to get arrested.

12   Q.   You mentioned that the agents took your phone and your

13   computer at that time; is that correct?

14   A.   Yes.

15   Q.   What happened to those items after the agents took them?

16   A.   They kept the phone, and gave me my computer back.

17   Q.   After you got your computer back, what did you do with it?

18   A.   I threw it away.

19   Q.   Can you describe exactly what you did.

20   A.   When I was in Las Vegas, I put it into a paper trash bag

21   with other trash items, and I took it to a trash bin on a busy

22   place in the Las Vegas Strip, and I threw it into the trash bin

23   there.

24   Q.   Why did you do that?

25   A.   Because I was afraid that somebody might find more evidence


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 21 of 179   207
     JB63SCO1                    Ignatov - Direct

1    connecting me to OneCoin.

2    Q.   What did you do while you were in Las Vegas?

3    A.   I had some meetings with people from the OneLife network.

4    And then I attended two meetings that were intended to be about

5    the future of e-commerce in the U.S.A., but in fact, in the end

6    it was shown that these people that I met just wanted to

7    implement a new Ponzi scheme in OneCoin.

8    Q.   What was the nature of the new Ponzi scheme they wanted to

9    implement?

10   A.   It was called pump the volume.       And it is promising the

11   OneCoin members that already have packages in coins, that their

12   money will increase thousand fold if they put some more money

13   as an investment into the company.

14   Q.   Approximately how long was your trip to Las Vegas?

15   A.   Around three days.

16   Q.   What airport were you supposed to fly out of at the end of

17   your trip?

18   A.   LAX in Los Angeles.

19   Q.   What happened when you arrived at the Los Angeles airport?

20   A.   I got arrested by the FBI.

21   Q.   Were you interviewed after you were placed under arrest?

22   A.   Yes.

23   Q.   Were you truthful during that interview?

24   A.   No.

25   Q.   What types of things were you untruthful about?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 22 of 179   208
     JB63SCO1                    Ignatov - Direct

1    A.   About almost everything.

2    Q.   Why weren't you truthful during your interview with those

3    law enforcement agents?

4    A.   Because I saw the things are now getting very, very

5    serious, and I started to panic and was very afraid of going to

6    jail.

7    Q.   After you were arrested, did you eventually decide to start

8    cooperating with the government?

9    A.   Yes, around three to four months after my arrest.

10   Q.   Prior to cooperating with the government, did you make a

11   bail application in this case?

12   A.   Yes, I did.

13   Q.   Was your application granted or was it denied?

14   A.   It was denied.

15   Q.   After your bail was denied, did you start to meet with the

16   government?

17   A.   Yes, I did.

18   Q.   Around how many times have you met with the government?

19   A.   Around 20 times.

20   Q.   Were you truthful in those meetings with the government?

21   A.   Yes.

22   Q.   Was every one of those meetings to prepare to testify at

23   this trial or were some of those meetings for the government to

24   gather information?

25   A.   Both.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 23 of 179      209
     JB63SCO1                    Ignatov - Direct

1    Q.   Did you provide the government with information during

2    those meetings?

3    A.   Yes, I did.

4    Q.   What type of information did you provide the government

5    with?

6    A.   About the crimes I committed, and every information I had

7    about OneCoin, and the people related and the crimes that were

8    committed in there.

9    Q.   Did some of those crimes that other people committed relate

10   to members of your own family?

11   A.   Yes, to my sister and to my mother.

12   Q.   Did you eventually plead guilty to the charges in your

13   case?

14   A.   Yes.

15   Q.   What crimes did you plead guilty to?

16   A.   Conspiracy to wire fraud, wire fraud, conspiracy to money

17   laundering, and conspiracy to bank fraud.

18   Q.   Starting first with the wire fraud crimes.         What made you

19   guilty of those crimes?

20   A.   I was working for the fraud scheme OneCoin, making false

21   representations to investors to get their money.

22   Q.   Turning to the bank fraud and money laundering crimes, what

23   made you guilty of those crimes?

24   A.   People in OneCoin were lying to banks about origins of

25   funds, and where they are going to.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 24 of 179   210
     JB63SCO1                    Ignatov - Direct

1    Q.   What is the maximum sentence the judge can give you as a

2    result of your guilty plea?

3    A.   90 years.

4    Q.   When you pled guilty, did you enter into a cooperation

5    agreement with the government?

6    A.   Yes.

7                MR. FOLLY:   Mr. Barile, if you can show the witness

8    what's been marked for identification as Government Exhibit 901

9    and flip through the pages there.

10   Q.   Mr. Ignatov, do you recognize that document?

11   A.   Yes, this is my cooperation agreement.

12               MR. FOLLY:   The government offers Government Exhibit

13   901.

14               MR. DEVLIN-BROWN:   No objection.

15               THE COURT:   901 will be received.

16               (Government's Exhibit 901 received in evidence)

17               MR. FOLLY:   We can just publish the first page and

18   just quickly go through those pages.        We can take that down.

19   Q.   Mr. Ignatov, what are your obligations under this

20   cooperation agreement?

21   A.   To be truthful in the meetings, to meet as often as the

22   government wants me to with them, and to be truthful here in my

23   testimony.

24   Q.   If you meet your obligation under that agreement, what is

25   your understanding of what the government will do?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 25 of 179   211
     JB63SCO1                    Ignatov - Direct

1    A.   Write me a 5K1 letter.

2    Q.   What is your understanding of who writes that letter?

3    A.   The prosecutors, you.

4    Q.   What is your understanding of who receives that letter?

5    A.   The judge.

6    Q.   When you say the judge, is that the judge who will sentence

7    you in your case?

8    A.   Yes.

9    Q.   What is your understanding of what information will go into

10   that letter?

11   A.   The information in the letter is if I've been truthful, how

12   often I met with the government, and every type of assistance I

13   gave.   And on the other side, all the crimes I committed.

14   Q.   Have you been promised any particular sentence as you sit

15   here today?

16   A.   No.

17   Q.   Have you been promised that the government will write that

18   letter as you sit here today?

19   A.   No.

20   Q.   What is your understanding of what happens if you do not

21   tell the truth in testifying before this court?

22   A.   I will not get this letter, and I will risk my whole

23   cooperation agreement.

24   Q.   To your understanding, does the outcome of this trial

25   affect you getting that letter that we've been discussing?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 26 of 179       212
     JB63SCO1                    Ignatov - Direct

1    A.   No, it doesn't.    All I have to do here is testify

2    truthfully.

3    Q.   Mr. Ignatov, I want to switch topics and focus on how the

4    OneCoin investors would purchase those OneCoin packages that

5    you discussed yesterday.

6              MR. FOLLY:    Mr. Barile, if you can publish what's in

7    evidence as Government Exhibit 119.

8    Q.   Mr. Ignatov, if a OneCoin investor wanted to purchase one

9    of those packages, how would they go about doing that?

10   A.   Either via the home page, or they go to one of the offices,

11   for example, Hong Kong, Sofia, Dubai, or they purchase it via

12   one of the networkers.

13   Q.   What methods of payment could they use to make those

14   purchases?

15   A.   Cash and bank wire.

16   Q.   Let's start first with the cash payments that were used by

17   the OneCoin packages.      When OneCoin customers would pay cash,

18   what was the process for making those payments?

19   A.   They would bring the cash to an office, let's say the Sofia

20   office.   Yesterday we had a look at the crypto center.          There

21   was this reception desk.      They go there to the lady who is

22   working, and she calls somebody from the accounting downstairs

23   where the people that want to purchase the package give the

24   money, and receive a code for the educational package.

25   Q.   If the customer came to the OneCoin office in Sofia to make


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 27 of 179    213
     JB63SCO1                    Ignatov - Direct

1    a cash purchase for a package, where would that cash go?

2    A.   After he received his receipt, and the code, the person

3    from the accounting would take the money upstairs to the third

4    floor where the safe is.

5    Q.   You mentioned that there was a safe; is that right?

6    A.   Yes, it's the size of a little room with thicker floors and

7    a special security door, and inside there are some shelves and

8    another safe that is more or less as big as a big refrigerator.

9    Q.   What was stored inside of the safe that was the size of a

10   large refrigerator?

11   A.   Some documents, but most of it was just money.

12   Q.   Was that cash money?

13   A.   Yes.

14   Q.   You mentioned earlier that when OneCoin customers would pay

15   in cash, they would receive something called codes.           What were

16   were you referring to?

17   A.   With these codes, they can get their educational package at

18   the home page.

19   Q.   What can those educational packages be used for?

20   A.   To generate coins in the end.

21   Q.   What were the coins used for?

22   A.   Nothing.

23   Q.   Could those coins -- sorry.      Just to go back to the steps.

24               After the OneCoin customers got the educational

25   materials, what would they get with those educational


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 28 of 179   214
     JB63SCO1                    Ignatov - Direct

1    materials?

2    A.   Free tokens.

3    Q.   What could they do with the tokens?

4    A.   Via mining, generate coins.

5    Q.   Generally, was there a large or a small amount of cash

6    inside of that safe that you referenced?

7              MR. DEVLIN-BROWN:     Objection.

8              THE COURT:    Overruled.

9    Q.   You can answer, Mr. Ignatov.

10   A.   As long as Ruja was there, the safe was almost completely

11   full of cash.

12             MR. FOLLY:    Your Honor, at this time the government

13   would offer the following e-mails:        4102, 2115, 2114, and 2004.

14             THE COURT:    Any objection?

15             MR. DEVLIN-BROWN:     Just a moment.     No objection beyond

16   what was raised earlier, your Honor.

17             THE COURT:    Very well.    Those exhibits will be

18   received.

19             (Government's Exhibit 4102, 2115, 2114, 2004 received

20   in evidence)

21             MR. FOLLY:    Mr. Barile, if you can publish to the

22   witness and the jury what's in evidence as Government Exhibit

23   2004.   You can zoom in initially on the bottom portion of the

24   e-mail.

25             Looking at the header it is an e-mail from Mark Scott


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 29 of 179     215
     JB63SCO1                    Ignatov - Direct

1    to Dr. Ruja.     Sorry.   Could you zoom back out.      If you can

2    start at the second page and zoom in at the top to the first

3    e-mail there.

4                It is an e-mail dated March 4, 2016, from

5    Mark.Scott -- sorry from Ruja@OneCoin.eu to

6    Mark.Scott@LockeLord and RCourtneidge@LockeLord.          It says "All,

7    I have some cash with me.       About 220 GBP.    Can you store it for

8    me in London.     Best.   R."

9                Now if we could go to the first page to the response.

10   From Mark Scott to Dr. Ruja and Robert Courtneidge.           "Hi, Ruja.

11   Let's discuss during our call today."

12               You can scroll up to the next response from R.

13   Courtneidge to Mark Scott.      "Mark, did you resolve this?"        And

14   then the response from Mark Scott, "Yes.         Thanks."

15               You can take that down.

16   Q.   Mr. Ignatov, in addition to using cash from the safe, was

17   there any other cash that Ruja would use?

18   A.   Could you rephrase the question, please?

19   Q.   Yes.    Were there any other occasions where you observed

20   Ruja with large sums of cash?

21   A.   Yes.    Very often when she went shopping, for example.

22   Q.   Did you ever observe where that cash came from?

23   A.   One time, it was in Hong Kong, I've seen Fernando Rhys

24   bringing her a backpack full of cash.

25   Q.   You mentioned someone named Fernando Rhys who brought that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 30 of 179    216
     JB63SCO1                    Ignatov - Direct

1    backpack full of cash.      Who was he?

2    A.   He was a high-ranked member of the network, and also the

3    office manager of the Hong Kong office.

4    Q.   When you say high-ranked member of the network and manager

5    of the Hong Kong office, were those both connected to OneCoin?

6    A.   Yes.

7    Q.   Did OneCoin have an office in Hong Kong at that time?

8    A.   Yes, and he was the manager of it.

9    Q.   Can you describe what happened when he brought that cash?

10   A.   It was in the Ritz Carlton in Hong Kong.         Ruja told me that

11   Fernando will come because he owes her some money.           And then he

12   came with his assistant and his bodyguards, and he left there a

13   big backpack that was full of cash.

14   Q.   Approximately how much money was inside of the backpack?

15   A.   It was more than one million Hong Kong dollars.

16   Q.   Did you receive any of that money?

17   A.   No.

18   Q.   What did Ruja do with the money?

19   A.   She went shopping in a luxury mall.

20   Q.   Was it common or rare for Ruja to go shopping?

21   A.   It was very, very common for her.

22   Q.   What types items did she buy?

23   A.   Clothes only from the most expensive designers, a lot of

24   jewelry, but she also bought a lot of cars, she had a lot of

25   mansions and a yacht.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 31 of 179       217
     JB63SCO1                    Ignatov - Direct

1    Q.   You mentioned that Ruja would buy jewelry.         Do you know how

2    much any of the jewelry cost that she purchased?

3    A.   I know that the most expensive items she owns are more than

4    one million each.

5    Q.   From 2015 through 2017, what was Ruja's source of income?

6    A.   She was running OneCoin.

7    Q.   You mentioned a moment ago that Ruja also bought mansions;

8    is that correct?

9    A.   Yes.

10   Q.   What properties did Ruja buy during the time period between

11   2015 and 2017?

12   A.   The London penthouse we were talking about yesterday.            She

13   bought another penthouse in Dubai.        A mansion in Dubai.        A big

14   mansion at the seaside of Bulgaria.        Big mansion for her

15   husband in Frankfurt, Germany, and various mansions in Sofia,

16   Bulgaria.

17               MR. FOLLY:   You can show the witness what's been

18   marked as Government Exhibit 118.        If we could just page

19   through those exhibits, those pages for the witness.

20   Q.   Mr. Ignatov, do you recognize those?

21   A.   Yes, this is a Christening party of Ruja's daughter Davina

22   in Ruja's property in Sozopol at the seaside in Bulgaria.

23               MR. FOLLY:   The government offers Government Exhibit

24   118.

25               MR. DEVLIN-BROWN:   No objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 32 of 179       218
     JB63SCO1                    Ignatov - Direct

1                THE COURT:   118 will be received.

2                (Government's Exhibit 118 received in evidence)

3                MR. FOLLY:   If we can publish pages one and two, side

4    by side.

5    Q.   Mr. Ignatov, what's shown in these two photographs?

6    A.   You see the property and the pool of the mansion in

7    Sozopol.

8    Q.   In total, approximately how many properties did Ruja

9    purchase from 2015 until 2017?

10   A.   Approximately eight.

11   Q.   You mentioned a moment ago that Ruja also bought properties

12   in Dubai; is that correct?

13   A.   Yes.

14   Q.   Did you ever visit either of those properties?

15   A.   I spent one night in the penthouse, and I seen the mansion,

16   but it was still under construction so it wasn't finished yet.

17   Q.   Do you know approximately how much the mansion cost?

18   A.   I heard her talking about 20 million.

19   Q.   You also mentioned that Ruja bought cars during this time

20   period.     Is that right?

21   A.   Yes.

22   Q.   What types of cars did Ruja buy?

23   A.   She had a Rolls Royce, a Bentley, a Porsche, and an armored

24   Lexus.

25   Q.   The last one you mentioned was an armored Lexus.          Is that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 33 of 179   219
     JB63SCO1                    Ignatov - Direct

1    right?

2    A.   Yes.

3    Q.   Did you have any conversations with her about that car?

4    A.   Ruja was always very afraid that somebody might kidnap her

5    daughter.

6    Q.   I believe you also mentioned earlier that Ruja purchased a

7    yacht.   Is that correct?

8    A.   Yes.

9    Q.   Where did she keep her yacht?

10   A.   At the seaside of Bulgaria near her mansion.

11               MR. FOLLY:   You can show the witness what's been

12   marked as Government Exhibit 120.        If we could just page

13   through.

14   Q.   Mr. Ignatov, do you recognize the photos in that exhibit?

15   A.   Yes, these are pictures of Ruja's yacht named after her

16   daughter.

17               MR. FOLLY:   The government offers Government Exhibit

18   120.

19               MR. DEVLIN-BROWN:   No objection.

20               THE COURT:   120 will be received.

21               (Government's Exhibit 120 received in evidence)

22   Q.   Mr. Ignatov, you mentioned that the yacht was named after

23   Ruja's daughter.     Is that correct?

24   A.   Yes.

25   Q.   What was her daughter's name?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 34 of 179   220
     JB63SCO1                    Ignatov - Direct

1    A.   Davina.

2    Q.   Approximately how much money did Ruja make from OneCoin

3    before she disappeared?

4    A.   Over 500 million.

5    Q.   Where did that money come from?

6    A.   From OneCoin investors.

7    Q.   Was any of that money that Ruja made by investing in

8    OneCoins?

9    A.   Can you rephrase the question?

10   Q.   The money that you referenced, you said it came from

11   OneCoin investors.     Is that correct?

12   A.   Yes.

13   Q.   Did Ruja make any of that money by investing herself into

14   OneCoins?

15   A.   No.

16   Q.   Did you make any money yourself by investing into OneCoins?

17   A.   I never invested into OneCoin.

18   Q.   Did she ever invest in OneCoins?

19   A.   No.

20   Q.   I'm going to switch topics and ask you about a company you

21   mentioned yesterday called RavenR.        What was RavenR?

22   A.   RavenR is an investment company of Ruja based in London.

23   Q.   Approximately how many people worked for RavenR?

24   A.   Around 10.

25   Q.   Where was the RavenR office located?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 35 of 179     221
     JB63SCO1                    Ignatov - Direct

1    A.   It is pretty central in London, I think it was at the

2    Knightsbridge.

3    Q.   When you said that RavenR was Ruja's investment company,

4    what did you mean by that?

5    A.   This company invested funds that were made from OneCoin

6    investors.

7    Q.   Who were some of the individuals who worked for RavenR?

8    A.   For example, Duncan Arthur, Joanna Allinson, Gary Gilford,

9    Max Bon Arin, Najib Kassis, and two Russian gentlemen, Anton

10   and Anatoly.

11   Q.   Just to go back over the individuals, I believe you

12   mentioned Gary Gilford, Joanna Allinson, Najib Kassis, Max Bon

13   Arin, and two Russian individuals named Anatoly and Anton; is

14   that correct?

15   A.   Yes.

16               MR. FOLLY:   Mr. Barile, if we could publish for the

17   jury what's in evidence as Government Exhibit 4102.           If we

18   could just zoom in on the top two e-mails.         The first one is

19   dated October 13, 2016, it's from Gary Gilford to Mark Scott.

20   And it cc's Joanna Allinson.       It says:    Dear Mark, as you are

21   aware, there is currently a City of London police investigation

22   into OneCoin.     This will include all companies associated with

23   OneCoin and Dr. Ruja, including Ruja's family office RavenR

24   Capital Limited.     As directors of RavenR, Joanna and I do not

25   wish to find ourselves personally liable for legal and other


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 36 of 179   222
     JB63SCO1                    Ignatov - Direct

1    fees, etc., associated with any police investigation.

2    Furthermore, RavenR is under a number of contractual

3    obligations which Joanna and I do not wish to find ourselves

4    personally liable for.

5              Then going to the e-mail that comes next in the chain.

6    On the same date, it's from Gary Gilford once again to Mark S.

7    Scott cc'ing Joanna Allinson.       It says:    One final point.

8    Given the history of accounts being blocked globally, there is

9    the potential that the RavenR account could also be blocked.

10   Under no circumstances will Joanna and I allow ourselves to be

11   personally liable and this issue needs to be rectified

12   immediately.    Regardless of your arguments for and against

13   whether we should have a guarantee/indemnity in place.

14   Q.   Mr. Ignatov, did you have any communications with Joanna

15   Allinson?

16   A.   In the very beginning when I started, but they were more

17   logistical ones like scheduling calls or meetings with Ruja.

18   Q.   Did there come a time when those communications stopped?

19   A.   Yes, all of a sudden she was gone.

20   Q.   In addition to yourself, do you know of anyone who Joanna

21   worked with at OneCoin?

22   A.   I noted she was working very closely with Irina, and a lady

23   who also left around the time of Joanna who is called Stoyna.

24   Q.   You mentioned Irina.     Is that the same Irina you referenced

25   yesterday, Irina Dilkinska?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 37 of 179   223
     JB63SCO1                    Ignatov - Direct

1    A.   Yes.

2                MR. FOLLY:   Mr. Barile, you can take that exhibit

3    down.

4    Q.   You also mentioned that someone named Gary Gilford worked

5    at RavenR.     Is that right?

6    A.   Yes.

7    Q.   What was Gary Gilford's role at RavenR?

8    A.   Gary Gilford was the office manager, he was more or less

9    supervising every project, and from time to time he was giving

10   legal -- not legal.      He was helping with OneCoin issues and he

11   was getting legal opinions and I think also a license.

12   Q.   Are you familiar with the law firm called Hogan Lovells?

13   A.   Yes, Gary Gilford worked very closely with them together.

14   Q.   Did you have any discussions with Gary Gilford about --

15   sorry.

16               Did you have any discussions with your sister Ruja

17   about Gary Gilford and that work with Hogan Lovells?

18   A.   She mentioned he got either a legal opinion or a license, I

19   can't recall completely.      With sleeping with an employee of

20   Hogan Lovells.

21   Q.   On the subject of lawyers, did Ruja have any other lawyer

22   she worked with on OneCoin business?

23   A.   For example, Martin Breidenbach and Steven Schulenberg in

24   Germany.

25   Q.   During time period when you were working for OneCoin, was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 38 of 179     224
     JB63SCO1                    Ignatov - Direct

1    it common or was it rare for Ruja to communicate with Martin

2    Breidenbach?

3    A.   It was very common.

4    Q.   Did you ever meet Martin Breidenbach?

5    A.   Two times, once in Sofia and once at Sozopol at a

6    Christening party.

7    Q.   A few minutes ago you mentioned that some of the OneCoin

8    investors would make purchases in cash.         Is that correct?

9    A.   Yes.

10   Q.   Aside from the crypto center in Bulgaria in that safe that

11   you described, were there any locations where OneCoin would

12   store cash from those purchases?

13   A.   In the Dubai office, in the Hong Kong office, and there was

14   kept a special apartment in Hong Kong that was filled with

15   cash, and also an apartment in South Korea that was filled with

16   cash.

17   Q.   Approximately how much cash was stored in those apartments?

18   A.   Hundreds of millions.

19   Q.   Did there come a time when some of the cash from those

20   apartments was stolen?

21   A.   Yes, I think it was around 2016 when Sebastian Greenwood

22   stole everything that was in the Korean office.          Not office.

23   In the Korean apartment.

24   Q.   Approximately how much money did he take?

25   A.   I heard it was more than 100 million.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 39 of 179      225
     JB63SCO1                    Ignatov - Direct

1    Q.   Can you remind us again what Sebastian Greenwood's role was

2    at OneCoin?

3    A.   Sebastian Greenwood was one of the two founders of OneCoin,

4    he was the top leader of the network, and also the global

5    master distributor.

6    Q.   Were there any other occasions when money was stolen from

7    OneCoin?

8    A.   Yes.    Sebastian Greenwood brought a big parts of this money

9    back after he got threatened by Ruja that she would expose him

10   to the network.    And after Ruja disappeared, he stole again

11   everything, and he also emptied the apartment in Hong Kong.

12   Q.   In addition to Sebastian Greenwood's theft of OneCoin

13   money, were there any other individuals who stole OneCoin

14   money?

15   A.   I heard once that Chinese gentleman stole some --

16               MR. DEVLIN-BROWN:    Objection.

17               THE COURT:   Sustained.

18               MR. FOLLY:   Your Honor, what is being sustained?

19               THE COURT:   The question you asked.

20               MR. FOLLY:   About theft of the money?      Can we have a

21   sidebar?

22               THE COURT:   Sure.

23               (Continued on next page)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 40 of 179    226
     JB63SCO1                    Ignatov - Direct

1               (At the sidebar)

2               MR. DEVLIN-BROWN:    I haven't been objecting for a

3    while, but a number of the questions were have you heard this,

4    have you heard that.     There's no clear basis for how he knows

5    these things.    If it is a co-conspirator statement, obviously

6    it's admissible, but if he read it in the newspaper, it may not

7    be.   So it's really to lay a foundation for whether he knows

8    these things and how.

9               THE COURT:   And he started some of his answers with

10   saying "I heard that."

11              MR. FOLLY:   I would be happy to ask him specifically

12   where he heard it from.      I think it's relevant and admissible,

13   regardless whether he heard it directly from a co-conspirator

14   or whether he heard it in a newspaper.         It would still go to

15   his knowledge that this was a fraud scheme that he was

16   participating in and that people were stealing money from the

17   company.    But, more to the point, he will answer this question

18   about who told him about the theft of this money by explaining

19   that it was other key co-conspirators, so I'm happy to ask him

20   that.

21              THE COURT:   That would be fine.      But I don't know that

22   you're correct that if he read about it in a newspaper it comes

23   in.   Isn't that just rank hearsay?

24              MR. FOLLY:   It goes to his knowledge that he was

25   participating in a fraud scheme, which goes to his credibility


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 41 of 179   227
     JB63SCO1                    Ignatov - Direct

1    as a witness at this trial.

2              THE COURT:    I don't know about that, but we'll take

3    him one question at a time.

4              MR. FOLLY:    Okay.

5              (Continued on next page)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 42 of 179   228
     JB63SCO1                    Ignatov - Direct

1                (In open court)

2    BY MR. FOLLY:

3    Q.   Mr. Ignatov, you started to discuss that there were certain

4    occasions when you had learned that some money was stolen from

5    OneCoin.     Do you recall that?

6    A.   Yes.

7    Q.   Who told you about the incidents where money was supposedly

8    stolen from OneCoin?

9    A.   I learned, for example, from Irina Dilkinska, Maya

10   Antonova, and the office manager of the Dubai office, that

11   money was stolen.

12   Q.   Specifically, can you explain what you were told about who

13   had stolen money from OneCoin?

14   A.   For example, I was told about a Chinese gentleman who stole

15   somewhere between 30 and 40 million, and the individual in

16   Dubai who was called Amer Abdulaziz who stole more than 100

17   million.

18   Q.   When you referred to million, are you referring to euros or

19   dollars?

20   A.   Euros.

21   Q.   We'll come back to the individual you just mentioned named

22   Amer Abdulaziz who you said stole at least 100 million euros

23   from OneCoin.     For now, can you briefly explain what his

24   connection was to OneCoin.

25   A.   He was one of the main money launderers for Ruja.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 43 of 179   229
     JB63SCO1                    Ignatov - Direct

1    Q.   When those individuals stole that money from OneCoin, did

2    you or anyone else at OneCoin report that theft to the police?

3    A.   No.

4    Q.   Why not?

5    A.   Because the money was made from a criminal activity.

6    Q.   Let's go back now to the two ways you described earlier

7    about how OneCoin investors would purchase their packages.

8    You've already described one of those ways, which was through

9    cash purchase.    What was the second method that you mentioned?

10   A.   Via bank wire.

11   Q.   When the investors would pay with bank wire transfers,

12   where would the investors wire their funds?

13   A.   There were bank accounts all over the world.

14   Q.   Were those bank accounts in the name of OneCoin?

15   A.   No.   For these bank accounts they were specially some straw

16   companies created.

17   Q.   When you say straw companies that were created, what do you

18   mean by that?

19   A.   I learned later on that Irina Dilkinska's main work is to

20   create companies, and, for example, that are in charge of

21   creating bank accounts, so that nobody knows about the origin

22   of the funds.

23   Q.   Why didn't OneCoin receive money into bank accounts that

24   were in the name of OneCoin?

25              MR. DEVLIN-BROWN:    Objection.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 44 of 179    230
     JB63SCO1                    Ignatov - Direct

1                THE COURT:   Sustained.

2    Q.   Mr. Ignatov, you were a high-ranking leader at OneCoin; is

3    that correct?

4    A.   Yes.

5    Q.   Did you have an understanding of why OneCoin, the company,

6    did not open bank accounts in its own name?

7    A.   Because the funds --

8                MR. DEVLIN-BROWN:    Objection.

9                THE COURT:   Overruled.

10   A.   Because the funds got frozen various times.

11               MR. FOLLY:   Mr. Barile, if you can publish what's in

12   evidence as Government Exhibit 2115.        If we could zoom in on

13   the section -- well.      First at the header, actually, from

14   Dr. Ruja Ignatova dated 9/14/2015.        And to Sebastian Greenwood.

15   With the subject "updates - a summary of things."

16               Now zoom in on the section that is titled "banking" in

17   the middle.     The first bullet says:     Mashreq has not received

18   the funds yet.    50M euros, 75 percent of the OneCoin money are

19   in space.     They say it is the correspondent banks, we should

20   have it landing tomorrow.       I have the swift, we should get it I

21   hope.

22               The second bullet reads:     Now when we receive back 50M

23   on Mashreq, we have the issue what to do with it.          I try to get

24   instead of checks demand drafts as they are international.           The

25   chances are slim, they argue like hell with me.          For their


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 45 of 179          231
     JB63SCO1                    Ignatov - Direct

1    compliance it is easier if money stays in UAE.          You understand

2    we have no chance to get currently 50 million euro cash in the

3    UAE.   We have the following options.       I try to get demand

4    drafts.    Gilbert promised me to cash them out.        Whatever I get

5    all at max value of 5M so I can split in accounts if needed.                I

6    have two legal companies who can take it in as "client money"

7    or escrowed funds, and will charge us some fee to transfer

8    abroad.    Again, discussion on origin of funds, etc., so I hope

9    all will be well with Gilbert.       I have a meeting next week with

10   one of the sheiks in Dubai, and will try to get something done

11   for us but will discuss with you only in person and if get

12   results.

13              You can take that down.     We can actually pull that

14   back up for a second.      Just zoom in on the bottom two bullets

15   under "banking."     The last two bullets.      And the last bullet

16   reads:    We continue working on new legal structure.         One to two

17   weeks more and we will have more options on all things.              Then

18   some money can flow back.

19              Before taking this down, if we could could just go

20   back to the date of the e-mail, which is September 14, 2015.

21   You can take that down and go to Government Exhibit 216.             I'm

22   sorry.    214 I believe.    If we could go to the header first.

23   It's from Sebastian Greenwood to Dr. Ruja Ignatova, dated

24   9/14/2015.    Subject "please read update."

25              If we could go to the first two bullets starting with


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 46 of 179       232
     JB63SCO1                    Ignatov - Direct

1    "payouts."    Sebastian Greenwood writes:       Payouts will be run

2    through your contact Gilbert and very good you have him

3    established.    If all works out well, can we keep him long term?

4    Then we are in desperate need to fix proper bank in.           What are

5    your plans here, please?

6              And last, if we could go to Government Exhibit 213 at

7    page two.    Actually, first starting with the header.         This is

8    from Sebastian Greenwood, to Ruja@OneCoin.eu sent on

9    September 23, 2014.     Subject "Agenda Dubai."

10             (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 47 of 179     233
     JB69SCO2                    Ignatov - Direct

1                 MR. FOLLY:    If we could go to the second page, to the

2    section titled personal.

3                 It reads:    How and when do we start to take profit out

4    to our personal accounts?        Dubai.   Do we use any companies in

5    between us and our personal accounts?         Build strategy and sign

6    off.

7                 We can take that exhibit down.

8    Q.    Mr. Ignatov, a moment ago you mentioned the bank accounts

9    for the OneCoin investors would wire the funds were in the

10   names of shell companies; is that right?

11   A.    Yes.

12   Q.    Was anyone at OneCoin involved in the creation and

13   management of those shell companies?

14   A.    It was the main work of Irina Dilkinska.

15   Q.    What was Irina Dilkinska's involvement with those shell

16   companies?

17   A.    She was creating them and many of them she was CEO but

18   sometimes she used an agent in Dubai called Adrienne to find

19   other CEOs that are only there on paper so that she can control

20   it.

21   Q.    You mentioned that sometimes she worked with someone named

22   Adrienne; is that correct?

23   A.    Yes.    This is an agent in Dubai.

24   Q.    And what was your understanding of what Adrienne's role was

25   in this?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 48 of 179   234
     JB69SCO2                    Ignatov - Direct

1    A.   First of all, he's just a lawyer.       But after Ruja's

2    disappearance I learned that he in charge of finding people who

3    are kind of nominees for these companies so that somebody is a

4    face of these companies and nobody sees that Irina and OneCoin

5    are in charge of them.

6    Q.   Who provided you with that information that you just

7    explained?

8    A.   Irina herself.

9    Q.   In Bulgaria is there any special term that would be used

10   for those people who you referred to as nominees on the

11   companies?

12   A.   They call them monkeys.

13   Q.   After a customer would wire funds into one of those shell

14   companies where would the money go from there?

15   A.   A part of it would go to the network to pay the bonuses and

16   for what they work for.      Another part would go to the offices

17   to pay salaries of the employees and the cost of the office

18   itself.   And the rest would be taken out via the shell

19   companies.

20   Q.   After the rest would be taken out through shell companies

21   where would it go?

22   A.   For example to private accounts of Ruja.

23   Q.   Did Ruja receive a small or a large portion of the money

24   that originally came from those OneCoin investors?

25             MR. DEVLIN-BROWN:     Objection.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 49 of 179   235
     JB69SCO2                    Ignatov - Direct

1                THE COURT:   Sustained.

2    Q.   You testified a moment ago I believe that OneCoin investors

3    would send money to these shell companies first; is that

4    correct?

5    A.   Yes.

6    Q.   And you testified that the money would go to various places

7    and one of them was to accounts controlled by Ruja; is that

8    correct?

9    A.   Yes.

10   Q.   Did Ruja receive a small or a large amount of that money?

11               MR. DEVLIN-BROWN:   Objection to "small or large."

12               THE COURT:   Yes.   Rephrase, Mr. Folly.

13   Q.   Approximately how much money did Ruja receive that came

14   from investors?

15   A.   Until she left I think it was more than half a billion.

16   Q.   And compared to other members of the OneCoin network was

17   that a small or a large amount?

18               MR. DEVLIN-BROWN:   Objection.

19               THE COURT:   Overruled.

20               THE WITNESS:   It was more or less the same as

21   Sebastian Greenwood but compared to other people from the

22   network it was a totally out of sphere, so it was a lot more.

23   Q.   When the money would get sent back to Ruja can you describe

24   how that process would work?

25   A.   Various companies it would be transferred to will be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 50 of 179     236
     JB69SCO2                    Ignatov - Direct

1    several companies as kind of middlemen and in the end there

2    will be an account that is only controlled by Ruja.

3    Q.   Who were some of the individuals who were involved with

4    those accounts that would be used to send Ruja money?

5    A.   There was a gentleman in Latin America called Alex Ortega.

6    In Dubai it was Amer Abdulaziz.       There was Gilbert Armenta.

7    And Mark Scott.

8    Q.   What was Gilbert Armenta's relationship to Ruja?

9    A.   Gilbert Armenta was Ruja's boyfriend and her business

10   partner and he was one of the main money launderers.

11   Q.   Did Gilbert Armenta work alone or did he work with anyone

12   else?

13   A.   He worked with others.

14   Q.   Who were some of the main people that Gilbert Armenta

15   worked with?

16   A.   Alex Ortega, Amer Abdulaziz and Mark Scott.

17             MR. FOLLY:    Publish Government Exhibit 63, paragraph

18   1(e).

19             This is the YouTube stipulation.        Government Exhibit

20   205 is a true and correct copy of a YouTube video that was

21   posted on the OneCoin YouTube channel on or about October 14,

22   2015, titled "OneCoin in Macau:       The Rise of an Empire."

23             Mr. Barile could you play what's in evidence as

24   Government Exhibit 205

25             (Recording played)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 51 of 179    237
     JB69SCO2                    Ignatov - Direct

1    Q.   Mr. Ignatov, at the very, very end of that video do you

2    recognize who the individual was there?

3                MR. DEVLIN-BROWN:   Objection.

4                MR. FOLLY:   If we could pull up so that it's on the

5    screen.     Go to the very end.    That individual.

6                THE WITNESS:   This is Sebastian Greenwood.

7    Q.   He seems to be holding up some sort of symbol.          Do you

8    recognize what he's holding up there?

9    A.   This was kind of the OneCoin recognition symbol that

10   everybody always made on pictures.

11   Q.   If we could go back to Government Exhibit 63, back to that

12   paragraph 1(e).

13               Mr. Ignatov, it's dated, the video that was posted on

14   YouTube, October 14, 2015.      At that time were you working for

15   OneCoin yet?

16   A.   No.    I was working for Porsche Logistic in Germany.

17               MR. FOLLY:   If we could show just the witness

18   Government Exhibit 123 and 124 side by side.

19   Q.   Mr. Ignatov, do you recognize these?

20   A.   Yes.

21   Q.   What are they?

22   A.   Pictures from the video that we just seen.         On the left

23   picture, from left to right, it's Sebastian Greenwood, Ruja

24   Ignatova and Gilbert Armenta.       And on the right picture the

25   lady on the left is Irina Dilkinska next to Sebastian


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 52 of 179   238
     JB69SCO2                    Ignatov - Direct

1    Greenwood.

2               MR. FOLLY:   The government offers Government Exhibits

3    123 and 124.

4               MR. DEVLIN-BROWN:    No objection.

5               THE COURT:   They will be received.

6               (Government's Exhibits 123 and 124 received in

7    evidence)

8    Q.   Going back to the exhibit on the left, Government Exhibit

9    123, who is shown in that photograph?

10   A.   On the right side?

11   Q.   The photograph on the left side of your screen.

12   A.   On the left side is Sebastian Greenwood.         Next to Ruja

13   Ignatova.    Next to Gilbert Armenta.

14   Q.   Going to the photograph on the right side, who is shown on

15   that photograph?

16   A.   On the left it's Irina Dilkinska next to Sebastian

17   Greenwood.

18   Q.   Focusing on Irina Dilkinska, to your knowledge did she have

19   any jobs outside of OneCoin?

20   A.   No.   She was only working for OneCoin.

21   Q.   Where did Irina sit in the OneCoin office?

22   A.   She was until I think Ruja's disappearance sitting at the

23   third floor.

24   Q.   Did there come a time when Irina Dilkinska stopped sitting

25   full time in the OneCoin office?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 53 of 179   239
     JB69SCO2                    Ignatov - Direct

1    A.   Yes.    After Ruja's disappearance she took one of the shell

2    companies called Leon and was -- pretended to work for Leon and

3    took an apartment and called it an office but she was working

4    for OneCoin still.

5    Q.   And you mentioned that she took a shell company

6    called Leon.     Is that L-E-O-N?

7    A.   Yes.

8    Q.   And how was she using Leon?      Can you explain that?

9    A.   She was using it as a cover.

10   Q.   And what was the cover?

11   A.   So that she doesn't get associated with OneCoin directly.

12   Q.   I want to go back to Gilbert Armenta who you mentioned

13   earlier in your testimony and we just saw in the video.

14               MR. FOLLY:   If you could just publish Government

15   Exhibit 102.

16   Q.   What was Gilbert Armenta's connection to OneCoin?

17   A.   He was Ruja Ignatova's boyfriend, her business partner, and

18   one of her main money launderers.

19   Q.   Did you ever meet Gilbert Armenta?

20   A.   Yes.    Several times.

21   Q.   Approximately how many times have you met him?

22   A.   Five to ten times.

23   Q.   Approximately when did you first meet Gilbert Armenta?

24   A.   This was in July 2016.

25               MR. FOLLY:   Mr. Barile, can you publish for the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 54 of 179      240
     JB69SCO2                    Ignatov - Direct

1    witness and the jury what's in evidence as Government Exhibit

2    1126.

3                Zoom in on the header first.

4    Q.   It's an e-mail from Konstantin Ignatov to G Armenta at

5    zalagroup.com.    CC Dr. Ruja Ignatova.      The date is July 7,

6    2016.

7                If we could zoom back out.

8                If we could zoom in on the body of the e-mail.

9    Q.   Mr. Ignatov, is this an e-mail that you wrote?

10   A.   Yes.

11   Q.   Could you read what you wrote?

12   A.   Dear Gilbert.    Let me introduce myself.      My name is

13   Konstantin and I am Dr. Ruja's new assistant.          She asks about

14   your travel plans Sunday to Tuesday.        She is usually staying in

15   the Art Hotel.    Please do not hesitate to contact me if needed.

16   Best regards.     Konstantin Ignatov.

17   Q.   Mr. Ignatov in this e-mail you reference that you are

18   Dr. Ruja's new assistant.      At the time of this e-mail

19   approximately how long had you been working at OneCoin?

20   A.   Around one week.

21   Q.   What was being discussed here in this e-mail?

22   A.   A meeting between Gilbert Armenta and Ruja in the Art Hotel

23   in Barcelona.

24   Q.   At the time of this e-mail had you met Gilbert Armenta yet?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 55 of 179       241
     JB69SCO2                    Ignatov - Direct

1                MR. FOLLY:   Mr. Barile, if you could now publish to

2    the witness and the jury what's in evidence as Government

3    Exhibit 1142.

4                Zoom in on the heading first.      An e-mail from Dr. Ruja

5    Ignatova dated July 13, 2016 to G Armenta at zalagroup.com and

6    Mark Scott.     CC Konstantin Ignatov.     The subject is:     Urgent:

7    Meeting next week.

8                If we could zoom in now on the body of the e-mail.

9                The e-mail reads:

10               Gentlemen, as I am having a lot of she-said he-said

11   new issues popping up daily and unfortunately no visible

12   results or clear schedule on what is happening on our project,

13   this is why I would like to meet you both in person next week.

14   I am from Tuesday on in Sofia.       We all know that this is an

15   issue of importance and urgency me for and the 25.7 is

16   approaching.     A couple of months is no option for me.

17   Konstantin, schedule please.       Best regards, Dr. Ruja.

18               We can take this down, Mr. Barile.

19   Q.   Mr. Ignatov, there was a reference in that e-mail to

20   setting up a meeting for the following week.          Do you recall

21   that?

22   A.   Yes.

23   Q.   Did Mark Scott come to Sofia, Bulgaria around that time?

24   A.   Yes.

25   Q.   Did you meet him during that trip?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 56 of 179      242
     JB69SCO2                    Ignatov - Direct

1    A.   Yes.

2                MR. FOLLY:   Let's turn to what's in evidence as

3    Government Exhibit 1143.       We could as well publish it starting

4    on page 2.     Zoom in so it's clear, the bottom e-mail.

5                We can zoom back out.

6                Go now to the first page.      From the bottom, the

7    response there.

8                It's from G Armenta at zalagroup.com to Ruja at

9    OneCoin.eu; Mark Scott.       CC Konstantin Ignatov.

10               It says:   All:   Will send some dates later this week.

11   And signed G.

12               Can we go to the response to that e-mail.        Directly

13   above it.

14               From Mark Scott.    It says:    I can be there by

15   Wednesday.     Can't leave before the evening of the 19th.

16   Please give some thought to different location in Europe if at

17   all possible.

18               Go to the response.    It's from Ruja to the same

19   participants once again.       It says:    Mark:   Sofia is really

20   best.   You can also meet up with Viktor and KK and I will get

21   Max from London over.      And it's signed R.

22               We can leave that portion up.

23   Q.   Mr. Ignatov, there's a reference there to Max from London.

24   Do you have an understanding of who that is?

25   A.   Max from Bon Arin who was working for RavenR in London.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 57 of 179    243
     JB69SCO2                    Ignatov - Direct

1    Q.    There's also a reference to Viktor.       Do you have an

2    understanding of who Viktor was?

3    A.    This is Viktor Rashev a Bulgarian lawyer who was in charge

4    of Ruja's properties.

5    Q.    And there's also a reference to KK.       Do you have an

6    understanding of who that was referring to?

7    A.    This is Krasimir Skorchev, one of Ruja's business partners

8    who was always scheming around her to get some money out of her

9    to invest in some --

10              MR. DEVLIN-BROWN:    Objection.

11              THE COURT:   Sustained.

12              MR. FOLLY:   Your Honor, is there a portion of that

13   that that should stay?

14              THE COURT:   Yes.   The first sentence I believe is

15   fine.    After that it should be stricken.

16              MR. FOLLY:   Thank you, your Honor.

17              And if we could go back to the e-mail chain to Mark

18   Scott's response directly above that.

19              He writes back:     No problem.   Would appreciate dates

20   quickly to make arrangements.

21              Mr. Barile, if you could publish Government Exhibit

22   62.    This is a stipulation regarding travel records.

23              If we could go to page 2, paragraph (l).

24              It says:   Scott traveled from Miami to Frankfurt on

25   July 19, 2016 and traveled from Frankfurt to Sofia, Bulgaria on


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 58 of 179      244
     JB69SCO2                    Ignatov - Direct

1    July 20, 2016; Scott returned from Sofia to Frankfurt on

2    July 21, 2016 and subsequently returned from Frankfurt to Miami

3    on July 24, 2016.

4              Your Honor, we may have offered this but to be sure

5    the government offers Government Exhibit 62.

6              MR. DEVLIN-BROWN:     No objection.

7              THE COURT:    Government Exhibit 62 will be received.

8              (Government's Exhibit 62 received in evidence)

9              MR. FOLLY:    Your Honor, just one moment.

10             (Counsel and paralegal confer)

11             MR. FOLLY:    Mr. Barile if you could publish Government

12   Exhibit 55 and go to the last page, the last full paragraph.

13   And in that paragraph it states Government Exhibit 3025-S is a

14   chart created by the government based on the information

15   contained in Government Exhibit 3025 which pertains to data

16   extracted from Scott's wife's cellphone.

17             If we could turn to Government Exhibit 3025-S at I

18   believe it's page 10.

19             If we could zoom in on the messages there.

20   Q.   The first message is from Scott, Mark Scott to Lidia

21   Kolesnikova.    It says:    Just showered.     Off to see R.

22             The response from Lidia Kolesnikova is:         Is G there?

23             Mark Scott writes in response:        In the morning.

24   Nothing yet.    And G tomorrow.

25             There's a question from Lidia Kolesnikova:          How is


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 59 of 179      245
     JB69SCO2                    Ignatov - Direct

1    Sofia?

2                Mark Scott writes:    Busy driving to Hilton soon and

3    then dinner at 8 p.m.      Getting used to driver and security.      I

4    like it.     And then there appear to be some emojis below that.

5                Then in the final message from Mark Scott he writes:

6    Funny how people look at you that way.         They can't carry guns

7    on belt so they all have a sleek type of Man purse hanging

8    around their necks with weapons.       Everyone know.     Even police

9    is polite.     LOL.   And X6.   Cheyenne Turbo S Class.      And always

10   two guys.     Ruja more.   And they stay outside of hotel.

11   Q.   Mr. Ignatov, you mentioned that Mark Scott came to Bulgaria

12   in July of 2016; is that correct?

13   A.   Yes.

14   Q.   Did you meet him during that trip?

15   A.   Yes.    One time in the Sofia office.

16   Q.   Let's go through the events on that day that you met Mark

17   Scott.   Can you describe what happened when Mark Scott arrived

18   at the OneCoin in Sofia?

19   A.   He arrived at the office around noon and when he arrived it

20   was a little small talk:        How was travel?   Do you want

21   something to drink?     I think I made him a coffee or gave him a

22   water or something.     And after Ruja had time to welcome him I

23   brought him to her office and then I left again.

24   Q.   What happened after you brought Mark Scott -- well before

25   we continue.     Was there anyone else present in Ruja's office


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 60 of 179    246
     JB69SCO2                    Ignatov - Direct

1    when you brought Mark Scott there?

2    A.   In the beginning nobody except Ruja.

3    Q.   What happened after you brought Mark Scott to Ruja's

4    office?

5    A.   Ruja called me to bring Irina.       Again I brought Irina and

6    then again I left.

7    Q.   What happened at that point?

8    A.   Ruja called me again and told me to make sure that

9    everybody on this floor leaves and goes home so that Irina,

10   Mark, and Ruja are alone.

11   Q.   Was it common or rare for Ruja to tell everyone in the

12   office to leave and go home?

13   A.   This was the only time in the time I was working for Ruja.

14   Q.   Did you stay in the office or did you leave at that point?

15   A.   I left with everyone others did.

16   Q.   Did you have an understanding at the time of where Mark

17   Scott was from?

18   A.   USA.

19   Q.   After that meeting in Sofia that you just described did you

20   ever meet Mark Scott in person again?

21   A.   No, I didn't.

22   Q.   After that meeting in Sofia did you have any discussions

23   with Irina about her meeting with Mark Scott?

24   A.   The week after she told me that she had to stay a long

25   time -- for a long time to stay until Mark Scott understood


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 61 of 179   247
     JB69SCO2                    Ignatov - Direct

1    everything that has to be done or he has to do.

2    Q.   What about Ruja?      Did you ever have any discussions with

3    her about her meeting with Mark Scott?

4    A.   Not directly.    So some months later I heard her screaming

5    on the phone.     I think it was to Maya Antonova.       And she

6    called, excuse me, my language now, Mark Scott an idiot, that

7    he fucked totally up and that he's useless.

8    Q.   After this meeting in July of 2017 did you have any

9    additional contact -- sorry.       Did you have any additional

10   contact with Mark Scott?

11   A.   Yes.    Via e-mail.

12   Q.   And Mr. Ignatov I believe you testified earlier that this

13   took place in July of 2016; is that correct?

14   A.   Yes.

15   Q.   I misspoke when I said 2017.

16               Going back to your testimony just now you said you had

17   additional contact through e-mail; is that correct?

18   A.   Yes.

19   Q.   Can you describe generally what types of things you

20   discussed with Mark Scott in those e-mails?

21   A.   It was generally logistics, like somebody to pick him up,

22   the drivers he mentioned, or to set up meetings or calls with

23   Ruja.

24   Q.   Mr. Ignatov, if you could look at the binder there next to

25   you that contains e-mail correspondence, which is Government


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 62 of 179      248
     JB69SCO2                    Ignatov - Direct

1    Exhibits 4001 through 4088.       Do you see that there?

2    A.   Yes.

3    Q.   What is contained in that binder?

4    A.   These are e-mails between Mark Scott and me.

5    Q.   And approximately how many e-mails are there?

6    A.   Almost a hundred.

7                MR. FOLLY:   Mr. Barile, could you publish for the

8    witness and the jury what's in evidence as Government Exhibit

9    4015.

10   Q.   Mr. Ignatov, do you recognize this?

11   A.   Yes.

12   Q.   And just generally what's being discussed in this e-mail?

13   A.   Meeting between Mark Scott and me when he's arrived and I

14   think also when he's arriving and also about pick-ups.

15               MR. FOLLY:   Go actually to the top portion of the

16   e-mail and zoom in on the body and the header.          It's dated

17   September 13, 2016.      Subject is privileged attorney-client

18   communication.    It's from Mark Scott.      And it's to Konstantin

19   Ignatov.

20               It says:   Hi Konstantin.    Ruja asked me to let you

21   know that I will be arriving on Lufthansa Flight 1426 from

22   Frankfurt.     In Sofia on Thursday.     Landing -- I believe it says

23   at 1 p.m.     She asked that I get picked up and brought to hotel.

24   Staying at Radisson this time.       And it's signed:     Best, Mark.

25               THE COURT:   Mr. Folly, it's eleven o'clock so why


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 63 of 179       249
     JB69SCO2                    Ignatov - Direct

1    don't we take our morning break.        Ladies and gentlemen, we'll

2    get together again in fifteen minutes.         Please don't be late.

3    Do not discuss the case.

4                Mr. Ignatov can step down.

5                Any business for me?    OK.    Don't be late, folks.

6                (Recess)

7                (Jury present)

8                THE COURT:   Mr. Folly.

9                MR. FOLLY:   Thank you, your Honor.

10               Mr. Barile, if you could publish for the witness and

11   the jury what's in evidence as Government Exhibit 4017.

12               If you could zoom in on the top portion, the top

13   e-mail, including the header.       All the way down through the

14   body of the e-mail.      It's dated September 13, 2016.       From Mark

15   Scott to Konstantin Ignatov.

16               It says:   Hi Konstantin.     Slight change of plans.    R

17   asked me to stay until Saturday.        The Radisson is not available

18   on Friday night so I will stay at the Hilton again.           R and I

19   meeting at the Residence at 8 p.m. on Thursday and Friday

20   afternoon.     I need to be at the airport on Saturday for a

21   5:40 a.m. flight.      Signed:   Best, Mark.

22   Q.   Do you see the reference in the second paragraph to, "R and

23   I meeting at the Residence"?

24               Do you see that there?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 64 of 179         250
     JB69SCO2                    Ignatov - Direct

1    Q.   What is the Residence?

2    A.   The Residence is something like a club for the rich people

3    in Sofia where Ruja always liked to have her business meetings

4    that are important.

5    Q.   Turning to Government Exhibit 4026.        If you could zoom in

6    on the top portion of that e-mail.

7              It's from Konstantin Ignatov to Mark Scott dated

8    September 16, 2016.

9              It says:    Dear Mark:    I have some documents Irina

10   wants to send you, but I can give it to you in person.           Would

11   it be possible?    Thanks in advance.

12             What's being discussed in this e-mail?

13   A.   Irina Dilkinska gave me some documents that I should give

14   to Mark Scott.

15             MR. FOLLY:    Let's look at Government Exhibit 4027

16   which is the response to that e-mail.

17             Mark Scott says, "Whichever you prefer is fine."

18             If we could look at the next e-mail in this thread,

19   4028.   Konstantin Ignatov writes to Mark Scott:         Sent them via

20   driver to you.    Please confirm when you received them.

21             And this e-mail is dated September 16, 2016.

22             Mr. Barile, could you please pull up Government

23   Exhibit 3025-S at page 12.

24             And there are two text messages here.         The first is

25   dated 9-15-2016 that says:      In Sofia.    From Mark Scott.        And


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 65 of 179      251
     JB69SCO2                    Ignatov - Direct

1    the second is dated 9-17-2016.       It says:    Did a huge deal with

2    Ruja.   Will tell you.     Then there's some discussion about food.

3    You can take that down.

4                Mr. Barile, if you could publish what's in evidence as

5    Government Exhibit 4034.      Zoom in at the top section, the first

6    e-mail with the header and the body.

7                It's from Konstantin Ignatov to Mark Scott dated

8    December 4, 2016.

9                It says:   Hi Mark.   I rescheduled your meeting for

10   Thursday, 1 p.m. in the London Office Knightsbridge ONE1

11   Knightsbridge.    Best, Konstantin.

12   Q.   What's being discussed in this e-mail chain?

13   A.   A meeting between Mark Scott and Ruja Ignatova in the

14   office of RavenR in London.

15   Q.   Is the address there that we just looked at, is that the

16   address you referenced earlier to the RavenR office?

17   A.   Yes.

18               MR. FOLLY:   If we could go to Government Exhibit 4039.

19   Zoom in on the top portion of the e-mail.         December 4, 2016.

20   From Mark Scott to Konstantin Ignatov.

21               It says:   Hi Konstantin.    I need about 30 minutes with

22   her alone on some other topics without Karl.          She wants to

23   speak to me too.       Can I be there at 1:30 p.m.?     Very important.

24               If we could go to your response at Government Exhibit

25   4040.   You wrote to Mark:     Hi Mark.    I am sorry.    I just gave


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 66 of 179      252
     JB69SCO2                    Ignatov - Direct

1    Karl this slot.    I can offer you a Skype call tomorrow?

2               Go to Government Exhibit 4041.

3               Mark Scott's response:     Hi Konstantin.     I don't

4    Skype... and very unsafe.      I am flying all this way -- it's

5    difficult, I think there's an issue with the printing here, but

6    it says:    Flying all this way to something meeting with her and

7    Karl?

8    Q.   When Mark Scott wrote "I don't Skype" and "very unsafe"

9    what was your understanding of what he meant by that?

10   A.   That somebody could listen to his call when he uses Skype.

11              MR. FOLLY:   Turn now to Government Exhibit 4053.         Just

12   zoom in on the top portion of the body in the header.           It's

13   titled visit in Sofia.      Dated January 9, 2017 from Mark Scott

14   to Konstantin Ignatov.

15              It says:   Hi Konstantin.     I am planning to arrive on

16   Thursday, June 12, at 1:15 p.m. in Sofia.         Is Ruja available

17   that afternoon for a meeting and maybe dinner?          Please let me

18   know soonest.

19              Go further in that e-mail chain to 4057.        And zoom in

20   on the top portion.     A continued discussion regarding visit in

21   Sofia.   And the subject line dated January 10, 2017 from Mark

22   Scott to Konstantin Ignatov.

23              Mark Scott writes:     Hi Konstantin.    I am arriving on

24   Thursday on Lufthansa 1426 at 13:10 hours in Sofia.           Best to

25   get someone that takes me to the hotel and waits for me to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 67 of 179     253
     JB69SCO2                    Ignatov - Direct

1    drive to the office after.      Thanks for your help.

2                Again, this is dated January 10, 2017.

3                If we could turn now to Government Exhibit 3025-S at

4    page 17.

5                On January 11, 2017 Mark Scott writes:       By the way,

6    please look around a bit for investment property.          I need to

7    diversify into real estate.       Maybe a couple of places for 750

8    to 1.0 mio each.

9                The following day he writes:     In Sofia now, with what

10   appears to be a fire emoji.

11               And another text message on the same date.        Mark Scott

12   writes:     We had stuff to discuss.     I think she is nervous a

13   little and wants to split up her money.         Does not matter to me

14   baby.   As long as I make mine.      And then there are two emojis

15   following that.

16               And then later that day there's a question from Lidia

17   Kolesnikova to Mark Scott:      Are you guys meeting for dinner or

18   something today?

19               And Mark Scott responds:     Now.   Picking me up with the

20   Bentley SUV.

21   Q.   Mr. Ignatov you mentioned earlier that there came a time

22   when Ruja disappeared; is that correct?

23   A.   Yes.    In October 2017.

24   Q.   What, if any, effect did Ruja's disappearance have on the

25   financial state of OneCoin?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 68 of 179       254
     JB69SCO2                    Ignatov - Direct

1    A.   Well pretty fast afterwards I learned that the company is

2    more or less broke and also people stopped to invest their

3    money into OneCoin because they lost their trust in the

4    company.

5    Q.   Did you take any steps to help obtain money for OneCoin?

6    A.   Yes.    For example I was talking to Irina and Frank

7    Schneider and we tried to find places where OneCoin still has

8    funds.

9    Q.   During those discussions with Irina and someone you

10   referred to as Frank Schneider, who we'll discuss in a moment,

11   what did you discuss about trying to get OneCoin money back?

12               MR. DEVLIN-BROWN:   Objection to which of the two

13   people.

14   BY MR. FOLLY:

15   Q.   Let's start first with Irina.       What did you discuss with

16   Irina Dilkinska about taking steps to get OneCoin money back

17   for the company?

18   A.   Well after Ruja disappeared the company was more or less

19   dead.    There was no money left.     And we were searching for

20   sources where other companies that has some funds.           And Irina

21   said that, for example, there are still funds with Mark Scott

22   and Amer Abdulaziz.

23   Q.   Now you just mentioned also that you had discussion with

24   someone named Frank Schneider; is that correct?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 69 of 179   255
     JB69SCO2                    Ignatov - Direct

1    Q.   What was Frank Schneider's connection to OneCoin?

2    A.   In the beginning he was introduced to me as that he is in

3    charge of Ruja's online security but later on I learned that

4    she got all her information about ongoing investigations from

5    law enforcement and also that he's one of her money launderers.

6    Q.   When you say that she got information about ongoing law

7    enforcement investigations from Frank Schneider what are you

8    referring to?

9    A.   For example about investigations in the UK or the one in

10   the USA.     Frank Schneider was warning her or giving her

11   information what is happening.

12               MR. FOLLY:   If we could show for the witness only

13   what's been marked as Government Exhibit 142.

14   Q.   Mr. Ignatov, do you recognize that?

15   A.   Yes.    This is Frank Schneider.

16               MR. FOLLY:   The government offers Government Exhibit

17   132.

18               MR. DEVLIN-BROWN:   No objection.

19               THE COURT:   132 will be received.

20               (Government's Exhibit 132 received in evidence)

21               MR. FOLLY:   Publish that to the jury.

22   Q.   A moment ago you mentioned that during your discussion with

23   Irina Dilkinska she mentioned that Mark Scott might have some

24   money that belonged to OneCoin; is that correct?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 70 of 179     256
     JB69SCO2                    Ignatov - Direct

1    Q.   What was your understanding of where that money had

2    originally come from?

3    A.   From OneCoin investors.

4                MR. FOLLY:   Mr. Barile, can you publish to the witness

5    and the jury what's in evidence as Government Exhibit 3002-S.

6    Q.   Mr. Ignatov, do you recognize this text message

7    conversation?

8    A.   Yes.    This is between Irina Dilkinska and me.

9    Q.   Going through this message Irina writes:         I'm at office.

10               You write:   See you later.

11               Irina writes:   Going to a meeting at Vanya's office

12   and will be back.     Just FYI.

13               You respond:    OK.   My lady are you coming?

14               Irina Dilkinska writes:     Desperately searching for

15   Fenero documents.

16               There's a reference there to Fenero.       Do you see that?

17   A.   Yes.

18   Q.   What is your understanding of what Fenero is?

19               MR. DEVLIN-BROWN:     Objection as to timing.

20               THE COURT:   Sustained.

21   Q.   Mr. Ignatov in this text message discussion what is being

22   discussed between you and Irina Dilkinska?

23   A.   We were discussing -- we had a discussion before that we

24   are in search of funds and she said that she might have an idea

25   where there are still available funds so that the company can


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 71 of 179      257
     JB69SCO2                    Ignatov - Direct

1    survive and she wrote that she found -- she is searching Fenero

2    documents and at the end about it she mentioned that we might

3    be lucky that she found something.

4    Q.   And was that connected to the attempt to get money back to

5    OneCoin?

6    A.   Yes.

7    Q.   And the date is April 19, 2018; is that correct?

8    A.   Yes.

9    Q.   At that time had Ruja Ignatova disappeared?

10   A.   Around half a year ago.

11   Q.   Go down to page two of the same message.         Irina Dilkinska

12   writes:     Morning bro, was thinking then we don't need to meet

13   FS next week.

14               And you responded:    There is no reason.     Only

15   communicate about HK funds.

16               In this text message where Irina writes, "Don't need

17   to meet FS next week," what is your understanding of who FS is?

18   A.   Frank Schneider.

19               MR. FOLLY:   Mr. Barile, can you publish to the witness

20   and the jury what's in evidence as Government Exhibit 3003-S.

21               So the text message exchange dated June 14, 2018.

22   Irina Dilkinska writes:      Hey.   Talking to Mark Scott.

23               You respond:   What does he say?

24               Irina Dilkinska writes:    He wants to know what's up

25   with Phoenix so to help.      Shall I tell him?     He says he may


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 72 of 179    258
     JB69SCO2                    Ignatov - Direct

1    help.

2               You respond that Ruja was not happy with him so I

3    don't see him as trustworthy.

4               And Irina Dilkinska writes:      Also true but also true

5    he may press for us too.      Sad face.    As currently don't see

6    many opportunities.

7               Where Irina states in this text message exchange that

8    Mark Scott wants to know what's up with Phoenix so to help.

9    Can we highlight that.

10   Q.    What was your understanding of what Irina Dilkinska was

11   discussing with you in this text message exchange?

12   A.    Phoenix is a company of Amer Abdulaziz who stole over a

13   hundred million euros and this was the time when we were

14   thinking about how we could get the money back from him.

15   Q.    When Irina Dilkinska refers to that she's speaking with

16   Mark Scott what was your understanding of who she was referring

17   to?

18   A.    To the defendant.

19   Q.    Now you mentioned an individual Amer Abdulaziz a couple of

20   times.    What was his connection to OneCoin?

21   A.    He was also one of the main money launderers for OneCoin.

22   Q.    I believe you testified that there came a time where he

23   stole a hundred million dollars; is that correct?

24   A.    Over a hundred million.

25              MR. FOLLY:   Mr. Barile, can you publish to the witness


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 73 of 179   259
     JB69SCO2                    Ignatov - Direct

1    and the jury what's in evidence as Government Exhibit 3005-S.

2               This is a text message exchange dated June 22, 2018.

3    Irina Dilkinska writes:      Can you tell FS that Mark himself will

4    try to push Phoenix to release funds.        She then writes Mark is

5    Fenero.

6               In response you write:     OK.   Will do.

7               And then Irina Dilkinska wrote:       He will send him

8    e-mail and will request release.       Let's see what will happen.

9    Thanks.

10              At the top when Irina writes in the first message,

11   "Can you tell FS that Mark himself will try to push Phoenix to

12   release funds.     Mark is Fenero."    To your understanding who is

13   FS?

14              THE WITNESS:    Frank Schneider.

15   Q.    Can you just remind us what his connection was to OneCoin?

16   A.    He was said that he's Ruja's -- he's in charge of Ruja's

17   online security.     But in reality he was giving her information

18   about law enforcement's investigations.         And he was one of the

19   money launderers.

20   Q.    Now there's a reference here that Mark himself will try to

21   push Phoenix to release funds.       When Irina says "release

22   funds," what did you understand that to mean?

23   A.    To bring back the stolen money to the company.

24   Q.    And where was that money at the time?

25   A.    In Dubai.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 74 of 179   260
     JB69SCO2                    Ignatov - Direct

1    Q.   Who was in possession of it?

2    A.   Amer Abdulaziz.

3    Q.   And there's a specific reference in that message to "push

4    Phoenix to release the funds."       What is your understanding of

5    what Phoenix was?

6    A.   The company of Amer Abdulaziz.

7    Q.   The company of Amer Abdulaziz?

8    A.   Yes.

9    Q.   What was your understanding of where those over a hundred

10   million dollars in funds originally came from?

11   A.   From OneCoin investors.

12   Q.   Now further down in that text message, if we could turn the

13   page, further down in that text message it appears at 3:35 p.m.

14   that you sent an attachment.       Do you see that there?

15   A.   Yes.

16               MR. FOLLY:   Mr. Barile, if you could go to the final

17   page of this exhibit.

18   Q.   Mr. Ignatov, is that the attachment that you sent?

19   A.   Yes, it is.

20   Q.   Now what is this attachment here?

21   A.   It is an e-mail from Frank Schneider to me.

22   Q.   The body of e-mail starts with, "Sorry, I answered a little

23   too quick."     Who was writing this e-mail here?

24   A.   Frank Schneider.

25   Q.   Who was it sent to?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 75 of 179      261
     JB69SCO2                    Ignatov - Direct

1    A.   To me.    I am ieatflowers.

2    Q.   That's your e-mail address?

3    A.   Yes.

4    Q.   The e-mail reads:     Sorry, I answered a little too quick.

5    There is a potential problem with Mark that you need to know.

6    When we saw the presentations that the US authorities gave to

7    an international working group called Operation Satellite in

8    January 2017, they identified targets and target entities.             The

9    US new about Fenero, the transfers to Ireland and presumably

10   also the transfers to Dubai.       The presentations mentioned GA,

11   SG, R, various structures and companies, Singapore accounts,

12   etc.   But there was no mention of MS, none.        There was a

13   mention that the US had a highly placed informant.           R and I

14   concluded that this may well be MS.        So we need to be careful.

15   But he can contact me.

16               Back to the beginning of the message.       If you can

17   highlight where Frank Schneider writes, "Sorry, I answered a

18   little too quick.     There is a potential problem with Mark that

19   you need to know."

20               Mr. Ignatov, when Frank Schneider was referring to

21   Mark, what is your understanding of who he was referring to?

22   A.   To Mr. Mark Scott.

23   Q.   Is that the defendant?

24   A.   Yes.

25   Q.   What is your understanding of why Frank Schneider was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 76 of 179      262
     JB69SCO2                    Ignatov - Direct

1    telling you about this potential problem with Mark Scott?

2    A.   Because Irina is starting to working close again with him

3    and he is concerned that if Mark Scott is really an informant

4    that Irina might give him some information about the fraud that

5    is going on.

6    Q.   Schneider writes, "The US knew about Fenero, the transfers

7    to Ireland and presumably also the transfers to Dubai."

8                When Schneider writes about Fenero what is your

9    understanding of what he was referring to?

10   A.   I learned from Irina that Mark Scott is Fenero.

11   Q.   And what was Irina's involvement with Fenero?

12   A.   Later on I learned that she and Mark Scott are bot co-CEOs

13   and they created all the entities.

14               MR. DEVLIN-BROWN:   Objection.

15               THE COURT:   Overruled.

16               THE WITNESS:   Created these entities and were managing

17   them.

18   Q.   Schneider references certain transfers to Dubai.          Do you

19   see that?

20   A.   Yes.

21   Q.   What is your understanding of what he was referring to

22   there?

23   A.   I think it might be Amer Abdulaziz Phoenix.

24   Q.   Where is Amer Abdulaziz based?

25   A.   In Dubai.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 77 of 179       263
     JB69SCO2                    Ignatov - Direct

1                MR. FOLLY:   Highlight the sentence starting with, "The

2    presentations mentioned."

3    Q.   Mr. Ignatov, Frank Schneider stated that the law

4    enforcement presentations mentioned GA, SG, and R among other

5    things.     What is your understanding of who GA is?

6    A.   Gilbert Armenta.

7    Q.   What is your understanding of who SG is?

8    A.   Sebastian Greenwood.

9    Q.   And what was your understanding of who R is?

10   A.   Ruja Ignatova.

11   Q.   Schneider also stated that there was no mention of MS in

12   the law enforcement presentation.        Do you see that?

13   A.   Yes.

14   Q.   What was your understanding of who MS referred to?

15   A.   Mark Scott.

16   Q.   Frank Schneider wrote towards the end of the e-mail there

17   was a mention that "the US had a highly placed informant.            R

18   and I concluded that this may well be MS.         So we need to be

19   careful."

20               What was your understanding of what we need to be

21   careful meant?

22   A.   The information that Irina gives him so that if he is an

23   informant that law enforcement doesn't have more information

24   about what is going on in OneCoin.

25   Q.   Frank Schneider mentions in this text message that Ruja and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 78 of 179     264
     JB69SCO2                    Ignatov - Direct

1    others were under investigation.       Did you ever have any

2    conversations with Frank Schneider about whether you were under

3    investigation?

4    A.   Yes.   I asked him if I am also included in these

5    presentations and investigations.

6    Q.   And what did you discuss with him during that conversation?

7    A.   If I have something to be concerned about and he told me

8    that in one presentation I was just mentioned very briefly but

9    I was taken out because my role is unimportant.          And he said

10   that I'm not part of the investigation so that I don't have to

11   worry about anything.

12   Q.   Did you have an understanding of whether you were on any

13   FBI lists?

14   A.   Yes.   Frank Schneider told me but he told me that I was

15   taken off because my role was too unimportant.

16   Q.   What was your understanding of where Frank Schneider got

17   that information?

18   A.   I think he is very well connected person and he has some

19   informants everywhere.

20   Q.   In this e-mail there's a reference at the bottom it says

21   sent from Protonmail mobile.       Do you see that?

22   A.   Yes.

23   Q.   What is Protonmail?

24   A.   Protonmail is an encrypted mail service.

25   Q.   What does that mean?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 79 of 179     265
     JB69SCO2                    Ignatov - Direct

1    A.    Encrypted means that no one can read your e-mail

2    communication.

3    Q.    Were you using Protonmail at this time?

4    A.    Yes.    The ieatflowers@protonmail e-mail address belongs to

5    me.

6    Q.    Why were you using a Proton e-mail address during this

7    time?

8    A.    Irina told me that I need one so I created that account.

9    Q.    What did she say to you during that conversation?

10   A.    She told me that it is important that I and everybody else

11   from the management group in Sofia has one so that nobody can

12   see our communications.

13   Q.    Were other members of OneCoin using Protonmail e-mail

14   addresses?

15   A.    Everybody from the management group.

16   Q.    Let's go back now to this text message exchange where you

17   sent this e-mail attachment.

18                MR. FOLLY:   If we could go to page -- further down.

19   Keep scrolling.     Keep going.    If you could blow this section up

20   here.

21                At 4:16 Irina Dilkinska writes:     I was in all papers

22   with which MS was working and if what FS is saying would be

23   true I would be in much deeper shit as MS said we transferred

24   the ownership of Adamana Group DMCC where I am shareholder with

25   Maya.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 80 of 179   266
     JB69SCO2                    Ignatov - Direct

1    Q.   When Irina Dilkinska references MS in this text message,

2    and says, "I was in all papers with which MS was working," what

3    is your understanding of who MS is referring to?

4    A.   The defendant, Mark Scott.

5    Q.   There is also a reference in that same sentence to FS.

6    What is your understanding of who that is?

7    A.   Frank Schneider.

8    Q.   Now, what is your understanding of what Irina Dilkinska

9    meant when she said she was in all papers with MS?

10   A.   Well that if the FBI or law enforcement from the USA is

11   investigating everything according to Mark Scott she is co-CEO

12   there so if they got him they will also get her --

13   Q.   I'm sorry.   Were you still talking?

14   A.   And everything that she did.

15   Q.   And when you say that she was co-CEO there, what were you

16   referring to?

17   A.   In Fenero.

18   Q.   You mention someone several times named Amer Abdulaziz can

19   you remind us again where he was based?

20   A.   In Dubai.

21   Q.   And what happened to the money that Amer Abdulaziz was

22   involved with?

23   A.   He stole it.

24   Q.   Approximately how much?

25   A.   More than a hundred million euros.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 81 of 179     267
     JB69SCO2                    Ignatov - Direct

1    Q.   Who told you about this?

2    A.   Irina Dilkinska, Maya Antonova and Velizara, the office

3    manager of the OneCoin Dubai office.

4    Q.   Mr. Ignatov, you referenced Irina Dilkinska, Maya Antonova

5    as well as Velizara; is that correct?

6    A.   Yes.

7    Q.   Focusing on Maya, what was her main role at OneCoin?

8    A.   She was head of accounting in OneCoin.

9    Q.   And what about Velizara?      What was her role?

10   A.   She was managing the OneCoin office in Dubai.

11               MR. FOLLY:   Mr. Barile, can you publish to the witness

12   and the jury what's in evidence as Government Exhibit 3004.            If

13   you could zoom in on that.

14   Q.   Mr. Ignatov, do you recognize this?

15   A.   Yes.    This is my phone.

16   Q.   And what's shown on your phone screen here?

17   A.   A conversation between Velizara and me where she tells me

18   about -- where she sends me a picture what I think is Amer

19   Abdulaziz.

20   Q.   Directly below that photograph she writes:         This F is in

21   Ascot having fun with our cash.

22               Do you see that?

23   A.   Yes.

24   Q.   What was your understanding of what she was referring to

25   there?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 82 of 179   268
     JB69SCO2                    Ignatov - Direct

1    A.   The days before I learned that Amer Abdulaziz took the

2    money he stole and he started to buy a lot of racing horses for

3    more than 25 million euros.

4    Q.   And the money that he was using to buy those race horses,

5    what was your understanding of where it was from?

6    A.   OneCoin investors.

7    Q.   And when Velizara wrote "our cash," what did you understand

8    her to mean by that?

9    A.   OneCoin investors' money.

10   Q.   And what was your understanding of what Amer Abdulaziz was

11   supposed to have done with that money?

12   A.   Either keep it or give it back to Ruja or OneCoin.

13               MR. FOLLY:   Mr. Barile, can you publish to the witness

14   and the jury what's in evidence as Government Exhibit 3001.

15               If we could actually turn to the second page.

16   Q.   Mr. Ignatov, what is shown in this exhibit?

17   A.   These are three documents I sent Maya after I told her that

18   I will send her some things that she needs to double and triple

19   check.

20   Q.   Is this a text message conversation?

21   A.   Yes.    Between Maya and me.

22   Q.   And the column that's in green, who was writing those

23   messages?

24   A.   This is me.

25   Q.   And the column that's in blue, who was writing those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 83 of 179      269
     JB69SCO2                    Ignatov - Direct

1    messages?

2    A.   Maya Antonova.

3              MR. FOLLY:    We can scroll down a little bit.        Pause

4    there.   If you could actually focus on page 2 right there.

5    Pause.   Highlight the message from Konstantin Ignatov that

6    starts with "These papers."

7    Q.   It says:   These papers should be reviewed by you as they

8    may indicate that someone in the company has been complicit in

9    the transfers.

10             What was being discussed in this text message

11   exchange?

12   A.   At this time we were pretty convinced that Irina Dilkinska

13   is stealing money from OneCoin and we wanted to see if she is

14   working with Amer Abdulaziz taking the money there.

15   Q.   Focusing on the attachments that you attached to this text

16   message exchange, if we could zoom back up, those three

17   attachments there, what was contained in those attachments?

18   A.   Velizara from the Dubai office sent me some -- an account

19   opening detail and some account statements.

20   Q.   What account -- what accounts did these pertain to?

21   A.   From Phoenix Dubai.

22             MR. FOLLY:    Let's have a look at the Government

23   Exhibit 3001A which is the PDF attachment to that text message

24   exchange.   At the top it says New Account Relationship Form -

25   Retail Account.    Appears to be an Emirates NBD account.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 84 of 179     270
     JB69SCO2                    Ignatov - Direct

1              And if we could zoom back out.        And zoom in on the

2    name at the top of the account there.        The name is Phoenix Fund

3    Investments.

4              Zoom back out and go to the second page.         And if we

5    could zoom in on the name of the authorized person shown there,

6    which is Amer Abdulaziz.

7              (Continued on next page)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 85 of 179       271
     JB63SCO3                    Ignatov - Direct

1    BY MR. FOLLY:

2    Q.   Just going back to that first page, on the first page, at

3    the top under name Phoenix Fund Investments, what was your

4    understanding of what Phoenix Fund was?

5    A.   The company of Amer Abdulaziz in Dubai.

6               MR. FOLLY:   Just look at the Phoenix Fund account

7    statement which is in evidence as Government Exhibit 301-B.

8    And Mr. Barile, if you could go down first to row 85.           And if

9    you could just adjust the page so we're actually a little bit

10   further to the right.      On column O, it states Fenero equity in,

11   and there is a 10 million transfer reference there.

12              Can we go to 94.    We can do 94 and 95 both.       Once

13   again, there's two Fenero equity in transfers 5 million and 10

14   million.

15              We can also add 97.     Once again, Fenero equity in, 10

16   million.

17              We can go to 120, 123, as well as 121.        There's three

18   more Fenero equity in, 20 million, 30 million, and 20 million.

19   These are all dated in March 2017.        It says remittance.

20              We can also add 125 and 126.      These are also dated in

21   March.   Both from Fenero equity in, 30 million and 20 million.

22              You can go to 130 and 132.      These ones are from late

23   February 2017.    Both from Fenero equity in the amounts of 20

24   million and 10 million.

25   Q.   Mr. Ignatov, all of the transfers we just looked at appear


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 86 of 179    272
     JB63SCO3                    Ignatov - Direct

1    to have been from Fenero.      Did you see that?

2    A.   Yes.

3    Q.   What was Fenero, to your understanding?

4    A.   Irina told me Fenero is Mark Scott.

5    Q.   When you say Fenero was Mark Scott, what was your

6    understanding of what that meant?

7    A.   That Mark Scott is in charge of Fenero, and I learned that

8    Fenero is one of the entities that is in charge of the money

9    laundering.

10   Q.   To your knowledge, who introduced Mark Scott to Ruja?

11   A.   Maya and Irina always said that Mark Scott is one of

12   Gilbert's people.     So I think it was Gilbert Armenta.

13   Q.   When did you first meet Gilbert Armenta?

14               We can take that exhibit down.

15   A.   It was in July 2016.

16   Q.   Where did you first meet Gilbert Armenta?

17   A.   In Sofia, Bulgaria.

18               MR. FOLLY:   Mr. Barile, can you publish to the witness

19   and the jury what's in evidence as Government Exhibit 1160.

20   And the bottom e-mail from Konstantin Ignatov on July 26, 2016,

21   says:    Dear Gilbert, it was a pleasure for me to meet you

22   finally.     Hope you had a safe flight back.      And we will meet

23   again soon.     And don't bother if Ruja is trying to sell your

24   dog.    I will buy him so you can visit him in his exile every

25   time.    Smiley face.    That's dated July 26, 2016.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 87 of 179   273
     JB63SCO3                    Ignatov - Direct

1    Q.    Mr. Ignatov, in the bottom of the e-mail when you say "it

2    was a pleasure to meet you finally," what were you referring

3    to?

4    A.    To the first meeting with Gilbert Armenta.

5    Q.    In addition to -- where did that meeting take place?

6    A.    In Sofia, Bulgaria.

7    Q.    In addition to meeting Gilbert Armenta in Sofia, Bulgaria,

8    did you meet him anywhere else in Bulgaria?

9    A.    I met him also in Sozopol at the seaside of Bulgaria.

10   Q.    What was the occasion when you met him there?

11   A.    This was of the Christening party of her daughter Davina.

12   Q.    Approximately when was that?

13   A.    This was around May 2017.

14                MR. FOLLY:   Mr. Barile, can you publish what's in

15   evidence as Government Exhibit 118.

16   Q.    Mr. Ignatov, what's shown in this first photograph?

17   A.    The party of the Christening in Sozopol.

18   Q.    Did you attend that party?

19   A.    Yes, I did.

20   Q.    Can we go to the second page.

21                Is that another photograph from the party?

22   A.    Yes, and you also see on the right side part of the

23   mansion.

24   Q.    Part of the mansion?

25   A.    Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 88 of 179         274
     JB63SCO3                    Ignatov - Direct

1    Q.   You can turn now to the third photograph.         Mr. Ignatov, who

2    is in this photograph starting from left to right?

3    A.   This is on the left is Ruja Ignatova.        In the middle is my

4    father Plamen.    Right is Sebastian Greenwood, and on right side

5    of Sebastian Greenwood in the white shirt, the blond gentleman,

6    is Anatoly who was working for RavenR.

7    Q.   Is that the same individual you testified about earlier?

8    A.   Yes.

9    Q.   You can now go to the next photograph.

10               Mr. Ignatov, whose shown in this photograph?

11   A.   You see in the long dress Ruja Ignatova, on the right with

12   the black shirt is Sebastian Greenwood.         On the left side of

13   Sebastian with the white shirt is Ruja's husband Bjorn.              And

14   the others are employees of OneCoin.

15   Q.   Where did Ruja's husband live?

16   A.   In Frankfurt, Germany.

17   Q.   Where did Ruja live?

18   A.   In Sofia, Bulgaria.

19   Q.   Now go to the next photograph.       What's shown in this

20   photograph?

21   A.   This is part of the party where the pop singer Bebe Rexha

22   was singing, and Ruja, Sebastian, and several OneCoin employees

23   are there.     For example, you can see Irina Dilkinska, she is

24   behind the lady with the flower dress holding -- Irina has

25   black hair, a gray shirt, and holding a boy.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 89 of 179    275
     JB63SCO3                    Ignatov - Direct

1    Q.   A little to the left and down slightly I believe.          Is that

2    who you were referring to?

3    A.   Yes.

4    Q.   And that's Irina Dilkinska?

5    A.   Yes.

6    Q.   During your trip to Sozopol for the Christening,

7    approximately how long were you there for?

8    A.   I was around five days there.

9    Q.   Was Gilbert Armenta there during that trip?

10   A.   Yes, he was.

11   Q.   Did you have any conversations with Gilbert Armenta during

12   that trip?

13   A.   Almost every day while I was working out in the basement,

14   he was sitting next to me and we were talking.

15   Q.   What types of conversations did you have with him when you

16   were working out and he was sitting there talking to you?

17   A.   In most cases we were talking about sports, our dogs, or

18   about women.    But one time he also mentioned his business

19   relationship to Ruja.

20   Q.   What did he say about his business relationship with Ruja?

21   A.   He said that the work he does with and for Ruja is

22   following him like a big black shadow.

23   Q.   What was your understanding of what he meant by that?

24   A.   Ruja never allowed me to ask her business partners or

25   friends questions in detail.       But I assumed that Gilbert has a


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 90 of 179   276
     JB63SCO3                    Ignatov - Direct

1    bank in Georgia -- the European Georgia -- and Ruja has a lot

2    of funds that might get frozen, and I was pretty sure that

3    Gilbert is involved in moving these funds.

4    Q.   What was your understanding of where that money was from?

5    A.   From OneCoin investors.

6    Q.   Did you ever have any conversations directly with Ruja

7    about the work that Armenta, Gilbert Armenta was doing for her?

8    A.   Shortly before she disappeared, she told me that Gilbert

9    Armenta is an international money launderer.

10   Q.   Approximately when was that?

11   A.   This was around fall 2017.

12   Q.   We'll come back to details of that particular conversation

13   in just a few minutes.

14             Was Gilbert Armenta, to your knowledge, working alone

15   or with anyone else?

16   A.   He was working with others.

17   Q.   Did you learn who any of those people were who Gilbert

18   worked with?

19   A.   For example, Alex Ortega, Mark Scott, and Amer Abdulaziz.

20   Q.   Aside from Mark Scott who you spoke about earlier, did you

21   ever meet any of those individuals?

22   A.   I met Alex Ortega in fall 2016 in Mexico City.

23   Q.   What part of the world did Alex Ortega work in?

24   A.   Latin America.

25             MR. FOLLY:    Mr. Barile, if you could publish to the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 91 of 179   277
     JB63SCO3                    Ignatov - Direct

1    witness and the jury what's in evidence as Government Exhibit

2    1009.   An e-mail from Gilbert Armenta to Veneta Peeva at

3    OneCoin cc'ing Ruja Ignatova and Roger Cook and Alex are also

4    on this e-mail chain.      It says:    Hello Veneta, please be

5    introduced to Alex Ortega.      He resides in Sao Paolo and will

6    coordinate formation of One Network Brazil.         Opening of Sao

7    Paolo Brazil local bank accounts, Alex, please open two at

8    different banks.

9                You can take that down.     Actually, Mr. Barile, if you

10   can put it back up I think I omitted the date on the e-mail.

11   This was in, this was October 25, 2015.

12               We can take that down.

13   Q.   Mr. Ignatov, during your testimony yesterday and today, you

14   mentioned several times that Ruja Ignatova disappeared in 2017.

15   Is that correct?

16   A.   Yes.

17   Q.   Have you seen her since that time?

18   A.   No.

19   Q.   Have you spoken with her since that time?

20   A.   No.

21   Q.   Let's go through the events leading up to her

22   disappearance.    What was the first thing that happened?

23   A.   In summer 2017, after the Christening of her daughter, Ruja

24   asked me to book her a flight to Bishkek, which is the capital

25   city of Kyrgyzstan.     So I did.     And when she came back, she


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 92 of 179     278
     JB63SCO3                    Ignatov - Direct

1    told me she bought a fake passport there.

2    Q.   Did you have any discussions with her about the fake

3    passport that she had purchased?

4    A.   Yes, to me it sounded pretty strange she needed one, and I

5    asked her why she bought one, and she said that everybody

6    around her has one, for example, Gilbert Armenta and Sebastian

7    Greenwood, and she said Frank Schneider told her it might be

8    useful to have one.

9    Q.   Is that the same Frank Schneider that you testified about

10   earlier?

11   A.   Yes.

12   Q.   I want to direct your attention to the fall of that same

13   year, 2017.    Did you take a trip with Ruja around that time?

14   A.   Yes, to Paris.

15   Q.   Who went on that trip?

16   A.   Ruja wanted to go with her boyfriend Gilbert Armenta there

17   and to take his son also to impress him.         But, shortly before

18   the trip started, Gilbert Armenta canceled the trip, so she

19   went with his son and I was accompanying them to take care of

20   his son, of Gilbert's son.

21   Q.   That was in the fall of 2017?

22   A.   Yes.

23   Q.   Approximately how long was the trip?

24   A.   A little less than a week.

25   Q.   I want to direct your attention to the end of that trip.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 93 of 179     279
     JB63SCO3                    Ignatov - Direct

1    Did anything unusual happen?

2    A.   Usually when I traveled with Ruja, I traveled back home

3    with her.   But this time, she traveled somewhere else because

4    it seemed like something bad happened.         And she told me to go

5    alone home, she has some things to do.

6    Q.   After you returned from that trip, can you describe Ruja's

7    mood?

8    A.   In the following weeks, her mood got only worse and worse.

9    And as her brother I wanted to know how -- how she's doing.

10   What is happening with her.       And I went and I bought her

11   favorite food.    And I wanted to surprise her, so I drove to her

12   house to talk to her.

13   Q.   What happened when you arrived at Ruja's house to speak

14   with her?

15   A.   I witnessed her having more or less a nervous breakdown.

16   Q.   Describe what you discussed with her.

17   A.   Ruja told me that Gilbert Armenta had some problems with

18   the FBI, and he wants to make some kind of deal with them.           So,

19   he's giving Ruja in exchange to the FBI.

20   Q.   Where did that conversation take place?

21   A.   In the living room of Ruja's house.

22   Q.   What was Gilbert's -- Gilbert Armenta's relationship with

23   Ruja at that time?

24   A.   He was her boyfriend and her business partner.

25   Q.   Was Gilbert Armenta married or was he single?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 94 of 179      280
     JB63SCO3                    Ignatov - Direct

1    A.   Married.

2    Q.   Prior to this conversation, did Ruja ever discuss her

3    relationship with Gilbert Armenta with you?

4    A.   Very often.   They were talking about leaving their spouses,

5    moving together, marrying and having kids.         They were even

6    talking about how they want to name the kids.

7    Q.   Where was Gilbert living at that time of this conversation?

8    A.   In Florida.

9    Q.   Florida in the United States?

10   A.   Yes.

11   Q.   You mentioned that Ruja told you during this conversation

12   that Gilbert Armenta was in trouble with the FBI.          Is that

13   correct?

14   A.   Yes.

15   Q.   How did Ruja obtain that information about Gilbert Armenta

16   being in trouble with the FBI?

17   A.   An apartment below Gilbert Armenta was bought and a hole

18   interceding was drilled so a microphone was placed in Gilbert's

19   dorm.

20   Q.   Let's walk through that just so we're clear.         At the time

21   Gilbert Armenta was living in Florida in the United States; is

22   that correct?

23   A.   Yes.

24   Q.   And to your knowledge, he was living with his wife?

25   A.   Yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 95 of 179     281
     JB63SCO3                    Ignatov - Direct

1    Q.   And you mentioned that an apartment was bought underneath

2    Gilbert Armenta's apartment; is that correct?

3    A.   Yes.

4    Q.   Who was involved with the purchase of that apartment?

5    A.   One of Frank Schneider's people bought the apartment, and

6    pretended to live in this apartment.        And he was also drilling

7    the hole in the ceiling to place the microphone.

8    Q.   What was the purpose of placing the microphone in the hole

9    through the ceiling?

10   A.   Ruja didn't trust Gilbert that he really wanted to leave

11   his wife, because she had some person already on his wife to

12   pretend that she's friends with her, so that Ruja gets

13   information what's going on there.        And she did not trust

14   Gilbert if he really wants to leave his wife.          This is the

15   reason why she put in the microphone, she told me.

16   Q.   Focusing on what Ruja told you that she had learned through

17   listening to Gilbert Armenta's conversations.          What did Ruja

18   tell you that she had learned about Gilbert Armenta by

19   listening to those conversations?

20   A.   She said that he stole her money, and that he and his wife

21   are making a very good life out of it.         She said that, for

22   example, he's financing his private jet with this money, and

23   all of the expensive gifts that he made her is paid by her

24   money.   And almost everything on luxury that he has in his life

25   at the moment is paid with her money.        And she said that he and


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 96 of 179   282
     JB63SCO3                    Ignatov - Direct

1    his wife are making a lot of fun about her.

2    Q.   You also mentioned that your sister told you about

3    information that she had learned about Gilbert Armenta working

4    with the FBI.     Is that right?

5    A.   Yes.

6    Q.   What did she tell you about that information?

7    A.   She told me that Gilbert Armenta is an international money

8    launderer, and also involved in several other crimes and that

9    the FBI got him or something.       And that he was talking to his

10   lawyer and to several other people that he wants to make a deal

11   with the FBI.     And as part of this deal, he wants to offer Ruja

12   and everything, according to her.

13   Q.   To your understanding, was that information she had learned

14   through listening to recordings of Gilbert Armenta's

15   conversations?

16   A.   Yes.

17   Q.   Did you yourself ever hear any of those recordings of

18   Gilbert Armenta's conversations?

19   A.   No, I did not.

20   Q.   Did Ruja ever show you any evidence of those recordings?

21   A.   She didn't show me, but when she went to use the bathroom,

22   I saw a transcript, kind of a printout, that was on the table,

23   and I had a glance on it and it was Gilbert Armenta talking to

24   somebody exactly about this.

25               MR. FOLLY:   Mr. Barile, could you please publish


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 97 of 179     283
     JB63SCO3                    Ignatov - Direct

1    what's in evidence as Government Exhibit 1603.          If we could

2    publish that with the transcript as well.

3                (Audio recording playing)

4    Q.   Mr. Ignatov, prior to today's testimony, had you heard that

5    call before?

6    A.   No.

7    Q.   What was next thing that happened after you had this

8    conversation with Ruja in her home about the events that were

9    going on with Gilbert Armenta?

10   A.   Can you please repeat the question?        Because reading this

11   about my sister is a little bit emotional and touching to me.

12   Excuse me.     Can you repeat it?

13   Q.   Yes.    We can take down the transcript from the screen.         You

14   can take a moment.     There's some water there if you like.

15   A.   Thank you.   I'm okay.

16   Q.   Mr. Ignatov, I think it's obvious, but did you recognize

17   the voice of who was on that phone call?

18   A.   Yes, this was my sister, Ruja.

19   Q.   Going back to the conversation that you had with Ruja in

20   her home where she was telling you what was going on with

21   Gilbert Armenta.     Can you describe what happened after that

22   conversation.

23   A.   Afterwards she was very tired.       And she told me that I

24   don't have to be afraid, that everything will be okay.

25   Gilbert's plan won't work out.       So afterward I went home, and a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 98 of 179     284
     JB63SCO3                    Ignatov - Direct

1    few days later she called me and just said that I have to set

2    up meetings with everybody from the management group of

3    OneCoin, so that they come to see her at her house.

4    Q.   Did you in fact set up those meetings?

5    A.   Yes, and everybody came on the same afternoon.          And one

6    after the other, they had a meeting with her.

7    Q.   Where did those meetings take place?

8    A.   In Ruja's office.

9    Q.   Was that her home office?

10   A.   Yes.

11   Q.   Where were you during those meetings?

12   A.   I was sitting in the kitchen.

13   Q.   That's the kitchen of the same house?

14   A.   Exactly.

15   Q.   Why were you in the kitchen?

16   A.   Well, I had no involvement in this meetings, so I was

17   sitting where the wi-fi was the best.

18   Q.   What happened after those meetings finished?

19   A.   Afterwards Ruja called me into her -- home office.          And she

20   told me that she wants me to book her a flight for two days

21   later to Vienna, and she said she would be traveling there, but

22   she would be back very soon.       I don't have to be worried and to

23   stay calm.

24   Q.   What happened after that?

25   A.   I book a flight for her to Vienna on same day, and the next


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 99 of 179      285
     JB63SCO3                    Ignatov - Direct

1    day she called me that she needs for this day she wanted to fly

2    to Vienna, to fly to Athens.       I asked her if she wants me to

3    cancel the flight to Vienna, and she said no.          She started

4    screaming at me that she needs both flights.          So she got both

5    flights.    I didn't cancel any of them.

6    Q.   What happened at that point?

7    A.   Oh.   On next day, Ruja and one of her security guards flew

8    to Athens, and the security guard came back alone the same

9    evening.

10   Q.   What happened then?

11   A.   He told me that he left Ruja there, and there were people

12   who took her and she was -- she continued traveling with them.

13   Q.   Did he say anything about the individuals who met her at

14   the airport?

15   A.   He said that -- the only thing that he said was that they

16   are speaking Russian.

17   Q.   Did you know of any connection between Ruja and anyone in

18   Russia?

19   A.   In the last months before Ruja disappeared, she told me

20   that she met somebody who is very powerful and rich from

21   Russia.    But I never met him, or she never -- and she also

22   never told me his name.

23   Q.   On the day that she traveled, did you have an understanding

24   of what, if anything, she brought with her?

25   A.   Her security guard told me she only brought her purse with


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 100 of 179    286
     JB63SCO3                    Ignatov - Direct

1    her.

2    Q.   When was the last time that you saw Ruja?

3    A.   Two days before she disappeared.

4    Q.   When was the last time that you communicated with her in

5    any way?

6    A.   The day she disappeared.

7                MR. FOLLY:   If we can publish Government Exhibit 2102

8    which is in evidence.      We can blow up the whole top portion.

9    It is an e-mail between from Dr. Ruja Ignatova to Sebastian G.

10   dated 8/9/2014.    The subject of the e-mail is exit strategy.

11   My thoughts.     Then at the top it says:

12               Exit strategy.   We have several options.      And this doc

13   is just for you and me, not for Nigel.        To Nigel we just show

14   the "good" ones, numbers three and five.

15               And then the number one listed here is take the money

16   and run and blame someone else for this.         Standard approach.

17   See Wenyard.

18               We can take this down.

19   Q.   Mr. Ignatov, after Ruja disappeared, did you take any steps

20   to find her?

21   A.   Yes.    First we took a private investigator, but this wasn't

22   very successful.    And the next step was talking to Frank

23   Schneider if he could do anything.

24   Q.   What did you discuss with Frank Schneider about finding

25   Ruja?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 101 of 179   287
     JB63SCO3                    Ignatov - Direct

1    A.   The first meeting after she left was around four weeks

2    later.     And he wanted to start looking for her immediately.       I

3    told him that she told me that she should be back soon, so

4    let's give her around one month more.        And if she doesn't come

5    back within this time period, then we should really start

6    looking for her.

7    Q.   Did you have any additional conversations with him about

8    finding Ruja?

9    A.   Yes, a few months later he came to the Sofia office and he

10   brought two gentlemen with him.       He said that one of them was

11   responsible to have a line with Gilbert, and the other one was

12   a former Special Forces employee that was responsible for

13   kidnapping of persons.

14   Q.   Were any of those efforts to find Ruja successful?

15   A.   No.

16   Q.   Prior to Ruja's disappearance, what methods of

17   communication did Ruja use?

18   A.   Ruja used in most cases a mobile phone for calls, for

19   e-mails of messenger services.       And for the important

20   conversations, she used a crypto phone.

21   Q.   The last thing you mention for important conversations was

22   a crypto phone.    Can you explain what you meant by that?

23   A.   A crypto phone encrypts your phones.        This means that

24   nobody can listen to them.

25   Q.   Where would Ruja obtain the crypto phones?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 102 of 179    288
     JB63SCO3                    Ignatov - Direct

1    A.   From Velizara, the office manage of the Dubai OneCoin

2    office.

3    Q.   Did you know of anyone else who used these crypto phones?

4    A.   Yes.    For example, Sebastian Greenwood, Irina Dilkinska,

5    Gilbert Armenta, and Mark Scott.

6    Q.   Did you ever use a crypto phone?

7    A.   No.

8                MR. FOLLY:   Mr. Barile, can you publish to the jury

9    what's already in evidence as Government Exhibit 4059.           We can

10   zoom in on that.    Dated January 23, 2017.       It's from Mark Scott

11   to Konstantin Ignatov.      It says:   Hi, Konstantin, I need to

12   rest my crypto cell.      My pin not working and apps missing.       Can

13   you help?     Best, Mark.

14               Turning to your response -- actually, before we pull

15   that down.

16   Q.   Mr. Ignatov, what was your understanding of what Mark Scott

17   was referencing in this e-mail?

18   A.   People around Ruja that were using crypto phones were

19   always asking me about how they can make the crypto phones work

20   when somebody doesn't work the way they want to use it.

21               MR. FOLLY:   We can go to Government Exhibit 4060.       In

22   response you wrote:      Hi, Mark.   We can fix it if you send it to

23   our Dubai office.     Would this be possible?

24               Then if we could go to the response in Government

25   Exhibit 4061.     Mark Scott wrote in response, January 23, 2017:


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 103 of 179         289
     JB63SCO3                    Ignatov - Direct

1    Sure.   Please provide me with the address and a contact person.

2    Thanks.

3                And then finally if we could go to your response to

4    that in the next e-mail, which is:       Hi, Mark.    This is the

5    address.     Coin United Velizara Ivanova.     And there is an

6    address listed which is in Dubai.

7    Q.   Mr. Ignatov, who is Velizara Ivanova?

8    A.   She is the office manager of OneCoin Dubai.

9                MR. FOLLY:   Mr. Barile, if you could publish

10   Government Exhibit 1035.       If we could actually zoom in on the

11   top portion of that e-mail there.       It's dated 2/11/2016.        It's

12   from Mark Scott to Denitza Godeva.       It says:    Keep at 10 a.m.

13   Let's not mess up her entire day.       I can discuss remainder once

14   we get crypto cell going.       Smiley face.

15   Q.   Mr. Ignatov, there is a reference in this e-mail to Denitza

16   Godeva.     Do you see that?

17   A.   Yes.

18   Q.   Can you remind us who that is?

19   A.   She was Ruja Ignatova's personal assistant who had an

20   affair with Sebastian Greenwood and got fired afterwards.

21   Before I took this job.

22               MR. FOLLY:   If we can turn to Government Exhibit 1057.

23   And the bottom e-mail there from D. Godeva at RavenR and it's

24   to MSSScottLaw@Gmail.      Subject crypto number.     It says:       Hi,

25   Mark.   Crypto phone Ruja 149485.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 104 of 179       290
     JB63SCO3                    Ignatov - Direct

1               If we can now turn to Government Exhibit 1372,

2    starting at the bottom.      It is an e-mail from January 17, 2017.

3    It's from Konstantin Ignatov to GValentin@zalagroup.com.

4    Q.   Mr. Ignatov, who is GValentin@zalagroup.com?

5    A.   This is Giselle Valentin, the personal assistant of Gilbert

6    Armenta.

7               MR. FOLLY:   The subject of this e-mail is crypto

8    phone.    It says:   Hi, Giselle, hope you are doing fine.           I need

9    you to send Gilbert's crypto phone to Dubai so we can unlock it

10   and give him the right passwords.       When do you think this could

11   happen?

12              You can zoom back out.     And in response Giselle

13   Valentin says:    I have the phone.     Please advise of address to

14   send.

15              Then above that, you wrote that:       Forgot the number of

16   Velizara, and then you include the phone number referenced

17   there.

18              Mr. Barile, if we can publish Government Exhibit 1601

19   and the transcript that goes along with that.

20              (Audio recording playing)

21   Q.   Mr. Ignatov, do you recognize the voice on that recording?

22   A.   This is Ruja Ignatova.

23              MR. FOLLY:   If we could publish 1602.       Go to 1602,

24   along with the transcript.

25              (Audio recording playing)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 105 of 179      291
     JB63SCO3                    Ignatov - Direct

1    Q.   Going to the front page, it's dated September 28, 2017.

2    Mr. Ignatov did you recognize the date -- I'm sorry.          The voice

3    of the individual speaking on that phone call?

4    A.   Yes, Ruja Ignatova.

5    Q.   I want to switch topics now and ask you some questions

6    about an individual named Frank Ricketts.         Are you familiar

7    with anyone by that name?

8    A.   Yes.

9    Q.   Who is Frank Ricketts?

10   A.   Frank Ricketts was the owner of SiteTalk and IMS.          After

11   Ruja bought SiteTalk, he was a very high ranked member of the

12   OneLife network.    And at the end he was a top leader of the

13   network.

14   Q.   Have you met Frank Ricketts before?

15   A.   Yes, several times.

16   Q.   Approximately how many times?

17   A.   Around 10 times.

18               MR. FOLLY:   You can show the witness only what's been

19   marked as Government Exhibit 127.

20   Q.   Mr. Ignatov, do you recognize that?

21   A.   Yes, this is Frank Ricketts.

22               MR. FOLLY:   The government offers Government Exhibit

23   127.

24               MR. DEVLIN-BROWN:   No objection.

25               THE COURT:   127 will be received.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 106 of 179   292
     JB63SCO3                    Ignatov - Direct

1              (Government's Exhibit 127 received in evidence)

2              MR. FOLLY:    We can publish that.

3    Q.   Mr. Ignatov, a moment ago you mentioned that Frank Ricketts

4    had two companies.     One of them you mentioned was SiteTalk and

5    the other was IMS.

6              Starting first with SiteTalk.       What is your

7    understanding of what SiteTalk was?

8    A.   In the beginning I thought that SiteTalk is just something

9    like a social media that Ruja bought.        Because she told me she

10   wanted to implement it as a new feature for the OneLife users.

11   Later on, I learned that there's also a network involved, so

12   that it is multilevel marketing company.         And many people were

13   after Frank Ricketts because of fraud and they wanted their

14   money back.    And in the end, these people who didn't get their

15   money back from Frank Ricketts, they tried to get their money

16   back from OneCoin.

17             MR. DEVLIN-BROWN:     Objection to "later on."

18             THE COURT:    Overruled.

19   Q.   You mentioned that at some point SiteTalk was purchased.

20   Is that correct?

21   A.   Yes, Ruja bought it.

22   Q.   I'm sorry.   Say that again?

23   A.   Ruja bought it for OneCoin.

24   Q.   In addition to SiteTalk, you mentioned that Frank Ricketts

25   had a company called IMS.      Is that correct?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 107 of 179   293
     JB63SCO3                    Ignatov - Direct

1    A.   Yes.

2    Q.   To your knowledge, did Frank Ricketts work alone or with

3    anyone else at IMS?

4    A.   With others, for example, his business partner Kenny

5    Nordland, also his wife.

6    Q.   Can you describe Frank Ricketts' relationship with Ruja

7    Ignatova?

8    A.   Frank Ricketts did not only sell her the company of

9    SiteTalk, he was at some time also Ruja's consultant how she

10   can avoid law enforcement, and how she can avoid prosecution.

11   Because Frank Ricketts himself had a lot of problems with

12   prosecutions, but never really got in jail for it, and always

13   got away with it.

14   Q.   How did you learn about that?

15   A.   He told me very often and he was very proud of it, that he

16   was the consultant of Ruja for this topics.

17   Q.   Mr. Ignatov, I want to ask you some additional questions

18   about Mark Scott.     Did there come a time when you learned that

19   Mark Scott had been arrested?

20   A.   Yes.

21   Q.   Approximately when was that?

22   A.   This was in fall 2018.

23   Q.   Approximately how many days after his arrest did you learn

24   that he was arrested?

25   A.   Approximately two days later, in some OneCoin chat groups I


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 108 of 179   294
     JB63SCO3                    Ignatov - Direct

1    saw people posting links according to his arrest.

2    Q.   Did you have any conversations with anyone at OneCoin about

3    that?

4    A.   Yes.   Maybe again two days later Irina came to the office,

5    in Sofia, and she was panicking a lot and she told me that --

6    sorry my language -- she's fucked now.        Because she's in all

7    papers with Mark Scott, and when they got him they will also

8    get her.

9    Q.   Where did that conversation with Irina Dilkinska take

10   place?

11   A.   In the Sofia head office of OneCoin.

12   Q.   What was Irina Dilkinska's demeanor during that

13   conversation?

14   A.   She was panicking, she was really going crazy.

15   Q.   What did she say to you?

16   A.   She said that she's fucked.      And that she's in all of the

17   documents with Mark Scott, and that when they got him, they

18   will also get her.     So that she's got a lot of problems now.

19   Q.   During that conversation with Irina, what, if anything, did

20   she say about Mark Scott?

21   A.   She said that for the risk he took, he got paid a lot of

22   money.   And if somebody in OneCoin is talking about a lot of

23   money, as I mentioned today, it is something in the higher

24   million range.

25   Q.   What did you understand Irina meant when she said Mark


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 109 of 179    295
     JB63SCO3                    Ignatov - Direct

1    Scott had been paid a lot of money to take the risk?

2    A.   Well, at that time, I knew that Mark Scott was laundering

3    money for Ruja and OneCoin.

4    Q.   After this conversation in the OneCoin office, did you have

5    any additional discussions with Irina about Mark Scott's

6    arrest?

7    A.   A few days later, at the office of the law firm that is

8    providing services to OneCoin, Irina came in and she was again

9    very panicking, but this time she was very demanding.           And she

10   demanded the lawyers to hand her out all of the documents of

11   OneCoin so she can find every document that she's in with Mark

12   Scott, so that she can destroy them like she destroyed the

13   documents she had at home.

14   Q.   You referenced that she had destroyed documents at her

15   home.   What, if anything, did she say to you about that?

16   A.   She said that she burned them all.

17   Q.   What was your understanding of what documents those were?

18   A.   These were documents where Irina was also mentioned to be

19   in some companies with Mark Scott.

20   Q.   Mr. Ignatov, just focusing on the conversation that took

21   place at that law firm that you just referenced.          What was your

22   understanding of what Irina wanted to do with the documents

23   that were at the law firm?

24   A.   She wanted to go through all the documents to find the ones

25   that she is in with Mark Scott, and I think she wanted to burn


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 110 of 179     296
     JB63SCO3                    Ignatov - Direct

1    them too, like the ones she did that she had at home.

2    Q.   Did that in fact happen?

3    A.   No.   The lawyers told her that they moved the documents to

4    somewhere where they have a safe.

5               MR. FOLLY:   No further questions, your Honor.

6               THE COURT:   Okay.   Rather than go to cross now, since

7    it's only about four minutes before our next break, we'll take

8    our break now.    And we'll reconvene at five minutes after hour.

9    Okay.   Don't discuss the case.

10              (Jury excused)

11              THE COURT:   Mr. Ignatov can step down.       Anything we

12   need to discuss?

13              MR. DEVLIN-BROWN:    I don't think so.

14              (Recess)

15              (Continued on next page)

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 111 of 179   297
     JB69SCO4                    Ignatov - Cross

1              THE COURT:    We're going to give them a couple of extra

2    minutes because they just brought the snacks back there.

3              We're getting the jury.

4              (Jury not present)

5              MR. DiMASE:    Your Honor there is one quick issue to

6    raise.   We can do it at sidebar if that's appropriate.

7              THE COURT:    Let's do it at sidebar.

8              (At sidebar)

9              THE COURT:    Do you want to give me a preview?

10             (In open court)

11             THE DEPUTY CLERK:     All rise.

12             (Jury present)

13             THE COURT:    Everyone please be seated.       We're going to

14   take a very quick sidebar.      We'll be right with you.

15             (Continued on next page)

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 112 of 179          298
     JB69SCO4                    Ignatov - Cross

1               (At sidebar)

2               MR. DiMASE:    Your Honor, the defense let us know

3    earlier today or maybe it was last night that they intend to

4    introduce a portion of a video in which Ms. Ignatova speaks

5    about the blockchain that was not excerpted from any of the

6    videos that the government offered today.         We don't have any

7    issue with the authenticity of the video.         It's from YouTube.

8    That's not the concern.

9               It goes back to this admissibility question.         There is

10   no evidence that we're aware of that Mark Scott saw this

11   particular video.     Unlike the audit reports it's not tethered

12   to the testimony of this witness.       He did speak about audit

13   reports.    I take the Court's ruling on that point.

14              This video has not been introduced into evidence, any

15   other portion of it.      And to the extent that the defense wishes

16   to introduce this and it is admissible I think the appropriate

17   time for that would be in the defense case, not through this

18   witness.    So we would object to its admission at this time and

19   continue to reserve the right to object to its admissibility at

20   any point.    But certainly at this time it seems --

21              THE COURT:    OK.

22              MR. DEVLIN-BROWN:    Your Honor, the government got

23   admitted a number of videos via stipulation and I think they've

24   agreed they're not contesting the authenticity of this.              Many

25   of the videos this witness had never seen.         They were from time


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 113 of 179    299
     JB69SCO4                    Ignatov - Cross

1    periods before he had joined OneCoin.        And the government

2    played them to ask the witness about people in the videos about

3    things Ruja said, what he understood those things to mean then

4    and even what do you understand it to mean today.          They had

5    wide latitude.    And I think that's appropriate for the defense

6    as well.

7               THE COURT:    What is the video that you plan to use?

8               MR. DEVLIN-BROWN:    It's one of these videos on the

9    OneCoin channel where Ruja is talking and she talks about in

10   the excerpt we want to play -- I don't remember but essentially

11   that there's a blockchain and it's secure and they have an

12   audit.

13              THE COURT:    When do you intend to use it?

14              MR. DEVLIN-BROWN:    I mean this is going to go into

15   tomorrow so I can move it to then.

16              THE COURT:    So let's talk about it -- maybe you'll

17   show it to me later on.

18              MR. DiMASE:    That's fair.   Thank you, your Honor.

19              (Continued on next page)

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 114 of 179   300
     JB69SCO4                    Ignatov - Cross

1                (In open court)

2                THE COURT:   Cross-examination.

3                MR. DEVLIN-BROWN:   Thank you, your Honor.

4    CROSS-EXAMINATION

5    BY MR. DEVLIN-BROWN:

6    Q.   Good afternoon, Mr. Ignatov.      How are you?

7    A.   Good afternoon.     I'm OK.   How are you?

8    Q.   So my name is Arlo Devlin-Brown.       I'm one of Mr. Scott's

9    lawyers over there.      We haven't met before, I don't believe,

10   right?

11   A.   Not yet.

12   Q.   So, before your direct testimony ended I believe you had

13   been discussing statements that Irina Dilkinska made to you

14   after Mr. Scott was arrested; is that right?

15   A.   Yes.

16   Q.   And he was arrested I believe in September 2018.         Does that

17   sound right?

18   A.   Summer and fall.

19   Q.   And earlier today you have been talking about statements

20   that Irina Dilkinska made to you about Mark Scott in the time

21   period of June or so 2018; is that right?

22   A.   Yes.

23   Q.   And those were the statements she made to you with respect

24   to whether Mark Scott could help get some money that was

25   apparently owed to OneCoin; is that right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 115 of 179   301
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2                MR. DEVLIN-BROWN:   Could we, Mr. Barile, if you don't

3    mind putting Government Exhibit 3001 into -- which is in

4    evidence on display for all to see.

5    Q.   So I know it's a little bit blurry here but do you recall

6    being shown this e-mail earlier today -- I mean this chain of

7    texts earlier today, Mr. Ignatov?

8    A.   Yes.

9    Q.   And you testified after seeing this chain of texts that by

10   this time you believed that Ms. Dilkinska was stealing from

11   OneCoin; isn't that right?

12   A.   Yes.

13   Q.   And this is in April of 2018, right?

14   A.   Yes.

15   Q.   And what you testified about earlier today in terms of

16   statements Ms. Dilkinska made to you about Mark Scott occurred

17   after this date, right?

18   A.   Yes.

19   Q.   So by April 2018 you had serious questions about her

20   honesty, wouldn't that be fair to say?

21   A.   Yes.    That's correct.

22   Q.   We'll come back later to what Ms. Dilkinska told you but

23   I'd like to first talk more about your own dealings with

24   Mr. Scott.

25               So I believe you testified on direct that you had only


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 116 of 179   302
     JB69SCO4                    Ignatov - Cross

1    met Mr. Scott once other than in this courtroom?

2    A.   Yes.

3    Q.   OK.    And just to clarify.    You've been at OneCoin in one

4    role or another since about June of 2016, right?

5    A.   Yes.

6    Q.   And after your sister Ruja disappeared in October 2017 you

7    took on a role as part of the management group of OneCoin; is

8    that right?

9    A.   Yes.

10   Q.   You eventually became one of the top OneCoin leaders,

11   right?

12   A.   Yes.

13   Q.   So in this entire period between June 2016 and the time of

14   your arrest you've met Mark Scott once?

15   A.   Yes.

16   Q.   You've also never spoken to Mark Scott on the telephone,

17   have you?

18   A.   No.    I never spoke to him on the phone.

19   Q.   Not a regular phone or a cryptophone, right?

20   A.   Not on a phone.

21   Q.   You haven't exchanged text messages with Mark Scott?

22   A.   Only via e-mail.

23   Q.   But no text messages, right?

24   A.   Not that I recall.

25   Q.   No messages using apps, WhatsApp, for example?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 117 of 179     303
     JB69SCO4                    Ignatov - Cross

1    A.   I don't recall having his mobile number.        I think we only

2    communicated via e-mail.

3    Q.   Let's go back to your meeting with Mr. Scott.         I believe

4    you testified it was in July of 2016.        Does that sound right?

5    A.   Yes.

6    Q.   And you testified about some of the details you recalled

7    about that meeting from -- you testified about the details of

8    that meeting which I guess is three or seven years ago?

9    A.   Yes.

10   Q.   Your only role with respect to that meeting was setting it

11   up essentially, right?

12   A.   Yes.    And leading him into the room of Ruja.

13   Q.   You assisted with some logistics about when the meeting

14   would be?

15   A.   No.    I think Mark Scott told me when he would be there and

16   I arranged that Ruja can meet him at that time.

17   Q.   So you first saw Mark Scott simply when he appeared at the

18   offices in Sofia?

19   A.   Yes.

20   Q.   And I believe you testified you made some chitchat with

21   him?

22   A.   Yes.

23   Q.   And then he met with Ruja at first, right?

24   A.   Yes.

25   Q.   And then you testified that Irina Dilkinska joined that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 118 of 179    304
     JB69SCO4                    Ignatov - Cross

1    meeting?

2    A.   Yes.

3    Q.   Are you a hundred percent sure that Ms. Dilkinska was at

4    that meeting?

5    A.   I'm pretty sure seeing them that they -- I'm pretty sure

6    that they met in Sofia because she told me the week afterwards

7    that they spent a lot of time together.

8    Q.   Are you a hundred percent sure that she was at that meeting

9    with Mr. Scott?

10   A.   I'm pretty sure, yes.

11   Q.   So I just want to be very clear because pretty sure can

12   mean something different than a hundred percent sure.           Were you

13   a hundred percent sure or do you have some question in your

14   mind about whether Ms. Dilkinska was there?

15   A.   I'm pretty sure that Ruja called me to bring her up at that

16   meeting.

17   Q.   So that's not a hundred percent, right?

18   A.   This is almost a hundred percent.

19   Q.   And then you say that after the meeting, some days after

20   the meeting Ms. Dilkinska told you that Ruja had made some

21   disparaging, negative comments about Mark Scott, right?

22   A.   No.    I heard Ruja on the phone some months ago -- some

23   months later.

24   Q.   Oh, so I just want to be clear then.        So after the meeting

25   that Mark Scott had in July of 2016 with Ruja, Irina did not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 119 of 179   305
     JB69SCO4                    Ignatov - Cross

1    relay anything to you after that meeting about what had

2    occurred?

3                MR. FOLLY:   Objection.   Misstates the testimony.

4                THE COURT:   Overruled.

5    Q.   That means you can answer.

6    A.   OK, can you repeat the question again please.

7    Q.   Sure.    So after the meeting that Mark Scott had with your

8    sister Ruja in July of 2016, did Irina tell you about what had

9    occurred in that meeting?

10   A.   No.

11   Q.   Did Ruja tell you what had occurred in that meeting?

12   A.   No.

13   Q.   Did anyone tell you what had occurred in that meeting?

14   A.   No.

15   Q.   So you also mentioned you e-mailed with Mark Scott; is that

16   right?

17   A.   Yes.

18   Q.   And I believe that the government has -- had given you a

19   binder of e-mails before when you were testifying about those?

20   A.   Yes.

21   Q.   Would it be helpful if you want to have them again in front

22   of you or do you want to just look on the screen?

23   A.   We can do both.

24   Q.   You have it anyway.

25               So the e-mails are in exhibits -- Government Exhibits


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 120 of 179   306
     JB69SCO4                    Ignatov - Cross

1    I believe 4001 through 4088; is that right?

2    A.   Yes.

3    Q.   And you testified that that's I think about a hundred

4    e-mails?

5    A.   Almost.   It's 87.

6    Q.   And almost all of these e-mails are about arranging travel

7    or other logistics.     Is that fair to say?

8    A.   Yes.

9    Q.   There's never any e-mails between you and Mark Scott about

10   the Fenero Funds, for example, right?

11   A.   Never.

12   Q.   Never any e-mails with Mark Scott about the blockchain,

13   right?

14   A.   No.

15   Q.   Never any e-mails in fact about anything having to do with

16   OneCoin, right?

17   A.   Only setting up meetings with him and Ruja.

18   Q.   But beyond that no communications of what OneCoin was

19   doing; is that fair to say?

20   A.   I didn't communicate it to him.

21   Q.   No communications with him about any investments he was

22   undertaking relating to OneCoin?

23   A.   I never had these communications with him.

24   Q.   And you also didn't communicate with him about what he knew

25   or didn't know about whether OneCoin was a lawful business,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 121 of 179      307
     JB69SCO4                    Ignatov - Cross

1    right?

2                MR. FOLLY:   Objection.

3                THE COURT:   Overruled.

4    A.   No.

5                MR. DEVLIN-BROWN:   Could we put on the screen

6    Government Exhibit 4048 which I believe is in evidence.

7    Q.   And if we could go to the second page -- the bottom page.

8    And if we could blow up, if you don't mind, Mr. Barile, just

9    the e-mail that is in the middle there from Mr. Ignatov to

10   Mr. Scott.

11               So Mr. Ignatov, you write there to Mr. Scott:        I do

12   not decide how many meetings there will be and what they are

13   about.

14               Is that fair to say, an accurate statement?

15   A.   Yes.

16               MR. DEVLIN-BROWN:   If you could also now publish

17   Government Exhibit 4029, which I believe -- yes.          It is in

18   evidence.

19               If we could go to the bottom of this e-mail, the very

20   bottom.     So if you could blow up the bottom please, Mr. Barile,

21   I'd appreciate it.       Thank you.

22   Q.   So this is an e-mail that you send Mark introducing

23   yourself; isn't that right Mr. Ignatov?

24   A.   Yes.

25               MR. DEVLIN-BROWN:   If you could just zoom out so we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 122 of 179   308
     JB69SCO4                    Ignatov - Cross

1    could see the date of that, Mr. Barile.

2    Q.   That e-mail is July 19, 2016, right?

3    A.   Yes.

4    Q.   And that is the first communication of any sort that you

5    have with Mr. Scott, right?

6    A.   I'm not sure but it seems like.

7    Q.   Well if you're introducing yourself do you believe you

8    e-mailed him before?

9    A.   No.    But I'm not sure if there was some others but it looks

10   like this is the first one.

11               MR. DEVLIN-BROWN:   We can take that off the screen.

12   Thank you.

13   Q.   So as we said there's 88 e-mails I think in front of you

14   that the government entered into evidence, right?

15   A.   Yes.

16   Q.   And a lot of them are about scheduling trips to meet with

17   Ruja?

18   A.   Yes.

19   Q.   But there were only actually a few trips that occurred,

20   right?

21   A.   Yes.

22   Q.   There's multiple e-mails back and forth about scheduling a

23   single trip.     Is that fair to say?

24   A.   Yes.

25   Q.   So in terms of the various activities you did managing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 123 of 179   309
     JB69SCO4                    Ignatov - Cross

1    OneCoin one of the things you talked about was attending

2    OneCoin conferences.     Do you remember that?

3    A.   Which period do you mean, before Ruja's disappearance?

4    Q.   Well the first OneCoin conference you testified was the

5    Coin Rush conference; is that right?

6    A.   Yes.

7    Q.   And that was in June of 2016?

8    A.   Yes.

9    Q.   I don't think we need to replay the video but that was This

10   Girl is on Fire conference, the music?

11   A.   Yes.

12   Q.   And you didn't see Mark Scott at that conference, right?

13   A.   I didn't know him at that time.

14   Q.   And now that you know him and know what he looks like

15   you're not thinking back to that time and saying I saw him

16   there, right?

17   A.   I don't even recall which of the leaders from the network I

18   seen there so I don't remember much of it.

19   Q.   No one has told you that he was there, right?

20               MR. FOLLY:   Objection.

21               THE COURT:   Overruled.

22   A.   No one told me and I don't recall that he's been there.

23   Q.   So sitting here today you have no reason to think he was

24   one of the three thousand people that you've said attended the

25   conference, right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 124 of 179   310
     JB69SCO4                    Ignatov - Cross

1    A.   It is hard to remember three thousand people.

2                MR. DEVLIN-BROWN:    Let's play, if you wouldn't mind,

3    just the beginning of Government Exhibit 205, which is a video.

4                (Recording played)

5                MR. DEVLIN-BROWN:    We can stop.    Thank you.

6    Q.   So this is the OneCoin Macau event, right?

7    A.   Yes.

8    Q.   And the government played this video earlier -- earlier

9    today I think it was; is that right?

10   A.   Yes.

11   Q.   And I believe you testified that you had not attended the

12   OneCoin Macau conference, right?

13   A.   I wasn't working for OneCoin in 2015.

14   Q.   And this conference was something like October 2015?

15   A.   I don't know.    I hadn't been in OneCoin at that time.

16   Q.   You don't know whether Mr. Scott was involved with OneCoin

17   at that time either, right?

18   A.   I don't know nothing prior to the time I started, what

19   happened in OneCoin.

20   Q.   Once you started at OneCoin you attended a number of

21   conferences yourself, right?

22   A.   Yes.

23   Q.   And you didn't see Mr. Scott at any of those conferences?

24   A.   In e-mail communication I remember, it was around the

25   Mexico event, Mr. Scott tried to avoid especially to be linked


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 125 of 179   311
     JB69SCO4                    Ignatov - Cross

1    to locations where OneCoin events are.

2    Q.   Oh, was that an e-mail that you saw?

3    A.   Yes.    Where he -- he writes that we are in Mexico City and

4    he didn't want to come to Mexico City, he wanted to be around

5    Mexico.     And also he wrote me various times that he didn't want

6    to come to Sofia, if there are other places in Europe we can

7    meet or he and Ruja can meet.

8    Q.   I just want to be clear about what you're saying about this

9    e-mail that you're referring to.       I believe you just now

10   testified that Mr. Scott did not want to go to Mexico City

11   because he was -- didn't want to be too close to OneCoin events

12   going on; is that right?

13   A.   It seemed to me like this.

14               MR. DEVLIN-BROWN:   Could we put up Government Exhibit

15   4003.

16   Q.   So if we could blow up the bottom two e-mails at first,

17   please.

18               So in the bottom e-mail Mark Scott sends a message to

19   you saying that he and Ruja need to meet somewhere for a few

20   hours in the next couple of weeks.       She mentions she will be in

21   Mexico soon.     Which date and in which city can she meet you

22   there.    Do you see that?

23   A.   Yes.

24               MR. DEVLIN-BROWN:   Could we zoom out, please.

25               Then if we -- the top two e-mails.      Thank you very


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 126 of 179   312
     JB69SCO4                    Ignatov - Cross

1    much, Mr. Barile.       And I guess try to get the one in the middle

2    as well.     Great.    Perfect.

3    Q.   So, your response to that, it's on the bottom is:

4                Dear Mark.    Would Thursday, September 5 p.m. in Mexico

5    City be OK?     I will update you soon about the hotel.

6                Do you see that?

7    A.   Yes.

8    Q.   And Mr. Scott then responds on top:       Is that the only city

9    she will be in?       I cannot travel there due to the high

10   altitude.

11               Do you see that?

12   A.   Yes.

13   Q.   Does Mr. Scott say anything in that e-mail about he doesn't

14   want to be near OneCoin events?

15   A.   He doesn't mention it.

16   Q.   He does not say anything about that?

17   A.   No.

18   Q.   And none of those e-mails before you say anything about

19   Mr. Scott saying he doesn't want to be at OneCoin events, do

20   they?

21   A.   I recall Mr. Scott sending me an e-mail where he mentioned

22   that he -- for example that he doesn't want to come to Sofia

23   because he doesn't want to have too many flights to Sofia on

24   his travel card.

25   Q.   Mr. Ignatov, did I ask you about whether Mr. Scott didn't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 127 of 179   313
     JB69SCO4                    Ignatov - Cross

1    want to go to Sofia?

2    A.    No.

3    Q.    And there were no OneCoin events in Sofia that you're

4    referring to, are you?

5    A.    There is OneCoin office.    The headquarters.      I'm referring

6    to.

7    Q.    But all of the sort of parties and such that we saw earlier

8    today, those weren't in Sofia, right?

9    A.    So only one party and this was in London.       Yes.

10   Q.    The other events I guess were just sales meetings or

11   presentations?

12   A.    Yes.

13   Q.    So Mr. Ignatov, I want to just make sure we're very clear.

14   You don't have any e-mails from Mr. Scott saying he did not

15   want to be at a location near a OneCoin meeting?

16   A.    He didn't say this so explicit.

17   Q.    Well he didn't say it at all, did he, Mr. Ignatov?

18   A.    He didn't say it explicit.

19   Q.    He didn't say it at all?

20                MR. FOLLY:   Asked and answered.

21                THE COURT:   Sustained.

22   Q.    Mr. Ignatov, in any of these e-mails in your binder -- and

23   we can sit if you want to look through them -- does Mr. Scott

24   say anything about not wanting to be involved in a OneCoin

25   event explicitly or implicitly?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 128 of 179   314
     JB69SCO4                    Ignatov - Cross

1    A.   In none of our e-mails we discuss OneCoin events.

2    Q.   In any of the e-mails in your binder, Mr. Ignatov, does

3    Mr. Scott say explicitly or implicitly that he does not want to

4    be at a OneCoin event?

5                MR. FOLLY:   Objection.   Asked and answered.

6                THE COURT:   Overruled.

7    Q.   You can answer.

8    A.   Oh, I can answer.     I don't know -- I don't know the

9    overruled word.    Excuse me.

10               As I said, I never discussed with him any OneCoin

11   events or I just met -- managed Ruja's schedule and this was

12   the only thing we're talking about.

13   Q.   So in terms of scheduling, it became a little bit difficult

14   to schedule meetings with Mr. Scott at times, wouldn't you say?

15   A.   Yes.

16   Q.   Particularly in late 2016 and early 2017?

17   A.   Might be around that time, yes.

18   Q.   It did appear that he was, to you, making excuses about not

19   wanting to attend, right?

20   A.   We had communication about his fiancee and the pregnancy.

21   Ruja always said that he's making excuses.

22   Q.   OK.    He also -- so he told you he couldn't come because he

23   had a fiancee and he was trying to do IVF; is that right?

24   A.   Yes.    I think so.

25   Q.   And then another time he told you he couldn't meet in Dubai


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 129 of 179         315
     JB69SCO4                    Ignatov - Cross

1    because there was a State Department warning?

2    A.   I think there was something with his passport or because he

3    was American.

4    Q.   But there was a State Department warning for American

5    citizens traveling to Dubai?      Isn't that what he told you?

6    A.   I don't recall the State -- the warning but I recall that

7    he couldn't come to Dubai because there was something against

8    American citizens.

9                MR. DEVLIN-BROWN:   If we could publish Government

10   Exhibit 45 which is in evidence.

11               If we could just look at e-mail at the top.

12   Q.   So in that e-mail Mark Scott writes to you:         I am not sure

13   I want to travel to Dubai as a US citizen and told her.              Our

14   State Department strongly warns of travel to any countries in

15   that region, including neighboring countries.

16               Do you see that?

17   A.   Yes.

18   Q.   So Mr. Scott did communicate to you he didn't want to go to

19   Dubai because of a State Department warning as a US citizen?

20   A.   Is what he said.

21   Q.   The last meetings you tried to set up for him were in early

22   2017; is that right?

23   A.   I think so.

24   Q.   Nothing after that?

25   A.   I don't think so because I think Ruja mentioned something


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 130 of 179   316
     JB69SCO4                    Ignatov - Cross

1    that he got fired or something.

2    Q.   When did Ruja tell you that he was fired?

3    A.   I'm not -- I'm really not sure if she told it or -- if she

4    told about somebody else but I remember that this was a time

5    when Mark Scott was not available, that somebody got fired and

6    I'm not sure if it's about him or something.

7    Q.   But she told you Mark Scott was no longer going to be

8    meeting with her either in late 2016 or early 2017; is that

9    right?

10   A.   I remember that she was always very angry at Mr. Mark

11   Scott.

12   Q.   And one reason is she was angry is it was difficult to get

13   him to come to meetings, right?

14   A.   Yes.

15               MR. DEVLIN-BROWN:    If you could publish Government

16   Exhibit 4102.     Let me just make sure if that's in evidence.       Is

17   that right?     Yes.   Good.   If you could publish that, please.

18   Q.   So you remember being asked some questions after seeing

19   this e-mail on direct examination, Mr. Ignatov?

20   A.   Yes.

21   Q.   You weren't actually on this e-mail, right?

22   A.   I wasn't, no.

23   Q.   And the only time you saw this was in preparing to testify,

24   right?

25   A.   Yes.    After my arrest.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 131 of 179       317
     JB69SCO4                    Ignatov - Cross

1    Q.   So in this e-mail Gary Gilford --

2                MR. DEVLIN-BROWN:   The middle one, maybe we could just

3    blow that one up.

4    Q.   Gary Gilford sends a message to Mark Scott and copies

5    Joanna Allinson on October 13, 2016, right?

6    A.   Yes.

7    Q.   And in that e-mail Gary Gilford says:        Dear Mark:    As you

8    will are aware there is currently a City of London police

9    investigation into OneCoin.

10               Do you see that?

11   A.   Yes.

12   Q.   And is it fair to say that Gary Gilford then says that the

13   people at RavenR have some concerns because there's a police

14   investigation?

15   A.   Yes.

16   Q.   And I believe you testified that sometime after that e-mail

17   on October 13, 2016 that Joanna Allinson stopped responding to

18   you; is that right?

19   A.   Yes.

20   Q.   She stopped working at RavenR?

21   A.   At some point I didn't see her again.

22   Q.   At some point shortly after this August 2016 e-mail

23   communication?

24   A.   I don't remember when exactly it was.

25   Q.   But you believe you testified on direct, we can check the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 132 of 179     318
     JB69SCO4                    Ignatov - Cross

1    transcript, but it was after seeing this that your messages

2    with her came to an end and you couldn't contact her anymore,

3    right?

4                MR. FOLLY:   Objection.   Vagueness.

5                THE COURT:   Overruled.

6    Q.   Go ahead and answer.

7    A.   I don't know exactly when she quit or she got fired or how

8    it is ended but the time periods where she didn't work anymore

9    for RavenR.

10   Q.   This is October 13, 2016?

11               MR. DEVLIN-BROWN:   We can take that down.      Thank you.

12               Could we put on the screen Government Exhibit 4029,

13   please, Mr. Barile.

14   Q.   So if you look at the e-mail on the top.        This is also in

15   October 2016, right?

16   A.   Yes.

17   Q.   And Mr. Scott is telling you that he can't meet with Ruja

18   Ignatova the coming week?

19   A.   Yes.

20   Q.   And, in fact, the communications with Mr. Scott about

21   scheduling meetings are done by early 2017; is that right?

22   A.   Yes.    They are done this time.

23               MR. DEVLIN-BROWN:   We can take that off.

24   Q.   So one of your duties as a leader of OneCoin was helping

25   run the OneLife network; is that right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 133 of 179   319
     JB69SCO4                    Ignatov - Cross

1    A.   I was more or less face at the events for the company.

2    Q.   But you have a number of meetings, didn't you, with the top

3    salespeople after --

4    A.   Yes.

5    Q.   Just let me finish so the court reporter gets it all down.

6                You had a number of meetings with the top salespeople

7    of the OneLife network after Ruja disappeared in October 2017,

8    right?

9    A.   Now I understand your question.       Yes.

10   Q.   And Mr. Scott was not at any of those meetings?

11   A.   No.

12   Q.   You also had a number of conference calls with a group of

13   OneCoin people; is that right?

14   A.   With the IMAs, the salespersons, yes.

15   Q.   You recall an incident where there was a Mercedes car that

16   was put on auction for OneCoin?

17   A.   It was a BMW.

18   Q.   Sorry.    But you recall an incident with a BMW being put on

19   auction for OneCoin?

20   A.   Yes.

21   Q.   And the BMW price in OneCoins became extremely high, right?

22   A.   Yes.

23   Q.   And the auction was canceled?

24   A.   I don't recall if it was canceled.       I know it was a big

25   problem afterwards.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 134 of 179   320
     JB69SCO4                    Ignatov - Cross

1    Q.   And you were extremely upset, right?

2    A.   Yes.

3    Q.   And you had a conference call with the people on that IMA

4    organization to communicate to them how upset you were, right?

5    A.   Yes.

6    Q.   And Mark Scott was not on that call?

7    A.   No.

8    Q.   And you said to the group that this would threaten the

9    value of the currency, right?

10   A.   Yes.

11   Q.   And you threatened that there would be punishment for

12   people in the group if something like that happened again,

13   didn't you?

14   A.   Yes.

15   Q.   In fact, you threatened that if something like that

16   happened again you would chop their head off, right?

17   A.   I never used a word chop.

18   Q.   You didn't use the word chop?

19   A.   Did I use the word chop?

20   Q.   I'm asking you.    Did you say cut your head off or chop your

21   head off or something involving removing a head?

22   A.   I think I said that everybody knows what my sister does in

23   such moments.    And I said that maybe heads will roll.

24   Q.   That's what you said, heads will roll?

25   A.   But I never used the expression to chop somebody's head


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 135 of 179     321
     JB69SCO4                    Ignatov - Cross

1    off.

2    Q.   So you don't think you said chop a head off or cut a head

3    off; is that correct?

4    A.   Definitely not chop somebody's head off.

5    Q.   Maybe cut their head off?

6    A.   I think heads will roll sounds more like me.

7    Q.   So you spent a lot of time mostly yesterday or some time

8    yesterday talking about Sebastian Greenwood.         Do you remember

9    that?

10   A.   Yes.

11   Q.   So Sebastian Greenwood was one of the two founders of

12   OneCoin?

13   A.   Yes.

14   Q.   He and Ruja Ignatova being the other?

15   A.   Yes.

16   Q.   And they were 50/50 partners at least at first; is that

17   right?

18   A.   I don't exactly how they handled it in the beginning

19   because I wasn't there.

20   Q.   Oh, that's right.    You didn't join OneCoin until June 2016,

21   right?

22   A.   Yes.

23   Q.   And you remember the government displaying a number of

24   e-mails on the screen between Sebastian Greenwood and Ruja

25   Ignatova?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 136 of 179   322
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2    Q.   And they were in 2014 and 2015, right?

3    A.   Yes.

4    Q.   So you never saw those e-mails until preparing to testify,

5    right?

6    A.   I saw them just after my arrest.

7    Q.   You saw them just after your arrest?        In discovery produced

8    to you?

9    A.   No.    I seen them after I got arrested, not before.

10   Q.   And you saw them because the government showed them to you?

11   A.   Yes.

12   Q.   So Sebastian Greenwood and Ruja Ignatova you believe had a

13   romantic relationship at some point?

14   A.   I don't know.    Nobody ever told me.

15   Q.   Well didn't you tell the prosecutors or the agents that you

16   believed they had a romantic relationship?

17   A.   They had something strange going on.        They called

18   themselves once brother and sister.        Then you see them hugging.

19   Then you see them holding hands.       Then you see them -- each

20   other.     Nobody ever told me.    It's just a strange relationship

21   they had.

22               MR. DEVLIN-BROWN:   I'd like to put some of those

23   e-mails back on the screen.       We're going to try, Mr. Barile, to

24   do this ourselves.     We may fail and come back to you but we're

25   going to try.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 137 of 179   323
     JB69SCO4                    Ignatov - Cross

1                Ms. Stanley, are you able to publish Government

2    Exhibit 2103.

3    Q.   So you remember seeing this e-mail when the government

4    presented it to you yesterday, Mr. Ignatov?

5    A.   Yes.

6    Q.   And among other things it says in there, in an e-mail from

7    Sebastian to Ruja:     Get members to think they are mining their

8    own OneCoin by crunching tokens for OneCoin.         This story is

9    good because people will then not go super crazy and just try

10   to sell tokens all the time.      And then she goes on.      You're not

11   on this e-mail, right?

12   A.   I am not.

13   Q.   Which makes sense because you haven't joined OneCoin?

14   A.   Yes.

15   Q.   And Mark Scott is not on this e-mail?

16   A.   No, he's not.

17   Q.   In fact, nobody but Sebastian Greenwood and Ruja Ignatova

18   are on this e-mail?

19   A.   Yes.

20   Q.   And Ruja Ignatova has never e-mailed you that it would be

21   good to get members to think they are mining their OneCoins by

22   crunching tokens for OneCoin?

23   A.   No.    She never e-mailed me.

24   Q.   And the government showed you this e-mail even though your

25   name wasn't on it, right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 138 of 179   324
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2    Q.   And they've also showed you e-mails with Mark Scott?

3    A.   Yes.

4    Q.   They've never shown -- you've never seen any communications

5    between Mark Scott and Ruja Ignatova about getting members to

6    think they are mining their OneCoin by crunching?

7    A.   I haven't seen communications like this.

8    Q.   In fact, you haven't seen communications like that between

9    any other two people than Sebastian Greenwood and Ruja

10   Ignatova, right?

11   A.   I think about -- I haven't seen it but I don't know if she

12   after she communicated to somebody.

13   Q.   You don't know because you haven't seen it?

14   A.   I haven't seen a written communication.        Yes.

15               MR. DEVLIN-BROWN:    Let's go to Government Exhibit

16   2104, please.     Ms. Stanley.    Thank you.

17   Q.   So this is the e-mail also from August of 2014, right?

18   A.   Yes.

19   Q.   And you're not on this e-mail?

20   A.   I am not.

21               THE COURT:   Can the jurors see what --

22               MR. DEVLIN-BROWN:    Can we go back and put the one on

23   the screen just for a moment.       I'll just give the jurors a

24   moment.

25               Good to move on now, Ms. Stanley, to 2104, if you can


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 139 of 179   325
     JB69SCO4                    Ignatov - Cross

1    publish to everyone.

2    Q.   So Mr. Ignatov, this is also an e-mail between

3    Mr. Greenwood and Ms. Ignatova, right?

4    A.   Yes.

5    Q.   You're not on this one?     You hadn't joined OneCoin?

6    A.   Yes.

7    Q.   Mr. Scott is not on it?

8    A.   No.

9    Q.   Nobody else is on it?

10               And under the exchange rate engine, Mr. Greenwood says

11   the exchange rate engine will be set by admin and strategy

12   should be that the more popular the company becomes i.e., the

13   more packages that are sold the higher the exchange rate

14   becomes.     We make it privileged for the founding members to

15   convert first.

16               Ruja Ignatova never e-mailed you that, did she?

17   A.   No.

18   Q.   And you haven't seen any e-mails where she -- from the

19   government where she e-mails -- correct myself.

20               You haven't seen any e-mails from the government where

21   Sebastian Greenwood or Dr. Ruja Ignatova e-mailed other people

22   this statement?

23   A.   I never --

24               MR. FOLLY:   Objection.

25               THE COURT:   Overruled.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 140 of 179   326
     JB69SCO4                    Ignatov - Cross

1                THE WITNESS:   I never witnessed any conversations

2    between the defendant and Ruja Ignatova.         So I don't know what

3    was communicated between both.

4    Q.   Of course.   But you do have e-mails with Mr. Scott, right?

5    A.   Yes.

6    Q.   And the government has shown you some e-mails in preparing

7    to testify, right?

8    A.   Yes.

9    Q.   And they haven't shown you any e-mails between Mr. Scott

10   and Mrs. Ignatova about the exchange rate that will be set for

11   OneCoin, right?

12   A.   Never seen any.

13   Q.   In fact, they haven't shown you any e-mails from Mr. Scott

14   about the exchange rate for OneCoin with anyone?

15               MR. FOLLY:   Your Honor, can we have a sidebar.

16               THE COURT:   Yes.

17               (Continued on next page)

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 141 of 179         327
     JB69SCO4                    Ignatov - Cross

1              (At sidebar)

2              MR. FOLLY:    Your Honor the concern here is it seems

3    like Mr. Devlin-Brown is trying to use Mr. Ignatov as some sort

4    of mouthpiece for what evidence exists or does not exist in

5    this case.    He's entitled to make arguments to the jury at the

6    conclusion of the case about the evidence that they saw.             But

7    to sit here and to go through these e-mails and make this

8    suggestion that the government never showed you e-mails between

9    Mr. Scott and Mr. Greenwood about crunching or mining or

10   whatever else is totally inappropriate.        I mean Mr. Ignatov saw

11   some e-mails in his complaint.       He was never produced discovery

12   in this case beyond his own cellphone.        And the government

13   certainly never sat down with him and marched him through every

14   piece of evidence connected to this case.         It simply never

15   happened.

16             But the way that this cross-examination is unfolding

17   is there's this suggestion in front of the jury that things

18   that weren't shown to Mr. Ignatov, therefore, didn't exist.            I

19   mean it's a very bizarre line of cross-examination.

20             MR. DEVLIN-BROWN:     So a couple of points, your Honor.

21   First of all, e-mails of that nature don't exist.          Certainly

22   we've never seen any.

23             Second of all, I think the government made a choice to

24   show a witness e-mails he was not on.        And that I think gives

25   some latitude to the defense crossing about other -- the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 142 of 179       328
     JB69SCO4                    Ignatov - Cross

1    choices, in terms of what he's seen or hasn't seen.

2              But most importantly, and I am not going to spend much

3    more time on this, a crucial part of the defense case that

4    Sebastian Greenwood and Ruja Ignatova had a very special

5    private relationship and only the two of them talked in this

6    explicit way about OneCoin.      So that's a point I'm trying to

7    bring out as well; that nobody else is on these e-mails.

8              MR. FOLLY:    I think that same point can be made by

9    asking the witness questions about what e-mails were shown with

10   him, whether Sebastian ever e-mailed him in that way, whether

11   Ruja ever e-mailed him in that way.        It goes way outside his

12   personal knowledge to be asking about whether or not Ruja and

13   Sebastian were e-mailing Mark Scott in this fashion and that's

14   basically what he's trying to do through this witness is

15   establish that.

16             THE COURT:    I don't see that as being the case.          I

17   mean what he's I think trying to do is show that those types of

18   communications were -- that this guy is unaware of those types

19   of communications between other coconspirators.

20             MR. FOLLY:    Your Honor, the only piece of this we're

21   taking issue with is this placement of testimony about what the

22   government showed him.

23             Keep the government out of this.        Did you ever see

24   e-mails between Mark Scott and Ruja Ignatova is fine.           But

25   linking us back into this, it's sort of giving this suggestion


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 143 of 179    329
     JB69SCO4                    Ignatov - Cross

1    that we showed him all the evidence that existed in the world

2    and he didn't see among that evidence anything from the

3    government showing Mark Scott communicating with Ruja.           I don't

4    see why the questions can't be limited to:         Mr. Ignatov did you

5    ever see an e-mail communication between Mark Scott and Ruja

6    Ignatova about crunching or mining?

7              MR. DEVLIN-BROWN:     I think I can do that for the next

8    one and then I'm more or less done with this.

9              THE COURT:    OK.

10             (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 144 of 179    330
     JB69SCO4                    Ignatov - Cross

1                (In open court)

2                MR. DEVLIN-BROWN:   I forget if I had a question

3    pending.

4                THE COURT:   Me too.

5                (Record read)

6                MR. DEVLIN-BROWN:   Is that correct.

7                THE WITNESS:    Correct.

8                MR. DEVLIN-BROWN:   If we could go to 2106, please,

9    which is in evidence.       Government Exhibit 2106.

10   Q.   So you see the highlighted portion in the e-mail from

11   Sebastian Greenwood to Dr. Ruja Ignatova:         We are not mining

12   actually but telling people shit.

13               Excuse my language too.

14               You're not on this e-mail?

15   A.   I am not.

16   Q.   It's in 2014, right?

17   A.   Yes.

18   Q.   Mark Scott is not on the e-mail?

19   A.   He's not.

20   Q.   There are no e-mails to you from anyone that say we are not

21   mining actually but telling people shit, right?

22   A.   No.

23   Q.   And you've never seen any e-mails to Mark Scott saying we

24   are not mining --

25   A.   I was never shown any.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 145 of 179   331
     JB69SCO4                    Ignatov - Cross

1    Q.   So you've never seen any from anywhere?

2    A.   I don't know if there are.      I just know that I have never

3    been shown any.

4    Q.   Of course.

5                MR. DEVLIN-BROWN:   If we can go to just one more.

6    2109, please.     Government Exhibit.

7                Sorry.   Maybe two more.

8    Q.   2109.    You see the blow up there.     We have an auditor in

9    place but I think I cannot start auditing as I cheat currently

10   on coins, I need to find a way.

11               That's in March of 2015, right?

12   A.   Yes.

13   Q.   Dr. Ruja Ignatova to an e-mail address that I believe you

14   said was Sebastian Greenwood's; is that right?

15   A.   Yes.

16   Q.   And again neither you or Mark Scott on this e-mail?

17   A.   Yes.

18   Q.   Ruja has never e-mailed you that she currently cheats on

19   coins, right?

20   A.   No.

21   Q.   And you've never seen e-mails from her to anyone elsewhere

22   she says she cheats on coins?

23   A.   I never seen e-mails like this, no.

24   Q.   One more.

25               MR. DEVLIN-BROWN:   2112, please, Ms. Stanley.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 146 of 179   332
     JB69SCO4                    Ignatov - Cross

1    Q.   So this e-mail is from Dr. Ruja Ignatova to Mr. Greenwood

2    in August of 2015; is that right?

3    A.   Yes.

4    Q.   And it says fake coins and lists a number of quote/unquote

5    fake coins.

6                Do you see that?

7    A.   Yes.

8    Q.   You're not on this?     Mark Scott's not on it?

9    A.   None of us.

10   Q.   You've never gotten an e-mail from Ruja Ignatova

11   referencing fake coins, have you?

12   A.   No.

13   Q.   And you've never seen her e-mail anyone else besides

14   Sebastian Greenwood referencing fake coins?

15   A.   Again I don't know who she e-mails or not.

16   Q.   I understand.    You haven't seen it?

17   A.   I haven't seen it.

18   Q.   In fact, you only discovered that the mining was fake after

19   Ruja Ignatova left OneCoin or disappeared, right?

20   A.   The mining, yes.

21   Q.   That the mining was fake?

22   A.   Yes.

23   Q.   You discovered that after Ruja Ignatova left OneCoin,

24   right?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 147 of 179    333
     JB69SCO4                    Ignatov - Cross

1                MR. DEVLIN-BROWN:   We can take that off the screen.      I

2    may need Mr. Barile's assistance again.        Thank you very much.

3                Thank you, Ms. Stanley.

4                If we could publish Government Exhibit 2115, please.

5    Q.   So in this e-mail --

6                MR. DEVLIN-BROWN:   Maybe we could just blow up the --

7    hold on a moment.     Right.    Sorry.   The middle -- the middle

8    paragraph under banking.

9    Q.   So this e-mail I believe we just saw was in September 2015;

10   is that right?

11   A.   Yeah.

12   Q.   And again you weren't on this e-mail, correct?

13   A.   I was not.

14   Q.   Either was Mark Scott?

15   A.   No.

16   Q.   No one briefed you on the subject of this e-mail after,

17   right?

18   A.   No.

19   Q.   Do you see the reference there to:       I have two legal

20   companies who can take it in as client money or escrowed funds

21   and will charge us some fee to transfer abroad?

22   A.   Yes.

23   Q.   You have no idea who those legal companies are?

24   A.   No.

25   Q.   And you have no idea of whether they agreed to do this?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 148 of 179   334
     JB69SCO4                    Ignatov - Cross

1    A.   I have no information about this.

2    Q.   OK.    That's fair enough.

3                MR. DEVLIN-BROWN:   We can take that off.

4                Could we publish Government Exhibit 2114, please,

5    Mr. Barile.

6    Q.   I think we've done a lot of these so I'm just going to ask

7    you Mr. Ignatov, this is also in September 2015 between

8    Mr. Greenwood and Ms. Ignatova, not you or Mr. Scott, right?

9    A.   Yes.

10   Q.   So there's a reference in this e-mail at the top to

11   payments that will be run through your contact Gilbert.

12               Do you see that?

13   A.   Yes.

14   Q.   And you don't have any idea -- you assume this is Gilbert

15   Armenta; is that right?

16   A.   Yes.

17   Q.   But you don't have any idea who Gilbert was going to run

18   these payments through whatever they are being referred to in

19   the e-mail, right?

20   A.   No, I don't know.

21   Q.   You don't know what Gilbert was going to tell people he was

22   going to run the payments through?

23   A.   No.

24               MR. DEVLIN-BROWN:   We can take that one off the

25   screen.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 149 of 179      335
     JB69SCO4                    Ignatov - Cross

1    Q.   I'm going to move away from anymore e-mails between

2    Sebastian Greenwood and Mr. Ruja Ignatova but I do want to show

3    you another e-mail, Mr. Ignatov, that you are not on.           This is

4    Government Exhibit 2004.

5                MR. DEVLIN-BROWN:    Go to the bottom of this one,

6    please, Mr. Barile.

7    Q.   So, the bottom e-mail is from Ruja to Mark Scott at Locke

8    Lord and addressed, it says, R Courtneidge at Locke Lord.com.

9    Did you know Robert Courtneidge?

10   A.   No.

11   Q.   Just like -- you see right below sorry.        The subject is:

12   Question.

13               Ruja e-mails:    I have some cash with me.     About 220

14   KGDP which I believe you testified was a reference to British

15   pound; is that right?

16   A.   I didn't answer questions about it but I think it might be

17   British pounds.

18   Q.   Thank you for your help.

19               And there's a request that she makes to both of those

20   people on the e-mail:       Can you store it for me in London,

21   right?

22   A.   Yes.

23               MR. DEVLIN-BROWN:    If we could page up, please,

24   Mr. Barile.     About the middle e-mail is good.

25   Q.   You see Mr. Scott's response to that e-mail.         On March 4,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 150 of 179         336
     JB69SCO4                    Ignatov - Cross

1    2016.    He writes:   Hi Ruja.   Let's discuss during our call

2    today?

3    A.   Yes.

4    Q.   And you weren't on any call between Mark Scott or Ruja

5    Ignatova, right?

6    A.   I was not.   They were using, from what I learned from some

7    of the e-mails, using some cryptophones and I never used one.

8    Q.   Let me --

9    A.   No, I wasn't.

10   Q.   There was a reference to a call today, March 4, 2016.           You

11   don't know anything about that call?

12   A.   No.    I wasn't working for OneCoin yet.

13   Q.   And you don't know if it was on a cryptophone or a regular

14   phone, right?

15   A.   No.

16   Q.   You don't know if the cryptophones were working that day?

17   A.   I think I seen the e-mail from Godeva was around that time.

18   Q.   Sorry?

19   A.   The e-mail exchange with Ms. Godeva, wasn't it about that

20   time, about cryptophone?

21   Q.   I'm not going to be the one to answer the questions.            But

22   is it fair to say, Mr. Ignatov, that people had some trouble

23   with these cryptophones sometimes?

24   A.   Yes.

25   Q.   And there were a lot of requests to get some tech support


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 151 of 179         337
     JB69SCO4                    Ignatov - Cross

1    or get the phone replaced or things of that nature?

2    A.   Exactly two requests.

3    Q.   Only two requests in the history of bringing those requests

4    to your attention?

5    A.   Yes.    To my attention.

6    Q.   So you don't know what phone, if any, was used on March 4,

7    2016, right?

8    A.   No.

9    Q.   It could have been a Locke Lord conference line for all you

10   know, right?

11   A.   It could be everything, yes.

12               MR. DEVLIN-BROWN:   If we could page up, please.         The

13   top two e-mails.

14   Q.   So, Mr. Courtneidge e-mails Mr. Scott in the e-mail at the

15   bottom of the screen:     Mark:   Did you resolve this?      Robert.

16   Do you see that?

17   A.   Yes.

18   Q.   And Mark Scott e-mails at the top:       Yes.   Thanks.

19               Do you see that?

20   A.   Yes.

21   Q.   And after -- you're not on this e-mail, of course, right?

22   A.   I'm not.

23   Q.   And after this e-mail do you remember the government asking

24   you a series of questions about cash you've seen in safes at

25   various places?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 152 of 179   338
     JB69SCO4                    Ignatov - Cross

1    A.   I have seen this e-mail I think today for the first time or

2    yesterday when it was shown to me.

3    Q.   And after they showed it to you, they asked you questions

4    about cash you've seen in various safes and other places,

5    right?

6    A.   Yes.

7    Q.   I want to be very clear.     You have no idea how this was

8    resolved, right?

9    A.   No.

10   Q.   All you know, even from reading the e-mail, is Ruja made a

11   request to -- if someone could store some British pounds,

12   right?

13   A.   Yes.

14   Q.   And that Robert Courtneidge asked Mark if he resolved it,

15   right?

16   A.   Yes.

17   Q.   And Mark Scott said yes?

18   A.   Yes.

19   Q.   But you don't know if that resolution was a yes or a no?

20   A.   I don't know how.    This is all I see here.

21   Q.   And you certainly don't know what, if anything, Ruja said

22   about what that money was from or what its purpose was, right?

23   A.   I only see what's on the e-mail.       I don't know what she

24   said outside of this e-mail or if she said something outside of

25   this e-mail.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 153 of 179   339
     JB69SCO4                    Ignatov - Cross

1    Q.   I understand you can only testify to what you have personal

2    knowledge of.     But you were never in any meetings even with

3    Ruja or Mark Scott, right?

4    A.   No.

5    Q.   And you were never on any phonecalls with them?

6    A.   No.

7    Q.   So you don't know what happened in those meetings and

8    phonecalls you were not on, right?

9    A.   No, I don't.

10   Q.   You talked a little bit earlier on cross-examination about

11   RavenR.     Do you remember the e-mail with the City of London

12   police investigation?

13   A.   Yes.

14   Q.   And Joanna Allison was one of the people who worked at

15   RavenR?

16   A.   Yes.

17   Q.   The people at RavenR to you seemed to be highly educated,

18   polished and successful?      Isn't that fair to say?

19   A.   Exactly.

20   Q.   They did not appear to be shady but rather professional; is

21   that right?

22               MR. FOLLY:   Objection.

23               THE COURT:   Overruled.

24   A.   Yes.

25   Q.   And you don't know what Ruja Ignatova may have told the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 154 of 179    340
     JB69SCO4                    Ignatov - Cross

1    people at RavenR about OneCoin or whether it was legal or

2    illegal, right?

3    A.    I didn't attend any meetings when they were talking about

4    it.

5    Q.    And RavenR was handling investments for Ruja Ignatova,

6    right?

7    A.    Yes.

8    Q.    It was the so-called family office?

9    A.    I read this for the first time somebody calls it family

10   office.

11                MR. DEVLIN-BROWN:   Give me a moment.

12                I'd like to show you a few other e-mails.

13                If we could, Mr. Barile, display Government Exhibit

14   4026.

15   Q.    So we can just look at the top of the e-mail where you ask

16   or you say to Mr. Scott:       I have documents Irina wants to send

17   you, but can I give it to you in person?         Would it be possible?

18   Thanks in advance.

19                Right?

20   A.    Yes.

21   Q.    I believe you testified you did give documents to

22   Mr. Scott?

23   A.    I did not give them to him.       I gave them to a driver who

24   gave them to him.

25   Q.    I'm sorry.      You're correct.   That's what you testified to.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 155 of 179      341
     JB69SCO4                    Ignatov - Cross

1                But you gave them to his driver, right?

2    A.   This was one of the security guards who is also a driver

3    and he brought the documents to Mark Scott.

4    Q.   You didn't look at the documents, did you?

5    A.   No.    They were in an envelope.

6    Q.   And you didn't open it?

7    A.   No.

8    Q.   And no one told you what was in the documents?

9    A.   No.

10   Q.   All you did was arrange for the delivery?

11   A.   Yes.

12               MR. DEVLIN-BROWN:   If we could put on the screen

13   Government Exhibit 3025-S at 12.

14   Q.   So you remember the government putting on the screen before

15   you WhatsApp messages between Mark Scott and Lidia Kolesnikova?

16   A.   Yes.    I remember it.

17   Q.   You've never met Ms. Kolesnikova before, have you?

18   A.   No.

19   Q.   And these are described as e-mail messages or WhatsApp

20   messages between those two?

21   A.   Yes.

22   Q.   You weren't ever joined in an e-mail message or WhatsApp

23   messages between Mr. Scott and Lidia, were you?

24   A.   No.    I never communicated with her.

25   Q.   So the reference here to Mark Scott to Lidia saying:            Did a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 156 of 179   342
     JB69SCO4                    Ignatov - Cross

1    huge deal with Ruja.     Will tell you.

2                You have no idea what he's talking about, right?

3    A.   No.

4                MR. DEVLIN-BROWN:   We can take that off the screen.

5    One more just to get a clarification.        Government Exhibit 4053,

6    please, which is in evidence.

7    Q.   So the e-mail is dated January 9, 2017.        Do you see that at

8    the top?

9    A.   Yes.

10   Q.   And the e-mail says I am planning to arrive on Thursday,

11   June 12.

12               From Mark Scott, right?

13   A.   Yes.

14   Q.   It's clear from later e-mails that's a typo, right or a

15   mistake?

16   A.   Yes.

17   Q.   You're talking about a meeting in January, not in June?

18   A.   Yes.

19               MR. DEVLIN-BROWN:   You can take that off.

20   Q.   So I want to move on to another subject.

21               So you testified on direct that OneCoin is a fraud

22   scheme, right?

23   A.   Yes.

24   Q.   And the government asked you various questions about parts

25   of OneCoin's representations to investors and asked you if they


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 157 of 179    343
     JB69SCO4                    Ignatov - Cross

1    were true or false essentially, right?

2    A.   Yes.

3    Q.   And you testified that you didn't know OneCoin was a fraud

4    scheme at the time you joined?

5    A.   When I joined I didn't no, know.

6    Q.   In fact, you had been working in Germany for Porsche at the

7    time, right?

8    A.   Yes.

9    Q.   I forget how many euros were you making per month there?

10   A.   Around 2,800 a month.

11   Q.   And Ruja gave you a small five-hundred-euro raise above

12   that, right?

13   A.   Two hundred in the beginning.      In the beginning it was two

14   hundred.    One year later I got five hundred more.

15   Q.   And that caused you to have to disrupt your life, right?

16   A.   Well for me it was a chance to live again with my family

17   that I haven't seen for years more or less.

18   Q.   But didn't you testify on direct you had to think hard

19   about that?

20   A.   Yes.

21   Q.   Because you were doing quite well at Porsche.         You had been

22   there a number of years?

23   A.   I didn't say I did quite well.      I said I had a quiet small

24   life that I was OK with.      I wasn't doing quite well.      I was

25   driving a forklift and it wasn't a big career or something that


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 158 of 179     344
     JB69SCO4                    Ignatov - Cross

1    I was facing there.

2    Q.   I think you testified though that you didn't want to leave

3    the dog shelter you were volunteering with or that that caused

4    you some --

5    A.   Yes.    I said that I was working with dog shelters and I

6    first had to think about if I want to leave everything behind.

7    Q.   Right.    And you didn't leave everything behind to go join

8    something that you knew was a fraud scheme, right?

9    A.   No.    I didn't know it was a fraud scheme.

10   Q.   And you only learned later that it was a fraud scheme,

11   right?

12   A.   Over the time I learned it, yes.

13   Q.   In fact, the government asked you a question:         Did you

14   learn it all at once or did you learn it over time?          Do you

15   remember that?

16   A.   Yes.

17   Q.   And you answered:    I learned it over time?

18   A.   Yes.

19   Q.   And the government asked you a number of questions during

20   examination today and yesterday where you said in an answer to

21   whatever the question was:      Later I learned.     Do you remember

22   saying that a lot in response to questions about things at

23   OneCoin that could be fraudulent?

24   A.   Yes.

25   Q.   I want to kind of go into that a little bit in more detail.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 159 of 179   345
     JB69SCO4                    Ignatov - Cross

1                So, you testified on direct that a real cryptocurrency

2    has to be mined, right?

3                MR. FOLLY:   Objection.

4                THE COURT:   Overruled.

5    A.   Well actually I think there is no -- let me say it in a

6    different way.

7                It's -- it has to be mined, yes.

8    Q.   And a cryptocurrency has to have a real blockchain, right?

9    A.   Excuse me.

10   Q.   A cryptocurrency has to have a real blockchain, right?

11   A.   Yes.

12   Q.   And the reason for a blockchain is to make sure that all of

13   the transactions from the cryptocurrency from when it's mined

14   to whoever it's transferred to are recorded, right?

15   A.   Yes.    I would say so.

16   Q.   Now, when you joined OneCoin you believed it had a

17   blockchain, right?

18   A.   Yes.

19   Q.   And you joined actually because Ruja had just fired her

20   prior assistant; is that right?

21   A.   Yes.

22   Q.   I think you had testified she suspected that her prior

23   assistant was having a romantic relationship with Sebastian

24   Greenwood; is that correct?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 160 of 179      346
     JB69SCO4                    Ignatov - Cross

1    Q.   And Ruja told you when she hired you that she couldn't

2    trust other people in asking you to join; is that right?

3    A.   Yes.

4    Q.   And she said that she hired you -- you said this on direct

5    I believe -- because you wouldn't betray her, right?

6    A.   Yes.

7    Q.   And Ruja Ignatova, after hiring you, never told you that

8    the blockchain was fake, did she?

9    A.   No.

10   Q.   In fact, while you were at OneCoin you sometimes had

11   questions about the blockchain and how it worked?          Is that fair

12   to say?

13   A.   I had, yes.

14   Q.   And Ruja answered some of those questions?

15   A.   To be honest the ITs answered them because when I started I

16   didn't even know what a blockchain is.        I started from scratch.

17   And I had very overall questions what exactly is a blockchain.

18   What can I -- yeah.

19   Q.   Understood.   And we'll come to the IT people.        But didn't

20   Ruja tell you that the blockchain had KYC or know your customer

21   information built right into it?

22   A.   Yes.   She said this on stage.

23   Q.   And at times when you were working there I believe you saw

24   rumors on websites suggesting there were problems with OneCoin;

25   is that right?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 161 of 179   347
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2    Q.   And you told Ruja that in some cases that you had seen

3    these things?

4    A.   Yes.

5    Q.   And she told you it's haters and it's not real and what

6    we're doing is real, right?

7    A.   Yes.   This is the main answer I always got.

8    Q.   Now, you mentioned some IT guys who showed you some stuff

9    on the blockchain; is that right?

10   A.   Yes.

11   Q.   Is it Momchil and Ivan?

12   A.   Yes.

13   Q.   And they were the only ones, besides Ruja, who allowed to

14   see the blockchain transaction; is that right?

15   A.   Yes.

16   Q.   So you asked for an opportunity to see it yourself, right?

17   A.   Yes.

18   Q.   And you were permitted to?

19   A.   I didn't see -- I don't know exactly how a blockchain

20   should look like.     I have seen some transactions.

21   Q.   But at the time they showed you what they said -- Ivan and

22   Momchil showed you what was the blockchain for OneCoin, right?

23   A.   Yes.

24   Q.   And they showed you some data on the computer screen that

25   you were looking at, right?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 162 of 179   348
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2    Q.   And it had account numbers like moving back and forth

3    streaming across the screen?

4    A.   Yes.

5    Q.   Or other large numbers.

6                And it had other data that you would see on the screen

7    they presented you, right?

8    A.   I'm also remembering transactions.

9    Q.   They told you that was the real blockchain?

10   A.   They told me this is the blockchain.

11               MR. DEVLIN-BROWN:   I believe Government Exhibit 122 is

12   in evidence.     If we could display that, Mr. Barile.

13   Q.   Do you remember talking about the split barometer in your

14   direct examination?

15   A.   Yes.

16   Q.   And I believe you testified that this -- never mind.

17               This split barometer is meant to be a representation

18   of how difficult it is to mine the coins, right?

19   A.   It is more or less a representation how much sales are made

20   and when it splits then the difficulty of mining the coin

21   changes.

22   Q.   That's what you understand now, right?

23   A.   Yes.

24   Q.   Back when you met with Momchil and Ivan to see the

25   blockchain they also showed you the split barometer, didn't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 163 of 179    349
     JB69SCO4                    Ignatov - Cross

1    they?

2    A.   No.

3    Q.   You didn't see the split barometer?

4    A.   I seen this on the homepage but they didn't show it to me.

5    Q.   You saw it on the homepage?

6    A.   Yes.

7    Q.   And it was explained to you that this split barometer

8    showed you the difficulty of mining the OneCoins at the time?

9    A.   It's not the mining difficulty.       The mining difficulty is

10   something different.

11               But a split barometer is -- it shows more or less the

12   sales before the tokens get multiplied.

13   Q.   I believe you testified on direct that there had been, as

14   you understood it at the time, an audit of blockchain; is that

15   right?

16   A.   Yes.

17   Q.   And by audit you mean that OneCoin had hired some outsiders

18   to come in and look at the blockchain or that's what they said,

19   right?

20   A.   Yes.

21   Q.   And the blockchain audit was made available on OneCoin's

22   website; is that right?

23   A.   Yes.

24               MR. DEVLIN-BROWN:   I'd like to -- do we have DX111.

25   If you could just show it to the witness for identification.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 164 of 179     350
     JB69SCO4                    Ignatov - Cross

1    And of course the Court.

2                If we could page through it.     I'm happy to get you a

3    hard copy if that's more helpful Mr. Ignatov.         But if you can

4    just page down a few.

5    Q.   Do you recognize this to be the blockchain audit report?

6    A.   To be honest I never had a look on the audit so I don't

7    know how this document looks.

8                MR. DEVLIN-BROWN:   We can take that off.

9    Q.   So you never looked at the audit report in detail before,

10   right?

11   A.   No.

12   Q.   But you've been told there was an audit?

13   A.   Yes.

14   Q.   And prior to Ruja leaving OneCoin in October 2017 you

15   believed the audit was real?

16   A.   Yes.

17   Q.   And you didn't tell anyone else, certainly before

18   October 2017, that the audit was fake?

19   A.   I?

20   Q.   Right.

21   A.   I didn't know it was fake at that time.

22   Q.   So you wouldn't tell someone then that it was fake but you

23   believed it was real?

24   A.   Yes.

25   Q.   And at the time Ruja left you still believed the blockchain


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 165 of 179   351
     JB69SCO4                    Ignatov - Cross

1    was real?

2    A.   Yes.

3    Q.   And you believed the audit was real?

4    A.   Yes.

5    Q.   After Ruja left you ultimately had questions about whether

6    the blockchain was real, right?

7    A.   It wasn't ultimately.     The first rumor started from

8    competitors that the blockchain is not real.         And after the

9    investigation from the Germans started the IT guys the first

10   time mentioned that the blockchain is not exactly what it

11   should be.

12   Q.   Not exactly what it should be?

13   A.   This was exactly what was said.

14   Q.   And your response to that, right, was try to fix it and

15   make it work?

16   A.   Yes.

17   Q.   You didn't say:    Oh, no, I have to quit OneCoin when that

18   happened, right?

19   A.   No.

20   Q.   So there was a raid by Bulgarian authorities of the Sofia

21   offices of OneCoin in January 2018, right?

22   A.   Yes.

23   Q.   And they took away a lot of the computers and other stuff

24   in the offices; is that right?

25   A.   Yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 166 of 179   352
     JB69SCO4                    Ignatov - Cross

1    Q.   They told you that they were doing that because they're

2    investigating claims of fraud?

3    A.   Actually nobody told me because I wasn't present that day

4    and also nobody questioned me from the authorities afterwards.

5    Q.   But you understood that they were investigating issues of

6    fraud, right?

7    A.   Yes.

8    Q.   And because of that you asked Momchil about the blockchain

9    to determine if it was real, right?

10   A.   I asked him if there was something that we should be

11   worried about.

12   Q.   And that's when he said that the blockchain wasn't exactly

13   what it should be but they could fix it?

14   A.   Yes.

15   Q.   And you said -- I'm just making sure we're talking about

16   the same conversation -- that's when you said let's try to fix

17   it, right?

18   A.   Yes.

19   Q.   That's January 2018.

20               Then in March of 2018 you saw a report by a German

21   lawyer saying the blockchain wasn't real, right?

22   A.   Said what?

23   Q.   The blockchain wasn't real.      A German lawyer.     Or words to

24   that effect?

25   A.   The German lawyer, this report was given to me by Irina and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 167 of 179   353
     JB69SCO4                    Ignatov - Cross

1    the lawyer mentioned that the blockchain is real.

2    Q.   I'm sorry.   I totally misspoke.      There was a report in

3    March of 2018 by a German lawyer saying the blockchain was

4    real?

5    A.   Yes.

6    Q.   And even though the Bulgarian authorities had done their

7    raid that report gave you some peace of mind, right?

8    A.   I thought so, yes.

9    Q.   And Irina didn't tell you then in March of 2018 when she

10   gave you the report that the blockchain was fake?

11   A.   No.

12   Q.   Now, in May of '18 there came a point when you and Irina

13   were hanging out -- were working in the OneCoin office and I

14   believe she was drinking, right?

15   A.   I don't know exactly if she was drinking in May but she was

16   drinking from time to time, yes.

17   Q.   Well didn't you recall or don't you recall an occurrence

18   where Irina was drinking on a Friday afternoon in the OneCoin

19   office and said in that conversation that OneCoin distributed

20   more coins than it mined?

21   A.   Yes.   I do recall this.

22   Q.   That was the first time you had heard anything like that,

23   right?

24   A.   Yes.

25   Q.   That's May of 2018?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 168 of 179   354
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2                MR. FOLLY:   Your Honor, could we have a brief sidebar.

3                THE COURT:   OK.

4                (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 169 of 179   355
     JB69SCO4                    Ignatov - Cross

1              (At sidebar)

2              MR. FOLLY:    We don't want to object and disrupt these

3    questions but they've gone on for quite a while.          We're coming

4    back to a similar issue that we've discussed numerous times.         I

5    think Mr. Devlin-Brown is certainly entitled to cross-examine

6    this witness as to his credibility about claims he's made about

7    when he found out certain things pertaining to the blockchain

8    or his knowledge about OneCoin being a fraud scheme.          The

9    concern, once again, is introducing evidence that at this trial

10   will not be shown to have ever been shared with Mark Scott

11   related to OneCoin's blockchain being legitimate or not

12   legitimate or reports about it like this reference to this

13   lawyer's report about the blockchain that we have no evidence

14   was ever shown to Mr. Scott.

15             The issue of Mr. Ignatov's knowledge about OneCoin

16   being a fraud scheme, again, I think it's ripe for

17   cross-examination as to his credibility, as to whether he's

18   telling the truth.     But I think what Mr. Devlin-Brown is now

19   veering into is trying to make suggestions about someone else's

20   state of mind being indicative of Mr. Scott's state of mind.

21   And the problem is we've been precluded from introducing that

22   evidence at this trial about what other people concluded after

23   doing their own research and finding things out about OneCoin.

24   And I think where this is all going is Mr. Devlin-Brown wants

25   to argue at the end of this trial that even the brother,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 170 of 179         356
     JB69SCO4                    Ignatov - Cross

1    Mr. Ignatov, who worked for this company, did not know

2    quote/unquote about the blockchain or did not know

3    quote/unquote about OneCoin being a fraud scheme.

4              That's not the issue before the jury, what Mr. Ignatov

5    knew or did not know.     The issue is what Mr. Scott knew.          And

6    if we're going to go that route the government is entitled then

7    to put in all evidence that it wants about things that were

8    available to the public, whether or not it's connected to what

9    Mr. Scott actually was told or was shared with Mr. Scott.

10   That's the issue.

11             MR. DEVLIN-BROWN:     So, first of all, we probably don't

12   need to hash out now what will or won't be permitted in

13   summations.    I actually think the statement you made suggesting

14   that one could argue even her own brother didn't know about the

15   blockchain is fair but I don't think we have to hash that out

16   now.

17             I'd also suggest that Mr. Ignatov is not just some

18   person.   There's a difference between him and his knowledge and

19   its relevance and Mr. Hatley who was an individual who had no

20   connection to anyone here other than he decided not to buy

21   OneCoin because he went on the internet.

22             Mr. Folly spent a long time on direct and your Honor

23   overruled my objections asking questions to the effect of you

24   learned that later or he -- the witness would answer unprompted

25   later I learned that.     And I want to establish that he actually


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 171 of 179   357
     JB69SCO4                    Ignatov - Cross

1    learned this very late in the game.        And I think one of our

2    arguments probably will be that the witness has overstated his

3    own culpability and the timeframe when he actually learned the

4    problems with OneCoin.     And I think that does go to his

5    credibility and how much weight the jury should give.

6               THE COURT:   And I think it's perfectly appropriate

7    cross.    It's also within the scope of direct examination.

8               MR. FOLLY:   If that's the case the government should

9    be entitled to revisit what evidence it can put in about what

10   other conclusions other people reached about OneCoin and how

11   quickly they reached them and it's the same -- it's the inverse

12   of Mr. Hatley testifying that he did his own research, saw what

13   he saw and concluded that it was a fraud scheme.

14              THE COURT:   Can I ask a question.

15              MR. FOLLY:   Yes.

16              THE COURT:   Is this going to be your only cooperator?

17              MR. FOLLY:   Yes.

18              THE COURT:   I don't see how asking this cooperator who

19   was inside the C suite for a significant amount of time what he

20   knew and when he knew it opens up the door for the government

21   to say:    Well, look at all this other stuff that was in the

22   ethernet concerning the bona fides of this corporation.

23              MR. FOLLY:   But the issue on trial, your Honor, is

24   Mr. Scott's knowledge.     It is not the knowledge of Konstantin

25   Ignatov.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 172 of 179         358
     JB69SCO4                    Ignatov - Cross

1              THE COURT:    But the purposes that Mr. Devlin-Brown

2    just articulated are perfectly appropriate areas for

3    cross-examination.

4              MR. FOLLY:    And that's what -- your Honor I apologize

5    for interrupting.

6              THE COURT:    But the fact that he may have overstated

7    the extent of his knowledge or when he learned certain things

8    and the fact that how the organization was run is between the

9    people that worked in the organization.

10             MR. FOLLY:    Your Honor, and we agree with that.          And

11   that's why we resisted to making the objection until now.            It

12   seems at this point, spending this much time on it, the

13   argument Mr. Devlin-Brown really wants to make at closing is

14   this:   Look at Mr. Ignatov and what he knew and then compare

15   that to Mr. Scott.     If your Honor is saying that won't be a

16   permissible argument --

17             THE COURT:    I'm not saying -- in fact, I don't see why

18   it isn't a permissible argument but we don't have to discuss

19   that now.

20             MR. FOLLY:    We'd like to raise that again later in

21   this trial.

22             THE COURT:    Sure.

23             MR. DEVLIN-BROWN:     OK.   I'm going to have forgotten my

24   question again.

25             (Continued on next page)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 173 of 179     359
     JB69SCO4                    Ignatov - Cross

1                (In open court)

2                THE COURT:   Mr. Devlin-Brown.

3                MR. DEVLIN-BROWN:     Apparently there was no question

4    pending.

5                THE COURT:   Then you may proceed.

6    Q.   I think where we left things, Mr. Ignatov, was you recalled

7    a meeting in May of 2018 with Irina when she had been drinking

8    where she said that OneCoin had distributed more coins than

9    were mined, right?

10   A.   Yes.

11   Q.   And she said that they sold people air to you?

12   A.   Yes.

13   Q.   Now, I believe you testified on direct that your mother

14   still works at OneCoin, right?

15   A.   Yes.

16   Q.   And that she still believes there's a blockchain as far as

17   you know?

18   A.   I have no contact to my mother since very -- some time.          So

19   I don't know what she believes or not.         But I recall telling

20   her before I got arrested that some serious things are going on

21   and there's the reason why all these rumors are on the internet

22   and people are -- authorities are investigating us.

23               MR. DEVLIN-BROWN:     OK.   I'm going to move on for the

24   moment, your Honor.      Sorry.

25   Q.   Mr. Ignatov, you've pled guilty to a number of crimes,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 174 of 179   360
     JB69SCO4                    Ignatov - Cross

1    right?

2    A.   Yes.

3    Q.   And I believe you testified on direct you've pled guilty

4    because you are guilty?

5    A.   Yes.

6    Q.   How long have you been at the MCC, Mr. Ignatov?

7    A.   Tomorrow it will be seven months at the MCC but I got

8    arrested one month before.

9    Q.   And you have access to e-mail at the MCC?

10   A.   Yes.

11   Q.   They set that up so you can e-mail people on the outside

12   essentially?

13   A.   Yes.

14   Q.   And you've been e-mailing with friends and family members

15   from outside of the MCC, right?

16   A.   Yes.

17   Q.   You've often been e-mailing them in Bulgarian?

18   A.   Yes.

19   Q.   And one of the people you've e-mailed is named Jani Torkov.

20   Do you know that name?

21   A.   Yes.

22   Q.   He is someone you've become friends with?

23   A.   Yes.

24   Q.   And another person is Kristina Gouneva, right?

25   A.   Yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 175 of 179   361
     JB69SCO4                    Ignatov - Cross

1    Q.   And that's your girlfriend?

2    A.   My fiancee, yes.

3    Q.   As well as your mother you've e-mailed Veska Ignatova,

4    right?

5    A.   Yes.

6    Q.   Now, isn't it true, Mr. Ignatov, that you have e-mailed

7    your mother from the MCC that you are innocent?

8    A.   I told everybody from my friends and my family that I'm

9    innocent in the beginning.

10   Q.   So that includes your mother?

11   A.   Yes.   I told her.

12   Q.   And you've also e-mailed your girlfriend from the MCC to

13   say that you were innocent?

14   A.   Yes.

15   Q.   And you've also e-mailed Jani Torkov from the MCC to say

16   that you were innocent?

17   A.   Yes.

18   Q.   So when you were first arrested you tried to get bail, I

19   believe, as was discussed during your direct examination,

20   right?

21   A.   Yes.

22   Q.   And that was unsuccessful?

23   A.   Yes.

24   Q.   You had I believe a number of people write letters on your

25   behalf to support bail, right?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 176 of 179   362
     JB69SCO4                    Ignatov - Cross

1    A.   I was told to, yes.     But I did not read them.

2    Q.   You didn't read the letters submitted for your bail?

3    A.   No.

4    Q.   Well you knew that your lawyer was proposing a large

5    multimillion dollar bond for your bail, right?

6    A.   I heard about it but I did not read the bail application.

7    Q.   Where were you going to get the money for that bond?

8    A.   My girlfriend is very successful lawyer in Bulgaria and she

9    knows a lot of people that I know, other people that know that

10   I would never run and therefore they would guarantee this

11   money.

12               And I have some friends in USA that have some

13   businesses here that I know from my grappling, this is kind of

14   martial arts, and they would grant their properties for me.

15   Q.   And so your testimony is none of that bail was going to

16   come from OneCoin money?

17   A.   Yes.

18   Q.   Even though your mother was proposing to sign your bond?

19   A.   I don't know if she signed it.

20   Q.   Well you ultimately weren't released on bail, right?

21   A.   Excuse me.

22   Q.   You were not released on bail?

23   A.   I was not released on bail.

24   Q.   And when you were arrested the government discovered you

25   had a power of attorney from Ruja Ignatova, right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 177 of 179     363
     JB69SCO4                    Ignatov - Cross

1    A.   Yes.

2    Q.   And a power of attorney is something that gives you rights

3    to do things that Ruja Ignatova previously had rights to do or

4    in addition to what rights she has, right?

5    A.   Well this power of attorney was given to me by Irina

6    Dilkinska and I'm not sure if this is real.         She told me that

7    she got it via chain of people, that Ruja gave it to her.            But

8    later on I learned that Irina Dilkinska is trying to get our

9    fake power of attorney to Ruja's money.

10               So I don't know if this is a real power of attorney

11   and I never used it.

12   Q.   So you believe Irina made a fake power of attorney?

13   A.   She did it before.

14   Q.   When did she do it before?

15   A.   She did it, I don't know exactly the month, but I was told

16   that she did it to get the money from Amer Abdulaziz.

17               THE COURT:   Mr. Devlin-Brown, it's 2:30 so I'm going

18   to stop now.

19               Ladies and gentlemen, we will resume tomorrow morning

20   at 9:30 so please be here on time.       Do not discuss the case and

21   please do dress warmly tomorrow.

22               (Jury not present)

23               THE COURT:   Mr. Ignatov can step down.

24               (Witness excused)

25               THE COURT:   Anything that you want to discuss now?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 178 of 179   364
     JB69SCO4                    Ignatov - Cross

1              MR. FOLLY:    No, your Honor.

2              THE COURT:    OK.   We'll see you tomorrow at 9.

3              MR. DEVLIN-BROWN:     Thank you.

4              (Adjourned to November 7, 2019 at 9 a.m.)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 189 Filed 12/12/19 Page 179 of 179   365



1                            INDEX OF EXAMINATION

2    Examination of:                                      Page

3     KONSTANTIN IGNATOV

4    Direct By Mr. Folly     . . . . . . . . . . . . . 200

5    Cross By Mr. Devlin-Brown      . . . . . . . . . . 300

6                             GOVERNMENT EXHIBITS

7    Exhibit No.                                           Received

8     901   . . . . . . . . . . . . . . . . . . . . 210

9     4102, 2115, 2114, 2004        . . . . . . . . . . 214

10    118   . . . . . . . . . . . . . . . . . . . . 218

11    120   . . . . . . . . . . . . . . . . . . . . 219

12    123 and 124     . . . . . . . . . . . . . . . . 238

13    62    . . . . . . . . . . . . . . . . . . . . 244

14    132   . . . . . . . . . . . . . . . . . . . . 255

15    127   . . . . . . . . . . . . . . . . . . . . 292

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
